Exhibit 10.1

Execution Version

REFINANCING AMENDMENT NO. 2

REFINANCING AMENDMENT NO. 2, dated as of May 22, 2018 (this “Refinancing
Amendment”), in respect of the Third Amended and Restated Term Loan Credit
Agreement dated as of September 22, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified and in effect immediately prior to
this Refinancing Amendment, the “Credit Agreement”), among MRC Global (US) Inc.,
as borrower (the “Borrower”), MRC Global Inc., U.S. Bank National Association,
as Collateral Trustee (in such capacity, the “Collateral Trustee”), the lending
institutions party thereto from time to time, as Lenders, JPMorgan Chase Bank,
N.A. (“JPMorgan”), as administrative agent (in such capacity, the
“Administrative Agent”) and the other parties party thereto from time to time.

WHEREAS, the Borrower desires, pursuant to Section 2.15 of the Credit Agreement,
to obtain Credit Agreement Refinancing Indebtedness in the form of New Term
Loans (the “2018 Refinancing Term Loans”) in an aggregate principal amount of
$399,000,000 in order to refinance in full the 2017 Term Loans originally made
on the 2017 Refinancing Amendment Effective Date and outstanding under the
Credit Agreement (the “Existing Term Loans”);

WHEREAS, the Borrower desires to effect certain additional amendments and
modification to the Credit Agreement, as agreed to by the Required Lenders;

WHEREAS, each Lender under the Credit Agreement immediately prior to the 2018
Refinancing Amendment Effective Date (collectively, the “Existing Term Loan
Lenders”) that executes and delivers a consent to this Refinancing Amendment in
the form of the “Lender Consent” attached hereto as Annex I (each, a “Term
Lender Consent”) and selects Option A thereunder (the “Continuing Term Lenders”)
thereby agrees to the terms and conditions of this Refinancing Amendment;

WHEREAS, each Existing Term Lender that executes and delivers a Term Lender
Consent and selects Option B thereunder (the “Non-Continuing Term Lenders” and,
together with the Continuing Term Lenders, the “Consenting Term Lenders”)
thereby agrees to the terms and conditions of this Refinancing Amendment and
agrees that it shall execute, or shall be deemed to have executed, a counterpart
of the Assignment and Acceptance substantially in the form attached hereto as
Annex II (the “Assignment and Acceptance”) and shall in accordance therewith
sell and assign all of its Existing Term Loans to JPMorgan as assignee (in such
capacity, the “Replacement Lender” and, together with the Consenting Term
Lenders, each a “2018 Term Loan Lender”), as further set forth in this
Refinancing Amendment;

WHEREAS, each Existing Term Lender that fails to execute and return a Term
Lender Consent by 12:00 p.m. New York City time on May 18, 2018 (the “Consent
Deadline”, and each such Existing Term Lender, a “Non-Consenting Term Lender”)
shall, in accordance with Section 5.10 of the Credit Agreement, sell and assign
(or be deemed to sell and assign), all of its interests, rights and obligations
under the Credit Agreement and the related Credit Documents in respect of its
Existing Term Loans to the Replacement Lender, which shall assume such
interests, rights and obligations as set forth in this Refinancing Amendment;

WHEREAS, the parties hereto have agreed to amend the Credit Agreement and the
other Credit Documents as hereinafter provided;



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Defined Terms; References. (a) Unless otherwise specifically defined
herein, each term used herein which is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after the 2018 Refinancing Amendment
Effective Date, refer to the Credit Agreement as amended by the Credit Agreement
Amendments (as defined below) pursuant to this Refinancing Amendment (the
“Amended Credit Agreement”).

(b) As used in this Refinancing Amendment, “2018 Refinancing Amendment Effective
Date” shall have the meaning assigned to such term in Section 7 hereof.

SECTION 2. 2018 Refinancing Term Loans.

(a) Continuing Lenders. Each Continuing Term Lender hereby consents and agrees
to this Refinancing Amendment.

(b) Non-Continuing Term Lenders. Each Non-Continuing Term Lender hereby consents
and agrees (subject to the effectiveness of the assignment referred to in the
following clause (ii)) to (i) this Refinancing Amendment and (ii) sell and
assign the entire principal amount of its existing Term Loans to the Replacement
Lender via an assignment on the 2018 Refinancing Amendment Effective Date
pursuant to the Assignment and Acceptance. By executing a Term Lender Consent
and selecting Option B, each Non-Continuing Term Lender shall be deemed to have
executed a counterpart to the Assignment and Acceptance to give effect, solely
upon the consent and acceptance by the Replacement Lender, to the assignment
described in the immediately preceding sentence.

(c) Non-Consenting Term Lenders. The Borrower hereby gives notice to each
Non-Consenting Term Lender that, upon receipt of Term Lender Consents from
Existing Term Loan Lenders sufficient to constitute the Required Lenders
immediately prior to the 2018 Refinancing Amendment Effective Date, if such
Non-Consenting Term Lender has not executed and delivered a Term Lender Consent
on or prior to the Consent Deadline, such Non-Consenting Term Lender shall,
pursuant to Section 5.10(b) of the Credit Agreement, execute or be deemed to
have executed a counterpart of the Assignment and Acceptance and shall in
accordance therewith sell and assign its Existing Term Loans to the Replacement
Lender as specified in the Assignment and Acceptance. Pursuant to the Assignment
and Acceptance, each Non-Consenting Term Lender shall sell and assign the entire
outstanding principal amount of its Existing Term Loans as set forth in Schedule
I to the Assignment and Acceptance, as such Schedule is completed by the
Administrative Agent on or prior to the 2018 Refinancing Amendment Effective
Date, to the Replacement Lender under such Assignment and Acceptance, solely
upon the consent and acceptance by the Replacement Lender. The Replacement
Lender shall be deemed to have consented to this Refinancing Amendment with
respect to such purchased Existing Term Loans at the time of such assignment.

(d) 2018 Term Loan Commitments. Each Continuing Term Lender that executed and
delivered a Term Lender Consent and the Replacement Lender shall become party to
the Credit Agreement as a “Lender”, and the commitments of each Continuing Term
Lender continued under the Amended Credit Agreement and of the Replacement
Lender shall constitute “2018 Term Loan Commitments”. Each 2018 Term Loan Lender
shall, from and after the 2018 Refinancing Amendment Effective Date, have all of
the rights and obligations of a “New Term Loan Lender” and a “Lender” under the
Credit Agreement and the other Credit Documents. All 2018 Refinancing Term Loans
shall be “New Term Loans”, “Term Loans” and “Loans” for all purposes of the
Amended Credit Agreement and the other Credit Documents.

 

2



--------------------------------------------------------------------------------

(e) The initial Borrowing of the 2018 Refinancing Term Loans will be a Borrowing
of LIBOR Loans with an initial Interest Period beginning on the 2018 Refinancing
Amendment Effective Date and ending on May 31, 2018. The LIBOR Rate for such
initial Borrowing (and for purposes of the Notice of Borrowing delivered in
connection therewith as required by Section 8(a)) shall be deemed hereby to be
equivalent to the LIBOR Rate for the Borrowing of LIBOR Loans pursuant to the
Notice of Borrowing dated April 25, 2018.

SECTION 3. Terms of 2018 Refinancing Term Loans. The terms of the 2018
Refinancing Term Loans will be as set forth in the Amended Credit Agreement. For
the avoidance of doubt, the 2018 Term Loan Commitments provided for hereunder
shall terminate on the 2018 Refinancing Amendment Effective Date immediately
upon the borrowing of the 2018 Refinancing Term Loans pursuant to Section 2.

SECTION 4. Amendment to Credit Agreement.

(a) Each of the parties hereto agrees that, effective on the 2018 Refinancing
Amendment Effective Date (with text in the amended document attached as an
Exhibit hereto indicated as being (I) deleted or “stricken text” indicated
textually in the same manner as the following example: stricken text; and
(II) new or added indicated textually in the same manner as the following
example: double-underlined text), the Credit Agreement shall be amended as set
forth in the pages of the Credit Agreement attached as Exhibit A hereto (the
“Credit Agreement Amendments”);

(b) With effect from the 2018 Refinancing Amendment Effective Date, each 2018
Refinancing Term Loan made on the 2018 Refinancing Amendment Effective Date in
accordance with Section 2 hereof shall constitute, for all purposes of the
Amended Credit Agreement, a “New Term Loan”, a “Loan” and a “Term Loan” made
pursuant to the Amended Credit Agreement and this Refinancing Amendment and all
provisions of the Amended Credit Agreement applicable to New Term Loans, Loans
and Term Loans shall be applicable to such 2018 Refinancing Term Loans.

(c) It is understood and agreed that immediately following the consummation of
the transactions described in Section 2(a), by execution of this Refinancing
Amendment, all 2018 Term Loan Lenders providing the 2018 Refinancing Term Loans
hereby consent to the Credit Agreement Amendments and constitute the Required
Lenders and the Credit Agreement Amendments shall become effective immediately
following the consummation of the transactions described in Section 2 as
contemplated pursuant to the Engagement Letter (as defined below).

SECTION 5. Borrower’s Consent. For purposes of Section 14.07 of the Credit
Agreement, the Borrower hereby consents to any assignee of the Replacement
Lender (in each case otherwise being an Eligible Assignee) becoming a Lender in
connection with the syndication of the 2018 Refinancing Term Loans acquired by
the Replacement Lender pursuant to Section 2.

SECTION 6. Effect of Amendment; Reaffirmation; Etc. (a) Except as expressly set
forth herein, this Refinancing Amendment and the Credit Agreement Amendments
effected hereby shall not by implication or otherwise limit, impair, constitute
a waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent or the Collateral Trustee under the Amended Credit
Agreement or under any other Credit Document and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement as amended pursuant to this
Refinancing Amendment or any other provision of the Credit Agreement as amended
pursuant to this Refinancing Amendment or of any other Credit Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Without limiting the foregoing, (i) each Credit Party acknowledges
and agrees that (A) each Credit Document to which it is a party is hereby
confirmed and ratified and shall remain in full force and effect according to
its respective terms (in the case of each Credit Document, as amended pursuant
to this Refinancing Amendment and any applicable Amendment) and (B) the Security
Documents do, and all of the Collateral does, and in each case shall continue
to, secure the payment of all Obligations (including, for the avoidance of
doubt, the 2018 Refinancing Term Loans made on the 2018 Refinancing Amendment
Effective Date) on the terms and conditions set forth in the Security Documents,
and hereby ratifies, confirms and, solely to the extent necessary to effect the
foregoing, re-grants the security interests granted by it pursuant to the
Security Documents and (ii) each Guarantor hereby confirms and ratifies its
continuing unconditional obligations as Guarantor under the Guarantee with
respect to all of the Guaranteed Obligations (as defined therein) (including,
for the avoidance of doubt, the 2018 Refinancing Term Loans made on the 2018
Refinancing Amendment Effective Date).

 

3



--------------------------------------------------------------------------------

(b) This Refinancing Amendment constitutes a “Refinancing Amendment”. From and
after the 2018 Refinancing Amendment Effective Date, immediately following the
consummation of the transactions described in Sections 2 and 4, each reference
to (x) the “Credit Agreement” in each Credit Document shall refer to the Amended
Credit Agreement and (y) the “Credit Documents” shall, after the 2018
Refinancing Amendment Effective Date, include each Credit Document, as each may
be further amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with its terms. From and after the 2018
Refinancing Amendment Effective Date, this Refinancing Amendment shall be a
Credit Document.

(c) It is understood and agreed that, by execution of this Refinancing
Amendment, the Lenders party hereto, which Lenders constitute the Required
Lenders under the Credit Agreement, hereby authorize and direct the
Administrative Agent to execute and deliver, and perform each of its obligations
under, this Refinancing Amendment (it being understood and agreed by each of the
parties hereto that the Administrative Agent shall not be required to execute
and deliver this Refinancing Amendment for the Refinancing Amendment to become
effective as of the 2018 Refinancing Amendment Effective Date until the
satisfaction of the conditions precedent to effectiveness of this Refinancing
Amendment set forth in Section 8 hereof).

SECTION 7. Representations of the Credit Parties. Each of the Credit Parties
hereby represents and warrants that, immediately prior to and immediately after
giving effect to the transactions contemplated by this Refinancing Amendment,
including the borrowing of the 2018 Refinancing Term Loans provided for herein
and the amendments to the Credit Agreement:

(a) the representations and warranties set forth in Article 8 of the Credit
Agreement and in each other Credit Document shall be true and correct in all
material respects on and as of the 2018 Refinancing Amendment Effective Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (other
than with respect to Section 8.17 thereof which shall be true and correct in all
material respects on and as of the 2018 Refinancing Amendment Effective Date
with the same effect as though made on and as of such date), in which case they
shall be true and correct in all material respects as of such earlier date;
provided, that any such representation and warranty that is qualified by
“materiality”, “material adverse effect” or similar language shall be true and
correct in all respects (after giving effect to such qualification therein) on
and as of the 2018 Refinancing Amendment Effective Date with the same effect as
though made on and as of such date or such earlier date, as applicable;

(b) such Credit Party has full power and authority, and has taken all action
necessary, to execute and deliver this Refinancing Amendment and to consummate
the transactions contemplated hereby and neither its execution and delivery of
this Refinancing Amendment nor the consummation of the transactions contemplated
hereby violate such Credit Party’s Organizational Documents or Applicable Law;
and

 

4



--------------------------------------------------------------------------------

(c) no Default shall exist or would result from the transactions contemplated by
this Refinancing Amendment, including the borrowing of the 2018 Refinancing Term
Loans and Credit Agreement Amendments.

SECTION 8. Effectiveness. This Refinancing Amendment shall become effective on
the date (the “2018 Refinancing Amendment Effective Date”) when each of the
following conditions shall have been satisfied:

(a) the Administrative Agent shall have received a Notice of Borrowing with
respect to the Borrowing of the 2018 Refinancing Term Loans prior to 11:00 a.m.
(Central time) at least three (3) Business Days prior to the 2018 Refinancing
Amendment Effective Date in accordance with the requirements of Section 2.03 of
the Credit Agreement;

(b) the Administrative Agent shall have received from each Credit Party, the
Administrative Agent and each 2018 Term Loan Lender either (i) a counterpart of
this Refinancing Amendment signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Refinancing
Amendment) that such party has signed a counterpart of this Refinancing
Amendment;

(c) the Administrative Agent shall have received the amounts and all payments
contemplated by Section 2 hereof;

(d) (i) the Administrative Agent shall have received all fees and expenses due
and payable on or prior to the 2018 Refinancing Amendment Effective Date under
the Credit Agreement or any other Credit Document, including, to the extent
invoiced at least two Business Days prior to the 2018 Refinancing Amendment
Effective Date (except as otherwise reasonably agreed by the Borrower),
reimbursement or payment of all out-of-pocket expenses of the 2018 Term Loan
Lenders and the Lead Arranger (including the reasonable and documented
out-of-pocket fees, disbursements and other charges of counsel (which shall be
limited to the reasonable fees, disbursements and other charges of Davis Polk &
Wardwell LLP), as counsel to the 2018 Term Loan Lenders and the Lead Arranger)
for which invoices have been presented at least one (1) Business Day prior to
the 2018 Refinancing Amendment Effective Date, required to be reimbursed or paid
by the Borrower hereunder, under the Credit Agreement or any other Credit
Document or otherwise in connection with this Refinancing Amendment and (ii) the
Administrative Agent and the lead arranger shall have received the fees in the
amounts as set forth in the “Fee Letter” referred to in that certain Engagement
Letter dated as of May 4, 2018 (the “Engagement Letter”) between the Borrower
and JPMorgan to be received on the 2018 Refinancing Amendment Effective Date;

(e) the Administrative Agent and each 2018 Term Loan Lender shall have received
on or prior to the 2018 Refinancing Amendment Effective Date, all documentation
and other information about Borrower and Guarantors required under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the USA PATRIOT Act, that has been requested in writing at
least 5 Business Days prior to the 2018 Refinancing Amendment Effective Date;

(f) the Administrative Agent shall have received a certificate signed by a
Senior Officer of the Borrower, certifying on behalf of the Borrower that
(x) the representations and warranties set forth in Section 7 of this
Refinancing Amendment shall be true and correct in all material respects and
(y) no Default or Event of Default has occurred and is continuing on the 2018
Refinancing Amendment Effective Date (immediately prior to giving effect to the
incurrence of the 2018 Refinancing Term Loans) or would result after giving
effect to the incurrence of the 2018 Refinancing Term Loans;

 

5



--------------------------------------------------------------------------------

(g) [reserved]; and

(h) the Administrative Agent shall have received:

(i) a certificate as to the good standing (where relevant) of each Credit Party
as of a recent date, from such Secretary of State of the state of its
organization or similar Governmental Authority;

(ii) a true and complete copy of resolutions duly adopted by the board of
directors (or equivalent governing body) of such Credit Party authorizing the
execution, delivery and performance of this Refinancing Amendment, including (in
the case of the Borrower), the borrowing of the 2018 Refinancing Term Loans
contemplated under this Refinancing Amendment; and

(iii) legal opinions of (x) Fried, Frank, Harris, Shriver & Jacobson LLP,
special New York counsel to the Credit Parties and (y) local counsel to the
Credit Parties in certain jurisdictions (in each case, as may be reasonably
requested by the Administrative Agent), in each case of clause (x) and (y),
substantially in the form of such opinion delivered on the Closing Date and
covering such matters relating to this Refinancing Amendment as the
Administrative Agent shall reasonably request,

in each of cases (i) – (iii) (to the extent applicable), substantially
consistent with those delivered on the Closing Date pursuant to Article 6 of the
Credit Agreement (other than changes to such legal opinion resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent).

SECTION 9. Governing Law. THIS REFINANCING AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 10. Counterparts. This Refinancing Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Refinancing Amendment by facsimile or electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Refinancing
Amendment.

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Refinancing Amendment to
be duly executed and delivered by their respective authorized officers as of the
day and year first above written.

 

MRC GLOBAL (US) INC. By:  

/s/ Elton R. Bond

Name:   Elton R. Bond Title:  
Senior Vice President and Chief Accounting Officer Parent: MRC GLOBAL INC. By:  

/s/ Elton R. Bond

Name:   Elton R. Bond Title:  
Senior Vice President and Chief Accounting Officer

 

 

SIGNATURE PAGE TO REFINANCING AMENDMENT



--------------------------------------------------------------------------------

Subsidiary Guarantors:

MIDWAY-TRISTATE CORPORATION

MCJUNKIN RED MAN DEVELOPMENT CORPORATION

MILTON OIL & GAS COMPANY

GREENBRIER PETROLEUM CORPORATION

RUFFNER REALTY COMPANY

MRC MANAGEMENT COMPANY

THE SOUTH TEXAS SUPPLY COMPANY, INC.

By:  

/s/ Elton R. Bond

Name:   Elton R. Bond Title:  

Senior Vice President

and Chief Accounting Officer

MRC SERVICES COMPANY LLC By:   MRC Management Company, the sole member By:  

/s/ Elton R. Bond

Name:   Elton R. Bond Title:  

Senior Vice President

and Chief Accounting Officer

 

 

SIGNATURE PAGE TO REFINANCING AMENDMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Replacement Lender

By  

/s/ Laura Woodward

  Name: Laura Woodward   Title:   Vice President

 

 

SIGNATURE PAGE TO REFINANCING AMENDMENT



--------------------------------------------------------------------------------

ANNEX I

LENDER CONSENT TO REFINANCING AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

[NAME OF LENDER], as a Lender

By  

 

Name:   Title:  

[For Lenders requiring a second signature block]

By  

 

Name:   Title:]  

PROCEDURE FOR LENDERS:

The above-named Lender elects to:

OPTION A – CONSENT TO AMENDMENT AND CONTINUATION OF EXISTING TERM LOANS: ☐
Consent and agree to this Refinancing Amendment and continue as a Lender under
the Credit Agreement after giving effect to the Refinancing Amendment.

OPTION B – CONSENT TO AMENDMENT AND NON-CONTINUATION OF EXISTING TERM LOANS: ☐
Consent to the Refinancing Amendment and agree to sell all of its Existing Term
Loans to the Replacement Lender pursuant to the Assignment and Acceptance.



--------------------------------------------------------------------------------

Annex II

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below (the “Effective Date”) and is entered into by
and between [Insert name of Assignor] (the “Assignor”) and JPMorgan Chase Bank,
N.A. (the “Assignee”). Capitalized terms used but not defined herein shall have
the meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

 

1.    Assignor:       2.    Assignee:       JPMORGAN CHASE BANK, N.A. 3.   
Borrower:       MRC GLOBAL (US) INC., a Delaware Corporation

4.    Administrative Agent:       JPMORGAN CHASE BANK, N.A., as the
administrative agent under the Credit Agreement 5.    Credit Agreement:      
The Term Loan Credit Agreement dated as of November 9, 2012 (as amended by the
2013 Refinancing Amendment, the 2015 Amendment, the 2017 Refinancing Amendment,
the 2018 Refinancing Amendment and as further amended from time to time), among
MRC Global (US) Inc., a Delaware corporation, MRC Global Inc., a Delaware
corporation, the Lenders from time to time party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, U.S. Bank National Association, as collateral
trustee and the other parties thereto.



--------------------------------------------------------------------------------

6.    Assigned Interest:      

 

Facility Assigned

   Aggregate Amount of
Commitment/Loans
for all Lenders*      Amount of
Commitment/Loans
Assigned*      Percentage Assigned
of Commitment/
Loans  

Term Loan Facility

   $      $        % 

 

7.    Trade Date:                         8.   
Effective Date:             , 2018      

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

  ASSIGNOR   [NAME OF ASSIGNOR]

By:  

 

  Title:

ASSIGNOR [NAME OF ASSIGNEE]

By:  

 

  Title:

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:  

 

  Title: Consented to and Accepted: MRC GLOBAL (US) INC.

By:  

 

  Title:



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and (iv) the sale and assignment of the Assigned Interest is
made by this Assignment and Acceptance in accordance with the terms and
conditions contained in the Credit Agreement; and (b) assumes no responsibility
with respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Documents or any collateral thereunder, (iii) the financial
condition of the Parent, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Credit Document or (iv) the performance or
observance by the Parent, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is not a
Non-Debt Fund Affiliate, (iii) it meets all requirements of an Eligible Assignee
under the Credit Agreement (subject to receipt of such consents as may be
required under the Credit Agreement), (iv) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (v) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 9.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (vi) attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

Exhibit A

Credit Agreement Amendments



--------------------------------------------------------------------------------

Composite copy reflecting amendments made pursuant to the 2018 Refinancing

Amendment dated as of May 22, 2018

 

 

$400,000,000

THIRD AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT

dated as of September 22, 2017

(Originally dated as of November 9, 2012 and

previously amended and restated as of November 19, 2013 and as of June 11, 2015)

among

MRC GLOBAL (US) INC.,

as the Borrower,

MRC GLOBAL INC.,

as Parent,

The Several Lenders

from Time to Time Parties Hereto

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Trustee

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC

WELLS FARGO SECURITIES, LLC

GOLDMAN SACHS LENDING PARTNERS LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

* With respect to the Term Loans borrowed on the Closing Date, Goldman Sachs
Lending Partners LLC, Merrill Lynch, Pierce Fenner & Smith Incorporated,
Barclays Bank PLC and Wells Fargo Securities, LLC acted as joint lead arrangers
and joint bookrunners.

 

* With respect to the 2013 Term Loans borrowed on November 19, 2013, Bank of
America, N.A., Barclays Bank PLC, Goldman Sachs Lending Partners LLC and Wells
Fargo Securities, LLC acted as joint lead arrangers and joint bookrunners.

 

* With respect to the 2018 Term Loans borrowed on May 22, 2018, JPMorgan Chase
Bank, N.A. acted as sole lead arranger and sole bookrunner.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE  

ARTICLE 1

DEFINITIONS

 

 

Section 1.01. Defined Terms

     2  

Section 1.02. Other Interpretive Provisions

     60  

Section 1.03. Accounting Terms; Exchange Rates; Capital Leases

     60  

Section 1.04. Rounding

     61  

Section 1.05. References to Agreements, Laws, Etc

     61  

Section 1.06. Limited Conditionality Acquisitions

     61  

ARTICLE 2

AMOUNT AND TERMS OF CREDIT

 

 

Section 2.01. Term Loan Borrowing Commitments

     62  

Section 2.02. Minimum Amount of Each Borrowing; Maximum Number of Borrowings

     63  

Section 2.03. Notice of Borrowing

     63  

Section 2.04. Disbursement of Funds

     64  

Section 2.05. Repayment of Loans; Evidence of Debt

     65  

Section 2.06. Conversions and Continuations

     67  

Section 2.07. Pro Rata Borrowings

     67  

Section 2.08. Interest

     68  

Section 2.09. Interest Periods

     69  

Section 2.10. Increased Costs; Capital Adequacy; Illegality; Inability to
Determine Costs

     69  

Section 2.11. Funding Losses

     73  

Section 2.12. Change of Lending Office

     73  

Section 2.13. [Reserved]

     73  

Section 2.14. Incremental Facilities

     73  

Section 2.15. Refinancing Amendments

     75  

Section 2.16. Extension of Maturity Date

     76  

ARTICLE 3

[INTENTIONALLY OMITTED]

 

 

ARTICLE 4

COMMITMENTS

 

 

Section 4.01. Fees

     78  

Section 4.02. Mandatory Termination of Commitments

     78  

 

i



--------------------------------------------------------------------------------

ARTICLE 5   PAYMENTS  

Section 5.01. Voluntary Prepayments

     78  

Section 5.02. Mandatory Prepayments

     79  

Section 5.03. Method and Place of Payment

     82  

Section 5.04. Taxes

     82  

Section 5.05. Computations of Interest and Fees

     86  

Section 5.06. Limit on Rate of Interest

     87  

Section 5.07. Payments Generally; Administrative Agent’s Clawback

     88  

Section 5.08. Sharing of Payments

     89  

Section 5.09. Defaulting Lenders

     89  

Section 5.10. Replacement of Lenders

     91   ARTICLE 6   CONDITIONS PRECEDENT TO THE INITIAL BORROWING  

Section 6.01. Credit Documents

     92  

Section 6.02. Collateral

     93  

Section 6.03. Legal Opinions

     93  

Section 6.04. Officer’s Certificates

     93  

Section 6.05. Organizational Documents; Incumbency

     94  

Section 6.06. No Default, Representations and Warranties

     94  

Section 6.07. Insurance

     94  

Section 6.08. The Refinancing; Indebtedness

     94  

Section 6.09. Fees

     94  

Section 6.10. No Material Adverse Change

     95  

Section 6.11. No Litigation

     95  

Section 6.12. Closing Certificate; Third Party Consents

     95  

Section 6.13. Solvency Certificate

     95  

Section 6.14. Know Your Customer

     95  

Section 6.15. Borrowing Notice

     95   ARTICLE 7   RESERVED   ARTICLE 8   REPRESENTATIONS, WARRANTIES AND
AGREEMENTS  

Section 8.01. Corporate Status

     96  

Section 8.02. Corporate Power and Authority

     96  

Section 8.03. No Violation

     96  

Section 8.04. Litigation

     96  

Section 8.05. Margin Regulations

     96  

Section 8.06. Governmental Approvals

     97  

Section 8.07. Investment Company Act

     97  

Section 8.08. True and Complete Disclosure

     97  

 

ii



--------------------------------------------------------------------------------

Section 8.09. Financial Condition; Financial Statements; No Material Adverse
Change

     97  

Section 8.10. Tax Returns and Payments

     98  

Section 8.11. Compliance with ERISA

     98  

Section 8.12. Labor Matters

     98  

Section 8.13. Subsidiaries

     98  

Section 8.14. Intellectual Property

     98  

Section 8.15. Environmental Laws

     99  

Section 8.16. Properties

     99  

Section 8.17. Solvency

     99  

Section 8.18. OFAC

     99  

Section 8.19. PATRIOT Act

     100  

Section 8.20. Foreign Corrupt Practices Act

     100  

Section 8.21. Security Documents

     100  

ARTICLE 9

AFFIRMATIVE COVENANTS

 

Section 9.01. Information Covenants

     101  

Section 9.02. Books, Records and Inspections

     105  

Section 9.03. Maintenance of Insurance

     106  

Section 9.04. Payment of Taxes

     106  

Section 9.05. [Intentionally Omitted]

     107  

Section 9.06. Consolidated Corporate Franchises

     107  

Section 9.07. Compliance with Statutes, Regulations, etc

     107  

Section 9.08. ERISA

     107  

Section 9.09. Maintenance of Properties

     107  

Section 9.10. Transactions with Affiliates

     108  

Section 9.11. End of Fiscal Years; Fiscal Quarters

     108  

Section 9.12. Additional Guarantors and Grantors

     108  

Section 9.13. Pledges of Additional Equity Interests and Evidence of
Indebtedness

     109  

Section 9.14. Use of Proceeds

     109  

Section 9.15. Lender Meetings

     109  

Section 9.16. Maintenance of Ratings

     109  

Section 9.17. Further Assurances

     109  

Section 9.18. Designation of Subsidiaries

     110  

Section 9.19. Mortgaged Properties

     111  

ARTICLE 10

NEGATIVE COVENANTS

 

Section 10.01. Limitation on Indebtedness

     112  

Section 10.02. Limitation on Liens

     117  

Section 10.03. Limitation on Fundamental Changes

     119  

Section 10.04. Limitation on Sale of Assets

     121  

Section 10.05. Limitation on Investments

     123  

Section 10.06. Limitation on Dividends

     126  

Section 10.07. Prepayments, Etc. of Indebtedness

     128  

Section 10.08. Limitations on Sale Leasebacks

     128  

 

iii



--------------------------------------------------------------------------------

Section 10.09. Changes in Business

     128  

Section 10.10. Burdensome Agreements

     129  

Section 10.11. Amendments of Organization Documents

     129  

ARTICLE 11

EVENTS OF DEFAULT

 

 

Section 11.01. Payments

     129  

Section 11.02. Representations, etc

     129  

Section 11.03. Covenants

     130  

Section 11.04. Default Under Other Agreements

     130  

Section 11.05. Bankruptcy, etc

     130  

Section 11.06. ERISA

     131  

Section 11.07. Guarantee

     131  

Section 11.08. Pledge Agreement

     131  

Section 11.09. Security Agreement

     131  

Section 11.10. Mortgages

     132  

Section 11.11. Judgments

     132  

Section 11.12. Change of Control

     132  

Section 11.13. Intercreditor; Subordination

     132  

ARTICLE 12

REMEDIES UPON AN EVENT OF DEFAULT

 

 

Section 12.01. Remedies Upon Event of Default

     132  

Section 12.02. Application of Funds

     133  

ARTICLE 13

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

 

Section 13.01. Appointment and Authorization of Agents

     133  

Section 13.02. Delegation of Duties

     134  

Section 13.03. Liability of Agents

     135  

Section 13.04. Reliance by Agents

     135  

Section 13.05. Notice of Default

     135  

Section 13.06. Credit Decision; Disclosure of Information by Agents

     136  

Section 13.07. Indemnification of Agents

     136  

Section 13.08. Agents in their Individual Capacities

     137  

Section 13.09. Successor Agents

     137  

Section 13.10. Administrative Agent May File Proofs of Claim

     138  

Section 13.11. Collateral and Guaranty Matters

     138  

Section 13.12. Other Agents; Arranger and Managers

     139  

Section 13.13. Appointment of Supplemental Administrative Agents

     140  

ARTICLE 14

MISCELLANEOUS

 

 

Section 14.01. Amendments, Etc

     141  

Section 14.02. Notices; Effectiveness; Electronic Communications

     143  

Section 14.03. No Waiver; Cumulative Remedies; Enforcement

     145  

 

iv



--------------------------------------------------------------------------------

Section 14.04. Expenses

     142  

Section 14.05. Indemnification by the Credit Parties

     143  

Section 14.06. Payments Set Aside

     145  

Section 14.07. Successors and Assigns

     145  

Section 14.08. Confidentiality

     152  

Section 14.09. Setoff

     153  

Section 14.10. Interest Rate Limitation

     153  

Section 14.11. Counterparts

     154  

Section 14.12. Integration; Effectiveness

     154  

Section 14.13. Survival of Representations and Warranties

     154  

Section 14.14. Severability

     154  

Section 14.15. Governing Law; Jurisdiction; Etc

     154  

Section 14.16. WAIVER OF RIGHT TO TRIAL BY JURY

     155  

Section 14.17. Binding Effect

     156  

Section 14.18. No Advisory or Fiduciary Responsibility

     156  

Section 14.19. Affiliate Activities

     157  

Section 14.20. Judgment Currency

     157  

Section 14.21. Electronic Execution of Assignments and Certain Other Documents

     158  

Section 14.22. PATRIOT Act

     158  

Section 14.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     158  

Section 14.24. No Novation

     159  

 

SCHEDULES    Schedule 1.01(a)    Excluded Subsidiaries Schedule 1.01(b)   
Mortgaged Properties Schedule 1.01(c)    Commitments and Addresses of Lenders
Schedule 6.08    Closing Date Indebtedness Schedule 8.13    Subsidiaries
Schedule 8.16    Real Estate Schedule 8.21    Filing Offices Schedule 9.10


Schedule 9.17(c)

  

Closing Date Affiliate Transactions

Post-Closing Actions

Schedule 10.01(g)


Schedule 10.02(d)

  

Closing Date Indebtedness

Closing Date Liens

Schedule 10.05(d)    Closing Date Investments Schedule 10.10    Permitted
Burdensome Agreements Schedule 14.02    Administrative Agent’s Office, Certain
Addresses for Notices (as amended pursuant to the 2017 Refinancing Amendment)

 

v



--------------------------------------------------------------------------------

EXHIBITS    Exhibit A    Administrative Questionnaire Exhibit B    Form of
Assignment and Acceptance Exhibit C    Form of Compliance Certificate Exhibit D
   Dutch Auction Procedures Exhibit E    Form of Guarantee Exhibit F    Form of
Joinder Agreement Exhibit G    Form of Mortgage Exhibit H    Form of Note
Exhibit I    Form of Perfection Certificate Exhibit J    Form of Pledge
Agreement Exhibit K    Form of Security Agreement Exhibit L    Form of Notice of
Borrowing Exhibit M-1    Form of U.S. Tax Compliance Certificate for Foreign
Lenders that are not Partnerships Exhibit M-2    Form of U.S. Tax Compliance
Certificate for Foreign Participants that are not Partnerships Exhibit M-3   
Form of Form of U.S. Tax Compliance Certificate for Foreign Lenders that are
Partnerships Exhibit M-4    Form of U.S. Tax Compliance Certificate for Foreign
Participants that are Partnerships Exhibit N    Form of Officer’s Certificate
Exhibit O    Form of Affiliate Lender Assignment and Acceptance Exhibit P   
Subordination Agreement

 

vi



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT dated as of September 22,
2017 (originally dated as of November 9, 2012 and previously amended and
restated on November 19, 2013 and as of June 11, 2015), among MRC Global (US)
Inc. (f/k/a McJunkin Red Man Corporation), a Delaware corporation (the
“Borrower”), MRC Global Inc., a Delaware corporation (the “Parent”), the lending
institutions from time to time parties hereto (each a “Lender” and,
collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent
and U.S. Bank National Association, as Collateral Trustee (such term and each
other capitalized term used but not defined in this introductory statement
having the meaning provided in Article 1).

R E C I T A L S:

WHEREAS, reference is made to that certain Term Loan Credit Agreement, dated as
of November 9, 2012, among the Parent, McJunkin Red Man Corporation, as the
borrower, Bank of America, N.A., in its capacity as administrative agent for the
financial institutions from time to time party thereto (in such capacity, the
“Prior Administrative Agent”), and the lenders party thereto (as amended,
supplemented or otherwise modified prior to the 2013 Refinancing Amendment
Effective Date, the “Original Credit Agreement”) pursuant to which the Borrower
borrowed Term Loans (as defined in the Original Credit Agreement) and, together
with (a) borrowings under that certain Amended and Restated Loan, Security and
Guarantee Agreement, dated as of March 27, 2012, among the Borrower, the other
borrowers party thereto, the guarantors party thereto, the lenders party
thereto, Bank of America, N.A., as collateral agent and administrative agent for
itself and the other parties signatory thereto (as amended, supplemented,
modified, refinanced, refunded, renewed, extended or replaced from time to time
prior to the date hereof, the “Original Revolving Loan Credit Agreement”) and
(b) available cash, to repay senior secured notes of the Borrower, together with
Transaction Expenses (as defined in the Original Credit Agreement) related
thereto, and to provide working capital for general corporate purposes;

WHEREAS, pursuant to the 2013 Refinancing Amendment, the 2013 Term Loan Lenders
made 2013 Term Loans in an aggregate principal amount of $793,500,000 on the
2013 Refinancing Amendment Effective Date under the Original Credit Agreement as
amended on November 19, 2013 pursuant to the 2013 Refinancing Amendment (the
Original Credit Agreement, as so amended and restated, and as further amended
and restated on the 2015 Amendment Effective Date pursuant to the 2015 Amendment
and as in effect immediately prior to the 2017 Refinancing Amendment Effective
Date, the “ExistingSecond Amended and Restated Credit Agreement”);

WHEREAS, the net proceeds of the 2013 Term Loans, together with available cash,
were used to repay all amounts outstanding under the Original Credit Agreement
as then in effect, pay transaction expenses related thereto and provide for
other general corporate purposes of Parent and its Subsidiaries;

WHEREAS, pursuant to the Certificate of Amendment to Certificate of
Incorporation dated as of September 8, 2015, the name of the Borrower was
changed from McJunkin Red Man Corporation to MRC Global (US) Inc.;

 



--------------------------------------------------------------------------------

WHEREAS, reference is made to that certain Refinancing Amendment and Successor
Administrative Agent Agreement dated as of the 2017 Refinancing Amendment
Effective Date among the Parent, the Borrower, the Subsidiary Guarantors party
thereto, the Prior Administrative Agent, JPMorgan Chase Bank, N.A., as
Administrative Agent and the Lenders party thereto (the “2017 Refinancing
Amendment”) pursuant to which the parties thereto have agreed, among other
things, to (a) amend and restate the Collateral Trust Agreement as in effect
immediately prior to the 2017 Refinancing Amendment Effective Date on the terms
set forth therein, (b) amend and restate the Term Guarantee Agreement as in
effect immediately prior to the 2017 Refinancing Amendment Effective Date on the
terms set forth therein, (c) amend and restate the Security Agreement as in
effect immediately prior to the 2017 Refinancing Amendment Effective Date on the
terms set forth therein, (d) provide for and reflect the appointment of JPMorgan
as successor administrative agent hereunder to the Prior Administrative Agent
and (e) amend and restate the ExistingSecond Amended and Restated Credit
Agreement on the terms set forth therein and in this Third Amended and Restated
Term Loan Credit Agreement (the Existing Credit Agreement as so amended and
restated pursuant to the 2017 Refinancing Amendment and as further amended,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”); and; and

WHEREAS, pursuant to the 2017 Refinancing Amendment, the Borrower has requested,
and the 2017 Term Loan Lenders have agreed, to makemade 2017 Term Loans in an
aggregate principal amount of $400,000,000 on the 2017 Refinancing Amendment
Effective Date, the proceeds of which shall bewere used, together with
(a) borrowings under the Original Revolving Loan Credit Agreement, as amended on
or about the 2017 Refinancing Amendment Effective Date (the Original Revolving
Loan Credit Agreement as so amended and as further amended, amended and
restated, supplemented or otherwise modified from time to time, the “Revolving
Loan Credit Agreement”) and (b) available cash of the Borrower, to repay in full
all amounts outstanding under the Second Amended and Restated Credit Agreement
(the Second Amended and Restated Credit Agreement, as so amended and restated,
and as further amended and restated on the 2017 Amendment Effective Date
pursuant to the 2017 Amendment and as in effect immediately prior to the 2018
Refinancing Amendment Effective Date, the “Existing Credit Agreement”) and to
pay the Transaction Expenses related thereto.

WHEREAS, reference is made to that certain Refinancing Amendment No. 2 dated as
of the 2018 Refinancing Amendment Effective Date among the Parent, the Borrower,
the Subsidiary Guarantors party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and the Lenders party thereto (the “2018 Refinancing
Amendment”), pursuant to which the parties thereto have agreed, among other
things, to amend the Existing Credit Agreement on the terms set forth therein
(the Existing Credit Agreement, as so amended pursuant to the 2018 Refinancing
Amendment and as further amended, amended and restated, supplemented or
otherwise modified from time to time, this “Agreement”); and

WHEREAS, pursuant to the 2018 Refinancing Amendment, the Borrower has requested,
and the 2018 Term Loan Lenders have agreed, to make 2018 Term Loans in an
aggregate principal amount of $399,000,000 on the 2018 Refinancing Amendment
Effective Date, the proceeds of which shall be used to repay in full all amounts
outstanding under the Existing Credit Agreement and to pay the Transaction
Expenses related thereto.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree that the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. (a) As used herein, the following terms shall have
the meanings specified in this Section 1.01 unless the context otherwise
requires (it being understood that defined terms in this Agreement shall include
in the singular number the plural and in the plural the singular):

“2013 Incremental Term Loans” shall mean the “2013 Incremental Term Loans” as
such term is defined in the 2013 Refinancing Amendment.

“2013 Refinancing Amendment” shall mean the Refinancing Amendment and
Incremental Joinder Agreement dated as of November 19, 2013 among the Borrower,
Parent, the other Guarantors party thereto, the 2013 Term Loan Lenders and the
Agents party thereto.

“2013 Refinancing Amendment Effective Date” shall mean the “2013 Refinancing
Amendment Effective Date” as such term is defined in the 2013 Refinancing
Amendment.

“2013 Refinancing Term Loans” shall mean the “2013 Refinancing Term Loans” as
such term is defined in the 2013 Refinancing Amendment.

“2013 Term Loan Commitments” shall mean the “2013 Term Loan Commitments” as such
term is defined in the 2013 Refinancing Amendment.

“2013 Term Loan Lender” shall mean each “2013 Term Loan Lender” as such term is
defined in the 2013 Refinancing Amendment.

“2013 Term Loans” shall mean, collectively, the 2013 Incremental Term Loans and
the 2013 Refinancing Term Loans.

“2015 Amendment” shall mean the Second Amendment, dated as of June 11, 2015
among the Borrower, the Parent, the other Guarantors party thereto, the Lenders
party thereto, the Agents party thereto and the Collateral Trustee.

“2015 Amendment Effective Date” shall mean the date on which each of the
conditions precedent to the effectiveness of the 2015 Amendment set forth in
Section 8 thereof shall have been waived or satisfied, which date is June 11,
2015.

“2017 Refinancing Amendment” shall have the meaning provided in the Recitals to
this Agreement.

“2017 Refinancing Amendment Effective Date” shall mean the date on which each of
the conditions precedent to the effectiveness of the 2017 Refinancing Amendment
set forth in Section 7 thereof shall have been waived or satisfied, which date
is September 22, 2017.

 

3



--------------------------------------------------------------------------------

“2017 Refinancing Term Loans” shall mean the “2017 Refinancing Term Loans” as
such term is defined in the 2017 Refinancing Amendment.

“2017 Term Loan Commitments” shall mean the “2017 Term Loan Commitments” as such
term is defined in the 2017 Refinancing Amendment.

“2017 Term Loan Lender” shall mean each “2017 Term Loan Lender” as such term is
defined in the 2017 Refinancing Amendment.

“2018 Refinancing Amendment” shall have the meaning provided in the Recitals to
this Agreement.

“2018 Refinancing Amendment Effective Date” shall mean the date on which each of
the conditions precedent to the effectiveness of the 2018 Refinancing Amendment
set forth in Section 8 thereof shall have been waived or satisfied, which date
is May 22, 2018.

“2018 Refinancing Term Loans” shall mean the “2018 Refinancing Term Loans” as
such term is defined in the 2018 Refinancing Amendment.

“2018 Term Loan Commitments” shall mean the “2018 Term Loan Commitments” as such
term is defined in the 2018 Refinancing Amendment.

“2018 Term Loan Lender” shall mean each “2018 Term Loan Lender” as such term is
defined in the 2018 Refinancing Amendment.

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the
highestgreatest of (a) the Federal FundsPrime Rate plus 1/2 of 1%in effect on
such day, (b) the rate of interestNYFRB Rate in effect foron such day as
publicly announced from time to time by JPMorgan as its “prime rate”,plus  1⁄2
of 1% and (c) the LIBOR Rate at such time determined for a one-monthone month
Interest Period plus 1%. The “prime rate” is a rate set by JPMorgan based upon
various factors including JPMorgan’ s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by JPMorgan shall take effect at the opening of
business on the day specified in the public announcement of such changeon such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%, provided that for the purpose of this definition, the LIBOR Rate
for any day shall be based on the LIBOR Screen Rate (or if the LIBOR Screen Rate
is not available for such one month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day. Any change in the ABR due to a
change in the Prime Rate, the NYFRB Rate or the LIBOR Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
NYFRB Rate or the LIBOR Rate, respectively. If the ABR is being used as an
alternate rate of interest pursuant to Section 2.10 hereof, then the ABR shall
be the highestgreater of clause (a) and (b) above and shall be determined
without reference to clause (c) above. Notwithstanding the foregoing, the ABR
shall at no time be less than 2.001.00% per annum.

“ABR Loan” shall mean each Loan bearing interest at the rate provided in Section
2.08(a).

 

4



--------------------------------------------------------------------------------

“Accepting Lenders” shall have the meaning provided in Section 5.02(h).

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to Parent and
its Subsidiaries therein were to such Pro Forma Entity and its Subsidiaries),
all as determined on a consolidated basis for such Pro Forma Entity in
accordance with GAAP.

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.

“Administrative Agent” shall mean JPMorgan, as the administrative agent for the
Lenders under this Agreement and the other Credit Documents, or any successor
administrative agent pursuant to Section 13.

“Administrative Agent’s Office” shall mean in respect of all Credit Events for
the account of the Borrower, the office of the Administrative Agent set forth on
Schedule 14.02, or such other office as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control a corporation if
such Person possesses, directly or indirectly, the power (a) to vote 20% or more
of the securities having ordinary voting power for the election of directors of
such corporation or (b) to direct or cause the direction of the management and
policies of such corporation, whether through the ownership of voting
securities, by contract or otherwise.

“Affiliate Lender Assignment and Acceptance” shall have the meaning provided in
Section 14.07(i).

“Agent Parties” shall have the meaning provided in Section 14.02(c).

“Agent-Related Persons” means each Agent, together with its Affiliates, and the
officers, directors, employees, agents, attorneys-in-fact, trustees and advisors
of such Persons and Affiliates.

“Agents” shall mean each Joint Lead Arranger, the Administrative Agent and the
Collateral Trustee.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” shall have the meaning provided in the Recitals to this Third
Amended and Restated Term Loan Credit Agreement.

 

5



--------------------------------------------------------------------------------

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a LIBOR floor or ABR floor
greater than 1.000.00% per annum or 2.001.00% per annum, respectively (with such
increased amount being equated to interest margins for purposes of determining
any increase to the Applicable ABR Margin or Applicable LIBOR Margin, as
applicable), or otherwise; provided that

(a) OID and upfront fees shall be equated to interest rate assuming a 4-year
life to maturity (or, if less, the stated or remaining life to maturity at the
time of its incurrence of the applicable Indebtedness); and

(b) the difference between the LIBOR Floorfloor or ABR Floorfloor of the New
Term Loans and 1.000.00% per annum or 2.001.00% per annum respectively shall be
equated to an increase or decrease, as applicable, in interest margins
applicable to the New Term Loans

provided, further, that any calculation of “All-In Yield” shall not include
arrangement fees, structuring fees or underwriting or similar fees paid to
arrangers for such Indebtedness.

“Applicable ABR Margin” shall mean at any date, with respect to each ABR Loan
that is a Term Loan, 2.502.00% per annum.

“Applicable Law” shall mean, with respect to any Person, all laws, rules,
regulations and legally binding governmental guidelines applicable to the Person
and its Property, conduct, transaction, agreement or matter in question,
including all applicable statutory law and common law, and all provisions of
constitutions, treaties, statutes, rules, regulations, orders and decrees of
Governmental Authorities (having the force of law) and such Person’s
Organizational Documents.

“Applicable LIBOR Margin” shall mean at any date, with respect to each LIBOR
Loan that is a Term Loan, 3.503.00% per annum.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to the
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Administrative Agent, the
Collateral Trustee or the Lenders by means of electronic communications pursuant
to Section 14.02 and all electronic communications to provide information to
prospective Eligible Assignees, Participants or other transferees.

“Asset Sale Prepayment Event” shall mean any Disposition of any business units,
assets or other property of the Parent or any of its Restricted Subsidiaries not
in the Ordinary Course of Business (including any Disposition of any Equity
Interests of any Subsidiary of the Parent owned by the Parent or a Restricted
Subsidiary, including any sale of any Equity Interests of any Restricted
Subsidiary). Notwithstanding the foregoing, the term “Asset Sale Prepayment
Event” shall not include any (a) transaction permitted by Section 10.04, other
than transactions permitted by Section 10.04(b) or (b) Disposition of Revolving
Credit Collateral (as defined in the Intercreditor Agreement); provided, that
this clause (b) shall only apply prior to a Discharge of Revolving Credit
Obligations (as defined in the Intercreditor Agreement).

 

6



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit B.

“Available Amount” shall mean, at any time (the “Reference Time”), an amount
equal to (a) the sum, without duplication, of:

(i) $50,000,000 plus

(ii) 50% of the net cash proceeds from the primary proceeds of the initial
public offering of Equity Interests of the Parent in April 17, 2012 (the “IPO”)
plus

(iii) 100% of Retained Excess Cash Flow plus

(iv) the cumulative amount of any proceeds of equity issuances (other than
Disqualified Equity Interests) or capital contributions received in the form of
cash or Permitted Investments by the Parent from and including the Business Day
immediately following the Closing Date through and including the Reference Time
plus

(v) 100% of the aggregate amount received by the Parent or any Restricted
Subsidiary of the Parent in cash and Permitted Investments from:

(A) the sale (other than to the Parent or any such Restricted Subsidiary) of the
Equity Interests of an Unrestricted Subsidiary or any minority Investments,

(B) any dividend or other distribution by an Unrestricted Subsidiary or received
in respect of minority Investments (but without duplication of amounts included
in the determination of Consolidated Net Income), or

(C) any returns of principal, repayments and similar payments by such
Unrestricted Subsidiary or received in respect of any minority Investments;

provided that in the case of clauses (A), (B), and (C), in each case, to the
extent that the Investment corresponding to the designation of such Subsidiary
as an Unrestricted Subsidiary or any subsequent Investment in such Unrestricted
Subsidiary or minority Investment, as applicable, was made in reliance on the
Available Amount pursuant to Section 10.05(s) plus

 

7



--------------------------------------------------------------------------------

(vi) in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Parent
or a Restricted Subsidiary of Parent, the value of the Investments originally
made by the Parent and the Restricted Subsidiaries in such Unrestricted
Subsidiary pursuant to Section 10.05(s) (or of the assets transferred or
conveyed, as applicable) plus

(vii) an amount equal to any returns in cash and Permitted Investments
(including dividends, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received by the Parent or any
Restricted Subsidiary of Parent in respect of any Investments made pursuant to
Section 10.05(s) (but without duplication of amounts included in the
determination of Consolidated Net Income),

minus (b) the sum, without duplication, of:

(i) the aggregate amount of Investments made pursuant to Section 10.05(s) since
January 1, 2015 and prior to the Reference Time;

(ii) the aggregate amount of Dividends made pursuant to Sections 10.06(c) and
10.06(e)(ii) since January 1, 2015 and prior to the Reference Time; and

(iii) the aggregate amount of prepayments, repurchases and redemptions of
Indebtedness pursuant to Section 10.07(a)(i)(x) since January 1, 2015 and prior
to the Reference Time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” shall mean Title 11 of the United State Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Borrower” shall have the meaning provided in the preamble to this Agreement.

“Borrower Notice” has the meaning specified in Section 9.19(d).

“Borrower Materials” shall have the meaning provided in Section 9.01.

 

8



--------------------------------------------------------------------------------

“Borrowing” shall mean and include the incurrence of one Type of Term Loan on
the Closing Date, the 2013 Refinancing Amendment Effective Date or, the 2017
Refinancing Amendment Effective Date or the 2018 Refinancing Amendment Effective
Date, as applicable (or resulting from conversions on a given date after the
Closing Date, the 2013 Refinancing Amendment Effective Date or, the 2017
Refinancing Amendment Effective Date, as or the 2018 Refinancing Amendment
Effective Date, as applicable) having, in the case of LIBOR Loans, the same
Interest Period (provided that ABR Loans incurred pursuant to 2.10 (c) or
(d) shall be considered part of any related Borrowing of LIBOR Loans).

“Borrowing Base” means, as of any date, an amount equal to:

(a) 85% of the face amount of all accounts receivable owned by the Parent and
its Restricted Subsidiaries as of the end of the most recent month preceding
such date for which internal financial statements are available that were not
more than 180 days past due; plus

(b) 65% of the book value of all inventory owned by the Parent and its
Restricted Subsidiaries as of the end of the most recent fiscal month preceding
such date for which internal financial statements are available.

“Business Day” shall mean (a) for all purposes other than as covered by clause
(b) below, any day excluding Saturday, Sunday and any day that shall be in New
York City a legal holiday or a day on which banking institutions are authorized
by law or other governmental actions to close and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, LIBOR Loans, any day which is a Business Day described in clause
(a) and which is also a day for trading by and between banks in Dollar deposits
in the interbank eurodollar market.

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.

“Casualty Event” shall mean, with respect to any Collateral, any loss of or
damage to, or any condemnation or other taking by a Governmental Authority of
property for which such Collateral for which the Parent or any of its Restricted
Subsidiaries receives insurance proceeds, or proceeds of a condemnation award or
other compensation. Notwithstanding the foregoing, the term “Casualty Event”
shall not include any transaction permitted by Section 10.04, other than
transactions permitted by Section 10.04(b).

“CCAA” shall mean the Companies’ Creditors Arrangement Act (Canada), (or any
successor statute), as amended from time to time, and includes all regulations
thereunder.

“CFC” shall mean a Subsidiary that is a “controlled foreign corporation” within
the meaning of Section 957 of the Code.

 

9



--------------------------------------------------------------------------------

“Change in Law” shall mean the occurrence, after the Closing Date, of (a) the
adoption, taking effect or phasing in of any law, rule, regulation or treaty;
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” shall mean:

(a) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Parent and its Restricted Subsidiaries, taken as a whole, to any “person” (as
that term is used in Section 13(d)(3) of the Exchange Act);

(b) the adoption of a plan relating to the liquidation or dissolution of the
Borrower (unless, after such liquidation or dissolution, Parent (or a wholly
owned subsidiary of the Parent that satisfies the requirements of a Successor
Credit Party in accordance with Section 10.03(a)) assumes all of the Obligations
of the Borrower under this Agreement and the Security Documents for the benefit
of the Secured Parties as provided thereunder);

(c) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), has become the ultimate “beneficial owner” (as that term
is defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act), directly or
indirectly, of 50% or more of the voting power of the Voting Stock of the
Parent;

(d) (x) any “Change of Control” (or any comparable term) in any document
pertaining to (i) the Revolving Loan Credit Agreement or (ii) in any indenture
or other agreement governing Indebtedness issued in respect of any Permitted
Additional Debt having a principal amount exceeding $50,000,000 or (y) any
recapitalization, reclassification or change of the common stock of the Parent
or the common stock of Parent (or other common stock underlying the Preferred
Stock) ceases to be listed or quoted on any of The New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or any of their
respective successors), in each case, to the extent that the foregoing shall
result in a Fundamental Change (as defined in the Preferred Certificate of
Designation); or

(e) Parent shall cease to own, directly or indirectly, 100% of the Borrower’s
outstanding capital stock (other than as provided in clause (b) above).

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans or New Term Loans
and, when used in reference to any Commitment, refers to whether such Commitment
is a Term Loan Commitment or a New Term Loan Commitment.

 

10



--------------------------------------------------------------------------------

“Closing Date” shall mean November 9, 2012.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
and rulings issued thereunder.

“Collateral” shall have the meaning provided in the Security Agreement or any
other Security Document, as applicable, and shall include the Mortgaged
Property.

“Collateral Trust Agreement” shall mean the Amended and Restated Collateral
Trust Agreement dated as of the 2017 Refinancing Amendment Effective Date among
the Credit Parties, the Administrative Agent, the other Secured Debt
Representatives (as defined therein) party thereto from time to time and the
Collateral Trustee as the same may be further amended, restated, renewed,
extended, supplemented or otherwise modified from time to time.

“Collateral Trustee” shall mean U.S. Bank National Association, as the
collateral trustee for the Secured Parties under this Agreement and the other
Credit Documents, or any successor collateral trustee pursuant to the terms of
the Collateral Trust Agreement.

“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Term Loan Commitment and New Term Loan Commitment
including the 20172018 Term Loan Commitments.

“Commodity Agreement” means any commodity swap agreement, futures contract,
option contract or other similar agreement or arrangement, each of which is for
the purpose of hedging the commodity price exposure associated with the Parent’s
and its Subsidiaries’ operations and not for speculative purposes.

“Compliance Certificate” means a certificate, in the form of Exhibit C with such
changes as may be agreed to by the Borrower and the Administrative Agent, by
which the Parent certifies to the matters set forth in Section 9.01(e).

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Parent dated October 9, 2012, delivered to the Lenders in
connection with this Agreement.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

(i) total interest expense and to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, and costs of surety bonds
in connection with financing activities,

 

11



--------------------------------------------------------------------------------

(ii) provision for taxes based on income, profits or capital of the Parent and
the Restricted Subsidiaries, including state, franchise and similar taxes and
foreign withholding taxes paid or accrued during such period,

(iii) depreciation and amortization,

(iv) (a) losses on asset sales (other than asset sales in the Ordinary Course of
Business), disposals or abandonments, (b) any impairment charge or asset
write-off related to intangible assets (including good-will), long-lived assets,
and investments in debt and equity securities pursuant to GAAP, (c) all losses
from investments recorded using the equity method, (d) stock-based awards
compensation expense, and (e) other non-cash charges (provided that if any
non-cash charges referred to in this clause (e) represent an accrual or reserve
for potential cash items in any future period, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA to
such extent, and excluding amortization of a prepaid cash item that was paid in
a prior period),

(v) extraordinary losses and unusual or non-recurring charges, severance,
relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans,

(vi) restructuring charges or reserves (including restructuring costs related to
acquisitions after the Closing Date and to closure and/or consolidation of
facilities),

(vii) any deductions attributable to minority interests,

(viii) [reserved],

(ix) LIFO expense, and

(x) any costs or expenses incurred by the Parent and its Restricted Subsidiaries
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such costs or expenses are funded with
cash proceeds contributed to the capital of the applicable Person or net cash
proceeds of an issuance of Equity Interests of the applicable Person,

less

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) extraordinary gains and unusual or non-recurring gains,

 

12



--------------------------------------------------------------------------------

(ii) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income in any prior period),

(iii) gains on asset sales (other than asset sales in the Ordinary Course of
Business),

(iv) any net after-tax income from the early extinguishment of Indebtedness or
hedging obligations or other derivative instruments,

(v) LIFO income, and

(vi) all gains from investments recorded using the equity method,

in each case, as determined on a consolidated basis for the Parent and its
Restricted Subsidiaries in accordance with GAAP; provided that, to the extent
included in Consolidated Net Income,

(A) there shall be excluded in determining Consolidated EBITDA currency
translation gains and losses related to currency remeasurements of Indebtedness
or intercompany balances (including the net loss or gain resulting from Hedge
Agreements for currency exchange risk),

(B) there shall be excluded in determining Consolidated EBITDA for any period
any adjustments resulting from the application of Statement of Financial
Accounting Standards No. 133,

(C) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (1) the Acquired EBITDA of any Person, property, business
or asset acquired by the Parent or any Restricted Subsidiary since the beginning
of such period to the extent not subsequently sold, transferred, abandoned or
otherwise disposed by the Parent or such Restricted Subsidiary (each such
Person, property, business or asset acquired and not subsequently so disposed
of, an “Acquired Entity or Business”) and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary since the
beginning of such period (each, a “Converted Restricted Subsidiary”), based on
the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion), (2) an adjustment in respect of each
Acquired Entity or Business equal to the amount of the Pro Forma Adjustment with
respect to such Acquired Entity or Business acquired since the beginning of such
period (including the portion thereof occurring prior to such acquisition) as
specified in a Pro Forma Adjustment Certificate and delivered to the
Administrative Agent, and

 

13



--------------------------------------------------------------------------------

(D) there shall be excluded in determining Consolidated EBITDA for any period
the Disposed EBITDA of any Person, property, business or asset (other than an
Unrestricted Subsidiary) sold, transferred, abandoned or otherwise disposed of,
closed or classified as discontinued operations by the Parent or any Restricted
Subsidiary since the beginning of such period (each such Person, property,
business or asset so sold or disposed of, a “Sold Entity or Business”), and the
Acquired EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each, a “Converted Unrestricted
Subsidiary”) based on the actual Disposed EBITDA of such Sold Entity or Business
or Converted Unrestricted Subsidiary for such period (including the portion
thereof occurring prior to such sale, transfer or disposition or conversion).

“Consolidated Interest Coverage Ratio” means for any Test Period, the ratio of
(a) Consolidated EBITDA for such Test Period to (b) Consolidated Interest
Expense for such Test Period.

“Consolidated Interest Expense” shall mean for any period, the sum of (i) the
cash interest expense (including that attributable to Capital Leases in
accordance with GAAP), net of cash interest income, of the Parent and the
Restricted Subsidiaries on a consolidated basis in accordance with GAAP with
respect to all outstanding Indebtedness of the Parent and the Restricted
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Hedge Agreements (other than currency swap agreements, currency
future or option contracts and other similar agreements) and (ii) any cash
payments made during such period in respect of obligations referred to in clause
(b) below relating to Funded Debt that were amortized or accrued in a previous
period (other than any such obligations resulting from the discounting of
Indebtedness in connection with the application of purchase accounting in
connection with any Permitted Acquisition), but excluding, however,
(a) amortization of deferred financing costs and any other amounts of non-cash
interest, (b) the accretion or accrual of discounted liabilities during such
period, and (c) all non-recurring cash interest expense consisting of liquidated
damages for failure to timely comply with registration rights obligations and
financing fees, all as calculated on a consolidated basis in accordance with
GAAP and excluding, for the avoidance of doubt, any interest in respect of items
excluded from Indebtedness in the proviso to the definition thereof, provided
that (w) except as provided in clause (x) below, there shall be excluded from
Consolidated Interest Expense for any period the cash interest expense (or cash
interest income) of all Unrestricted Subsidiaries for such period to the extent
otherwise included in Consolidated Interest Expense, (x) there shall be included
in determining Consolidated Interest Expense for any Test Period the cash
interest expense (or income) of any Acquired Entity or Business acquired since
the beginning of such Test Period and of any Converted Restricted Subsidiary
converted since the beginning of such Test Period, in each case based on the
cash interest expense (or income) of such Acquired Entity or Business or
Converted Restricted Subsidiary for such Test Period (including the portion
thereof occurring prior to such acquisition or conversion) assuming any
Indebtedness incurred or repaid in connection with any such acquisition or
conversion had been incurred or prepaid on the first day of such Test Period,
(y) there shall be excluded from determining Consolidated Interest Expense for
any Test Period the cash interest expense (or income) of any Sold Entity or
Business disposed of since the beginning of such Test Period, based on the cash
interest expense (or income) relating to any Indebtedness relieved, retired or
repaid in connection with any such disposition of such Sold Entity or Business
for such Test Period (including the portion thereof occurring prior to such
disposal) assuming such debt relieved, retired or repaid in connection with such
disposition had been relieved, retired or repaid on the first day of such Test
Period and (z) in the case of any incurrence, repayment, retirement or
redemption of Indebtedness, Consolidated Interest Expense for any Test Period
shall be calculated after giving effect on a pro forma basis to such incurrence,
repayment, retirement or redemption of Indebtedness, as if such incurrence,
repayment, retirement or redemption of Indebtedness occurred on the first day of
such Test Period.

 

14



--------------------------------------------------------------------------------

“Consolidated Junior Secured Debt” means as of any date of determination, the
aggregate principal amount of Indebtedness of the Parent and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition), consisting of Indebtedness for borrowed money
(including any Credit Agreement Refinancing Debt incurred pursuant to any
Refinancing Amendment), Capitalized Lease Obligations and debt obligations
evidenced by promissory notes or similar instruments, in each case secured by
the Collateral on a second priority (or other junior priority) basis to the
Liens securing the Obligations and the obligations in respect of any Permitted
First Priority Debt, that was permitted to be incurred under this Agreement.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Parent and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,
(a) extraordinary items for such period, (b) the cumulative effect of a change
in accounting principles during such period to the extent included in
Consolidated Net Income, (c) any fees and expenses incurred during such period,
or any amortization thereof for such period, in connection with any acquisition,
investment, recapitalization, asset disposition, issuance or repayment of debt,
issuance of equity securities (including any underwritten sale to the public of
Parent’s Equity Interests pursuant to an effective registration statement filed
with the SEC on Form S-1 or Form S-3 (or any successor forms adopted by the
SEC)), refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction and (d) any income (loss) for such period attributable to
the early extinguishment of Indebtedness. There shall be excluded from
Consolidated Net Income for any period the purchase accounting effects of
adjustments to inventory, property and equipment, software and other intangible
assets and deferred revenue in component amounts required or permitted by GAAP
and related authoritative pronouncements (including the effects of such
adjustments pushed down to the Parent and the Restricted Subsidiaries), as a
result of any acquisition whether consummated before or after the Closing Date,
any Permitted Acquisition or other Investment, or the amortization or write-off
of any amounts thereof.

“Consolidated Senior Secured Debt” means as of any date of determination,
(a) the aggregate principal amount of Indebtedness of the Parent and its
Restricted Subsidiaries outstanding on such date, determined on a consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition), consisting of Indebtedness for borrowed money
(including any Credit Agreement Refinancing Debt incurred pursuant to any
Refinancing Amendment and any Permitted First Priority Debt), Capitalized Lease
Obligations and debt obligations evidenced by promissory notes or similar
instruments, in each case secured equally and ratably with the Obligations by a
Lien that was permitted to be so incurred under this Agreement (and for the
avoidance doubt, Consolidated Senior Secured Debt shall also include the
obligations under the Revolving Loan Credit Agreement), plus (b) the amount (if
any) by which the aggregate principal amount of Indebtedness or other
obligations of Parent or any of its Subsidiaries (without duplication)
outstanding pursuant to any Qualified Receivables Transaction at such date of
determination exceeds $150,000,000, minus (c) the aggregate amount of cash and
Permitted Investments held in accounts on the consolidated balance sheet of the
Parent and its Restricted Subsidiaries as at such date to the extent the use
thereof for application to payment of Indebtedness is not prohibited by law or
any contract to which any such Person is a party, which amount under this clause
(c) shall in no event exceed $75,000,000.

 

15



--------------------------------------------------------------------------------

“Consolidated Total Assets” shall mean as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
Parent and the Restricted Subsidiaries at such date.

“Consolidated Total Debt” means as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Parent and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition), consisting of Indebtedness for borrowed money
(including any Credit Agreement Refinancing Debt incurred pursuant to any
Refinancing Amendment), Capitalized Lease Obligations and debt obligations
evidenced by promissory notes or similar instruments, plus (b) the amount (if
any) by which the aggregate principal amount of Indebtedness or other
obligations of Parent or any of its Subsidiaries (without duplication)
outstanding pursuant to any Qualified Receivables Transaction at such date of
determination exceeds $150,000,000, minus (c) the aggregate amount of cash and
Permitted Investments held in accounts on the consolidated balance sheet of the
Parent and its Restricted Subsidiaries as at such date to the extent the use
thereof for application to payment of Indebtedness is not prohibited by law or
any contract to which any such Person is a party, which amount under this clause
(c) shall in no event exceed $75,000,000.

“Consolidated Working Capital” shall mean, at any date, the excess of (a) the
sum of all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of the Parent and the
Restricted Subsidiaries at such date excluding the current portion of current
and deferred income taxes plus any LIFO reserve over (b) the sum of all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current liabilities” (or any like caption) on a consolidated balance sheet of
the Parent and the Restricted Subsidiaries on such date, excluding, without
duplication, (i) the current portion of any Funded Debt, (ii) all Indebtedness
consisting of Loans to the extent otherwise included therein, (iii) the current
portion of interest, (iv) the current portion of current and deferred income
taxes and (v) deferred revenue.

“Contract Consideration” shall have the meaning provided in the definition of
Excess Cash Flow.

 

16



--------------------------------------------------------------------------------

“Contractual Obligation” means, as applied to any Person, any provision of any
security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

“Copyright Security Agreement” shall mean the Copyright Security Agreement
entered into by the Borrower and the other grantors party thereto and the
Collateral Trustee for the benefit of the Lenders, dated the Closing Date, as
the same may be amended, supplemented or otherwise modified from time to time.

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt or
(c) Permitted Unsecured Refinancing Debt; provided that, in each case, such
Indebtedness is issued, incurred or otherwise obtained (including by means of
the extension or renewal of existing Indebtedness) in exchange for, or to
extend, renew, replace or refinance, in whole or in part, existing Term Loans,
or any New Term Loans under any then-existing incremental facility or
refinancing facility, or any then-existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided, further, that (i) the covenants,
events of default and guarantees of such Indebtedness (excluding, for the
avoidance of doubt, pricing, rate floors, discounts, fees and optional
prepayment or redemption terms) (when taken as a whole) are not more favorable
to the lenders providing such Indebtedness than those applicable to the
Refinanced Debt (other than covenants or other provisions applicable only to
periods after the latest maturity date of the then-existing Term Loans), (ii)
such Indebtedness shall not have a greater principal amount than the principal
amount of the Refinanced Debt plus accrued interest, fees and premiums (if any)
thereon and fees and expenses associated with the refinancing, (iii) such
Refinanced Debt shall be repaid, defeased or satisfied and discharged on a
dollar-for-dollar basis, and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, substantially concurrently with the date
such Credit Agreement Refinancing Indebtedness is issued, incurred or obtained,
and (iv) in the case of any such Indebtedness in the form of notes or
debentures, shall not require any mandatory repayment or redemption (other than
(A) customary change of control or asset sale or event of loss offers, (B) early
maturities customary for “bridge” loans so long as such maturities are
automatically extendible or convertible absent a bankruptcy or payment event of
default thereunder or (C) upon any Event of Default) prior to the 91st day after
the maturity date of the Refinanced Debt.

“Credit Documents” shall mean this Agreement, the Security Documents, the 2013
Refinancing Amendment, the 2015 Amendment, the 2017 Refinancing Amendment, the
2018 Refinancing Amendment and any promissory notes issued by the Borrower
hereunder.

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan.

 

17



--------------------------------------------------------------------------------

“Credit Extension” means the making of a Loan by a Lender.

“Credit Party” shall mean each of the Borrower, the Guarantors (including the
Parent) and each other Subsidiary of the Parent that is a party to a Credit
Document and shall exclude, for the avoidance of doubt, any Excluded
Subsidiaries.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with the Parent’s and its Subsidiaries’
operations and not for speculative purposes.

“Declined Amounts” shall have the meaning provided in Section 5.02(h).

“Declining Lender” shall have the meaning provided in Section 5.02(h).

“Debt Fund Affiliate” means any Affiliate of the Parent that is a bona fide
diversified debt fund.

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Parent or any of its Restricted Subsidiaries of any Indebtedness (but excluding
any Indebtedness permitted to be issued or incurred under Section 10.01).

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Default Rate” shall mean an interest rate equal to (i) the ABR Rate plus
(ii) the Applicable ABR Margin plus (iii) 2% per annum; provided, however, that
with respect to a LIBOR Loan, the Default Rate shall be an interest rate equal
to the interest rate (including any Applicable LIBOR Rate) otherwise applicable
to such Loan plus 2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute, (c) has notified the Administrative Agent
and/or the Borrower that it does not intend to comply with the obligations under
Section 2.01 or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements generally in which it
commits to extend credit, (d) has, or has a direct or indirect parent company
that has, (i) been deemed insolvent or become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment or (iv) has become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender (x) if the Lender notice to the Administrative Agent and/or the Borrower
described in clause (c) above states that the reason such Lender does not intend
to comply with its funding obligations hereunder is due to a failure of a
condition set forth in Article 6 and cites the applicable conditions precedent
such Lender in good faith believes has not been satisfied or (y) solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such governmental authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender.

 

18



--------------------------------------------------------------------------------

“Deferred Net Cash Proceeds” shall have the meaning provided such term in the
definition of “Net Cash Proceeds.”

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 10.04(b) and Section 10.04(c) that is
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Senior Officer of the Borrower, setting forth the basis of such valuation (which
amount will be reduced by the fair market value of the portion of the non-cash
consideration converted to cash within 180 days following the consummation of
the applicable Disposition).

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Term Loans and all
other Obligations that are accrued and payable, (b) is redeemable at the option
of the holder thereof (other than solely for Qualified Equity Interests and
other than as a result of a change of control or asset sale so long as any
rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Term
Loans and all other Obligations that are accrued and payable, in whole or in
part), (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the final maturity of the
applicable Term Loans at the time of issuance of such Equity Interests; provided
that if such Equity Interests are issued pursuant to a plan for the benefit of
employees of Parent (or any direct or indirect parent thereof) or its Restricted
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because it may be required
to be repurchased by the Parent or its Restricted Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.

“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Parent and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary and its
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary.

 

19



--------------------------------------------------------------------------------

“Disposition” shall have the meaning provided in Section 10.04(b).

“Dividends” or “dividends” shall have the meaning provided in Section 10.06.

“Dollar Equivalent” shall mean, on any date of determination, (a) with respect
to any amount denominated in Dollars, such amount, and (b) with respect to any
amount denominated in any Foreign Currency, the equivalent in Dollars of such
amount, determined by the Administrative Agent pursuant using the applicable
Exchange Rate.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean each Subsidiary of the Parent that is organized
under the laws of the United States, any state thereof, or the District of
Columbia.

“Dutch Auction” means a dutch auction open to all Lenders on a pro rata basis
conducted in accordance with the procedures set forth in Exhibit D hereto.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of an EEA Member Country
(including any delegee) having the authority to exercise Write-Down and
Conversion Powers.

“Effective Yield” means, as to any Term Loans of any Class, the effective yield
on such Term Loans, taking into account the applicable interest rate margins,
any interest rate floors or similar devices and all fees, including upfront or
similar fees or original issue discount (amortized over the shorter of (x) the
original stated life of such Term Loans and (y) the four years following the
date of incurrence thereof) payable generally to Lenders making such Term Loans,
but excluding any arrangement, structuring or other fees payable in connection
therewith that are not generally shared ratably with all relevant Lenders and
consent fees paid generally to consenting Lenders.

 

20



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 14.07(b)(iii) and (v), (subject to such consents, if any,
as may be required under Section 14.07(b)(iii)).

“Engagement Letter” means that certain engagement letter relating to the
Transactions, among the Borrower and the Lenders party thereto, dated as of
October 1, 2012.

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by the Parent or any of its Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including, without
limitation, (i) any and all Claims by any Governmental Authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief relating to the presence, release or
threatened release of Hazardous Materials or arising from alleged injury or
threat of injury to health or safety (to the extent relating to human exposure
to Hazardous Materials), or the indoor or outdoor environment including, without
limitation, ambient air, surface water, groundwater, land surface and subsurface
strata and natural resources such as wetlands.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, governmental restriction and
rule of common law now or hereafter in effect and in each case as amended, and
any binding judicial or administrative interpretation thereof, including any
binding judicial or administrative order, consent decree or judgment, relating
to the protection of the indoor or outdoor environment, including, without
limitation, ambient air, surface water, groundwater, land surface and subsurface
strata and natural resources such as wetlands, or human health or safety (to the
extent relating to human exposure to Hazardous Materials), or Hazardous
Materials.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent, any other Credit Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other binding consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“Equity Collateral” shall mean the “Pledged Shares” as defined in the Pledge
Agreement.

 

21



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder.
Section references to ERISA are to ERISA as in effect at the date of this
Agreement and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each trade or business (whether or not
incorporated) that together with any Credit Party would be deemed to be a
“single employer” within the meaning of Section 414(b) or (c) of the Code or,
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) the
withdrawal of a Credit Party or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), or a cessation of
operations in the circumstances described under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by any Credit Party or ERISA Affiliate from a
Multiemployer Plan or the receipt of notification that a Multiemployer Plan is,
or is expected to be, “insolvent” (within the meaning of Section 4245 of ERISA)
or in “reorganization” (within the meaning of Section 4241 of ERISA); (d) the
termination, or the filing of a notice of intent to terminate, any Plan pursuant
to Section 4041(c) of ERISA, (e) the receipt by any Credit Party or ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or to appoint a trustee to administer any Plan;
(f) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan;
(g) the determination that any Plan is in “at risk” status (within the meaning
of Section 430 of the Code or Section 303 of ERISA) or a Multiemployer Plan is
in endangered or critical status within the meaning of Sections 430, 431 and 432
of the Code or Sections 303, 304 and 305 of ERISA; (h) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (i) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Credit
Party or ERISA Affiliate; (j) the conditions for the imposition of a lien under
Section 430(k) of the Code or Section 303(k) of ERISA are met with respect to
any Plan; (k) the occurrence of a non-exempt “prohibited transaction” within the
meaning of Section 406 of ERISA or Section 4975 of the Code involving the assets
of any Plan; (l) a Foreign Plan Event; or (m) any other event or condition with
respect to a Plan that could result in liability of any Credit Party.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” shall have the meaning provided in Article 11.

“Evidence of Flood Insurance” has the meaning specified in Section 9.19(d).

 

22



--------------------------------------------------------------------------------

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of

 

  (a) the sum, without duplication, of

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions or dispositions by the Parent and its Restricted Subsidiaries
completed during such period), and

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Parent and the Restricted Subsidiaries during such period (other than
Dispositions in the Ordinary Course of Business) to the extent deducted in
arriving at such Consolidated Net Income, over

 

  (b) the sum, without duplication, of

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (a) through
(f) of the definition of Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior years, the amount of capital expenditures and acquisitions of intellectual
property to the extent not expensed, made or accrued in cash during such period,
to the extent that such capital expenditures or acquisitions were financed with
internally generated cash flow of the Parent and its Restricted Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Parent and the Restricted Subsidiaries (including (A) the principal component of
payments in respect of Capital Leases and (B) the amount of any mandatory
prepayment of Term Loans pursuant to Section 5.02(a) to the extent required due
to a Disposition that resulted in an increase to Consolidated Net Income and not
in excess of the amount of such increase but excluding all other prepayments of
Term Loans) made during such period (other than under the Revolving Loan Credit
Agreement or any other revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), but in each case,
only to the extent financed with internally generated cash flow of the Parent
and its Restricted Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Parent and the Restricted Subsidiaries during such period (other than
Dispositions in the Ordinary Course of Business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital for such period and long- term
account receivables for such period (other than any such increases arising from
acquisitions or dispositions by the Parent and its Restricted Subsidiaries
completed during such period),

 

23



--------------------------------------------------------------------------------

(vi) cash payments by the Parent and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Parent and the Restricted
Subsidiaries other than Indebtedness to the extent that such Investments were
financed with internally generated cash flow of the Parent and the Restricted
Subsidiaries,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the aggregate amount of cash consideration paid by the
Parent and the Restricted Subsidiaries in connection with Investments (including
acquisitions) made during such period pursuant to Section 10.05 to the extent
that such Investments were financed with internally generated cash flow of the
Parent and the Restricted Subsidiaries,

(viii) the amount of Dividends paid during such period (other than Dividends
paid pursuant to Section 10.06(c)) to the extent such Dividends were financed
with internally generated cash flow of the Parent and the Restricted
Subsidiaries,

(ix) the aggregate amount of expenditures actually made by the Parent and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures (A) are not
expensed during such period and (B) were financed with internally generated cash
flow of the Parent and the Restricted Subsidiaries,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Parent and the Restricted Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Parent
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions, Investments in the nature of joint ventures, capital
expenditures or acquisitions of intellectual property to be consummated or made
during the period of four consecutive fiscal quarters of the Parent following
the end of such period, provided that to the extent the aggregate amount of
internally generated cash actually utilized to finance such Permitted
Acquisitions, Investment in the nature of joint ventures or capital expenditures
during such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,
and

(xii) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period.

 

24



--------------------------------------------------------------------------------

“Excess Cash Flow Period” has the meaning set forth in Section 5.02(a)(ii).

“Exchange Rate” shall mean on any day with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such Foreign Currency; in the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be agreed upon by the Administrative Agent and the Borrower, or, in
the absence of such agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
Foreign Currency are then being conducted, at or about 10:00 a.m. (Central time)
on such date for the purchase of Dollars for delivery two Business Days later.

“Excluded Assets” means

(i) any fee owned real property (other than Material Real Properties) and any
leasehold rights and interests in real property (including landlord waivers,
estoppels and collateral access letters),

(ii) motor vehicles and other assets subject to certificates of title,

(iii) commercial tort claims where the amount of damages claimed by the
applicable Credit Party is less than $5,000,000,

(iv) licenses, state or local franchises, charters and authorizations and any
other property and assets to the extent that the Collateral Trustee may not
validly possess a security interest therein under Applicable Laws (including,
without limitation, rules and regulations of any Governmental Authority or
agency) or the pledge or creation of a security interest in which would require
governmental consent, approval, license or authorization, other than to the
extent such prohibition or limitation is rendered ineffective under the UCC or
other Applicable Law notwithstanding such prohibition,

(v) any particular asset or right under contract, if the pledge thereof or the
security interest therein (A) is prohibited by Applicable Law other than to the
extent such prohibition is rendered ineffective under the UCC or other
Applicable Law notwithstanding such prohibition or (B) to the extent and for as
long as it would violate the terms of any written agreement, license or lease
with respect to such asset (in each case, after giving effect to the relevant
provisions of the UCC or other Applicable Laws) or would give rise to a
termination right pursuant to any “change of control” or other similar provision
under such written agreement, license or lease (except to the extent such
provision is overridden by the UCC or other Applicable Laws), in each case,
(a) excluding any such written agreement that relates to Credit Agreement
Refinancing Indebtedness or Permitted Additional Debt and (b) only to the extent
that such limitation on such pledge or security interest is otherwise permitted
under Section 10.02,

 

25



--------------------------------------------------------------------------------

(vi) (A) Margin Stock and (B) Equity Interests of an Excluded Pledge Subsidiary
(other than, in the case of this clause (B), to the extent required to be
pledged pursuant to Section 9.13),

(vii) any permitted agreement, lease, license or property subject to a purchase
money security interest or other similar arrangement to the extent the pledges
thereof and security interests therein are prohibited by such permitted
agreement, lease, license or purchase money arrangement, other than proceeds and
receivables thereof, except to the extent the pledge of such permitted
agreement, lease, license or property is expressly deemed effective under the
Uniform Commercial Code or other Applicable Law or principle of equity
notwithstanding such prohibition,

(viii) the creation or perfection of pledges of, or security interests in, any
property or assets that would result in material adverse tax consequences to the
Parent or any of its Subsidiaries, as reasonably determined by the Parent in
consultation with the Administrative Agent,

(ix) letter of credit rights, except to the extent constituting support
obligations for other Collateral as to which perfection of the security interest
in such other Collateral is accomplished solely by the filing of a UCC financing
statement (it being understood that no actions shall be required to perfect a
security interest in letter of credit rights, other than the filing of a UCC
financing statement),

(x) cash and Cash Equivalents (other than proceeds of Collateral as to which
perfection of the security interest in such proceeds is accomplished solely by
the filing of a UCC financing statement), and any other assets requiring
perfection through control agreements or by “control” (other than in respect of
(x) certificated Equity Interests in the Borrower and in wholly owned Restricted
Subsidiaries of the Parent, which Equity Interests are otherwise required to be
pledged and (y) deposit and other bank and securities accounts),

(xi) any intent-to-use trademark application prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent, if
any, that, and solely during the period, if any, in which the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law and

(xii) particular assets if and for so long as, in the reasonable judgment of the
Administrative Agent in consultation with the Parent, the cost of creating or
perfecting such pledges or security interests in such assets or obtaining title
insurance, surveys, abstracts or appraisals in respect of such assets exceed the
practical benefits to be obtained by the Lenders therefrom;

provided, however, that Excluded Assets shall not include any Proceeds (as
defined in the Security Agreement), substitutions or replacements of any
Excluded Assets referred to in clause (i) through (xii) (unless such Proceeds,
substitutions or replacements would independently constitute Excluded Assets
referred to in clauses (i) through (xii)).

 

26



--------------------------------------------------------------------------------

“Excluded Deposit Accounts” means (a) a Deposit Accounts that are zero balance
disbursement accounts, (b) Deposit Accounts used solely to fund payroll, payroll
taxes and similar employment taxes or employee benefits in the Ordinary Course
of Business and (c) other Deposit Accounts with an amount on deposit of less
than $5,000,000 at any time in the aggregate for all such Deposit Accounts.

“Excluded Pledge Subsidiary” means

(a) any Subsidiary of the Parent for which the pledge of its Equity Interests is
prohibited by Applicable Law or by Contractual Obligations existing on the
Closing Date (or, in the case of a newly acquired Subsidiary, in existence at
the time of acquisition but not entered into in contemplation thereof) or for
which governmental (including regulatory) consent, approval, license or
authorization would be required, provided that such Subsidiary will be an
Excluded Pledge Subsidiary only to the extent and for so long as the
consequences specified above will result and will cease to be an Excluded Pledge
Subsidiary and will become subject to the Lien granted under the Security
Documents, immediately and automatically, at such time as such consequences will
no longer result,

(b) (i) any direct or indirect Subsidiary of the Parent that is a CFC and
(ii) any direct or indirect Subsidiary of a CFC,

(c) any direct or indirect Subsidiary of the Parent (i) substantially all the
direct or indirect assets of which are the Equity Interests of one or more CFCs
or (ii) that is a disregarded entity for U.S. federal income tax purposes and
that, directly or through one or more disregarded entities, owns more than 66%
of the Equity Interests of one or more CFCs,

(d) any other Subsidiary of the Parent with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to the
Borrower), the burden or cost or other consequences (including any material
adverse tax consequences) of the pledge of its Equity Interests shall be
excessive in view of the benefits to be obtained by the Lenders therefrom,

(e) any not-for-profit Subsidiaries,

(f) any special purpose securitization vehicle (or similar entity), only to the
extent that the pledge of its Equity Interests is prohibited by Applicable Law
or by Contractual Obligations in connection with a securitization, provided that
such entity will be an Excluded Pledge Subsidiary only to the extent and for so
long as the consequences specified above will result and will cease to be an
Excluded Pledge Subsidiary and will become subject to the Lien granted under the
Security Documents, immediately and automatically, at such time as such
consequences will no longer result,

(g) any Restricted Subsidiary acquired pursuant to a Permitted Acquisition
financed with secured Indebtedness incurred pursuant to Section 10.01(j) or
Section 10.01(k) and each Restricted Subsidiary thereof that guarantees such
Indebtedness to the extent and so long as the financing documentation relating
to such Permitted Acquisition to which such Restricted Subsidiary is a party
prohibits the Equity Interests of Restricted Subsidiary from being pledged to
secure the Obligations; provided that after such time that such prohibitions on
granting such Liens lapses or terminates, such Restricted Subsidiary shall no
longer be an Excluded Pledge Subsidiary, and will immediately and automatically
become subject to the Lien granted under the Security Documents,

 

27



--------------------------------------------------------------------------------

(h) each Unrestricted Subsidiary, or

(i) any Restricted Subsidiary that the Borrower elects by notice to the
Administrative Agent to treat as an Excluded Pledge Subsidiary pursuant to this
clause (i), provided that (i) any such Restricted Subsidiary shall cease to be
so treated as an Excluded Pledge Subsidiary pursuant to this clause (i) upon
written notice from the Borrower to the Administrative Agent, and (ii) at any
time, the total assets of all Restricted Subsidiaries that are Excluded Pledge
Subsidiaries solely as a result of this clause (i), as reflected on their most
recent balance sheets prepared in accordance with GAAP, do not in the aggregate
at any time exceed $5,000,000, and (iii) the total revenues of all Restricted
Subsidiaries that are Excluded Pledge Subsidiaries solely as a result of this
clause (i) for the twelve-month period ending on the last day of the most recent
Test Period for which Section 9.01 Financials have been delivered do not in the
aggregate exceed $5,000,000;

provided that if the Borrower determines that any direct or indirect Subsidiary
of the Parent will constitute one or more of the types of Subsidiaries described
in clauses (a) through (i) above within thirty (30) days of such determination,
then such Subsidiary shall be deemed an Excluded Pledge Subsidiary under such
clause or clauses for all purposes under this Agreement and the other Credit
Documents upon delivery of written notice from the Borrower to the
Administrative Agent of such determination; provided that such Subsidiary shall
no longer qualify as an Excluded Pledge Subsidiary if it does not fall into one
or more of the categories described in clauses (a) through (i) above within such
thirty (30) day period.

“Excluded Subsidiary” means

(a) each Subsidiary of the Parent listed on Schedule 1.01(a) hereto,

(b) any Subsidiary of the Parent that is not a wholly owned Subsidiary of the
Parent,

(c) any Subsidiary of the Parent that is prohibited by any Applicable Law from
guaranteeing the Obligations,

(d) any direct or indirect Subsidiary of the Parent that is a CFC, and any
direct or indirect Subsidiary of a CFC,

(e) any direct or indirect Domestic Subsidiary of the Parent substantially all
the direct or indirect assets of which are the Equity Interests of one or more
CFCs,

(f) any Subsidiary acquired pursuant to a Permitted Acquisition financed with
secured Indebtedness incurred pursuant to Section 10.01(j) or Section 10.01(k)
and each Restricted Subsidiary thereof that guarantees such Indebtedness to the
extent and so long as the financing documentation relating to such Permitted
Acquisition to which such Restricted Subsidiary is a party prohibits such
Restricted Subsidiary from guaranteeing, or granting a Lien on any of its assets
to secure, the Obligations; provided that after such time that such prohibitions
on guarantees or granting of Liens lapses or terminates, such Restricted
Subsidiary shall no longer be an Excluded Subsidiary,

 

28



--------------------------------------------------------------------------------

(g) any other Subsidiary of the Parent with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to the
Borrower), the cost or other consequences (including any adverse tax
consequences) of providing a Guarantee shall be excessive in view of the
benefits to be obtained by the Lenders therefrom,

(h) any Subsidiary of the Parent that is a domestic captive insurance company,

(i) not for profit Subsidiaries of the Parent,

(j) any Subsidiary that is a special purpose securitization vehicle (or similar
entity),

(k) each Unrestricted Subsidiary, or

(l) any Restricted Subsidiary that the Borrower elects by notice to the
Administrative Agent to treat as an Excluded Subsidiary pursuant to this clause
(l), provided that (i) any such Restricted Subsidiary shall cease to be so
treated as an Excluded Subsidiary pursuant to this clause (l) upon written
notice from the Borrower to the Administrative Agent, and (ii) at any time, the
total assets of all Restricted Subsidiaries that are Excluded Subsidiaries
solely as a result of this clause (l), as reflected on their most recent balance
sheets prepared in accordance with GAAP, do not in the aggregate at any time
exceed $5,000,000, and (iii) the total revenues of all Restricted Subsidiaries
that are Excluded Subsidiaries solely as a result of this clause (l) for the
twelve-month period ending on the last day of the most recent Test Period for
which Section 9.01 Financials have been delivered do not in the aggregate exceed
$5,000,000;

provided that if the Borrower determines that any direct or indirect Subsidiary
of the Parent will constitute one or more of the types of Subsidiaries described
in clauses (a) through (l) above within 30 days of such determination, then such
Subsidiary shall be deemed an Excluded Subsidiary under such clause or clauses
for all purposes under this Agreement and the other Credit Documents upon
delivery of written notice from the Borrower to the Administrative Agent of such
determination; provided that such Subsidiary shall no longer qualify as an
Excluded Subsidiary if it does not fall into one or more of the categories
described in clauses (a) through (l) above within such thirty (30) day period.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits) Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.10) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 5.04, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s (i) failure to comply with Section 5.04(g) or
(ii) other than as a result of a change in Tax law, inability or ineligibility
to comply with clause (ii)(A), (ii)(B) or (ii)(D) of Section 5.04(g) and (d) any
Taxes imposed under FATCA.

 

29



--------------------------------------------------------------------------------

“Existing Credit Agreement” shall have the meaning provided in the Recitals to
this Agreement.

“Existing Term Loan Maturity Date” shall have the meaning provided in Section
2.16(a).

“Extended Term Loan Maturity Date” shall have the meaning provided in
Section 2.16(b).

“Extending Term Lenders” shall have the meaning provided in Section 2.16(b).

“Extending Term Loans” shall have the meaning provided in Section 2.16(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federalcalculated by the NYFRB
based on such day’s federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as soby depositary institutions, as determined in such manner as
the NYFRB shall set forth on its public website from time to time, and published
on the next succeeding Business Day, and (b)  if no such rate is so published on
such next succeeding Business Day,by the NYFRB as the effective federal funds
rate, provided that if the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to JPMorgan on such day on such transactions as determined by the
Administrative Agent.as so determined would be less than zero, such rate shall
be deemed to zero for the purposes of this Agreement.

“Fee Letter” means, as applicable, each of (i) that certain fee letter between
the Administrative Agent and the Borrower, dated September 5, 2017 and (ii) that
certain fee letter agreement between the Collateral Trustee and the Borrower,
dated October 22, 2012, in each case as amended, restated, renewed, extended,
supplemented or otherwise modified from time to time.

 

30



--------------------------------------------------------------------------------

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 6.09.

“Financial Officer” shall mean the Chief Financial Officer, principal accounting
officer, Treasurer, or Controller or any other senior financial officer of the
Borrower designated in writing to the Administrative Agent by any of the
foregoing and reasonably acceptable to the Administrative Agent.

“First Lien Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated Senior Secured Debt as of the last day of the most
recent Test Period for which financial statements have been delivered pursuant
to clause (a) or (b) of Section 9.01 to (b) Consolidated EBITDA for such Test
Period.

“Flood Determination Form” has the meaning specified in Section 9.19(d).

“Flood Documents” has the meaning specified in Section 9.19(d).

“Flood Hazard Property” shall mean any real estate asset subject to a Mortgage
in favor of Collateral Trustee, for the benefit of Secured Parties, with any
improvements, located in an area designated by the Federal Emergency Management
Agency (or any successor agency) as having special flood or mud slide hazards.

“Flood Laws” shall mean collectively (a) the National Flood Insurance Reform Act
of 1994 and related legislation (including the regulations of the Board of
Governors of the Federal Reserve System) as now or hereafter in effect or any
successor statute thereto, (b) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto, (c) the Biggert-Waters
Flood Insurance Reform Act of 2012 as now or hereafter in effect or any
successor statute thereto, and (d) all other applicable Laws relating to
policies and procedures that address requirements placed on federally regulated
lenders relating to flood matters, in each case, as now or hereafter in effect
or any successor statute thereto.

“Foreign Asset Sale” shall have the meaning provided in Section 5.02(g).

“Foreign Currencies” shall mean any currency other than Dollars.

“ Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Credit Party, or
with respect to which any Credit Party has any obligation, that is primarily
subject to laws other than the laws of a U.S. jurisdiction, other than a trust
or funding vehicle or a social security program, in each case maintained
exclusively by a Governmental Authority.

 

31



--------------------------------------------------------------------------------

“Foreign Plan Event” shall mean, with respect to any Foreign Plan, (a) where
such plan is required to be funded, the existence of unfunded liabilities in
excess of the amount permitted under any applicable law, or, where applicable,
in excess of the amount that would be permitted absent a waiver from a
Governmental Authority, (b) the failure to make the required contributions or
payments, under any applicable law, on or before the due date for such
contributions or payments, (c) the receipt of a notice by a Governmental
Authority relating to the intention to terminate any such Foreign Plan or to
appoint a trustee or similar official to administer any such Foreign Plan, or
alleging the insolvency of any such Foreign Plan, (d) the incurrence of any
liability by any Credit Party under applicable law on account of the complete or
partial termination of such Foreign Plan or the complete or partial withdrawal
of any participating employer therein or (e) the occurrence of any transaction
that is prohibited under any applicable law and that could reasonably be
expected to result in the incurrence of any liability by any Credit Party, or
the imposition on any Credit Party of any fine, excise tax or penalty resulting
from any noncompliance with any applicable law.

“Foreign Subsidiary” shall mean each direct or indirect Subsidiary of the Parent
that is not a Domestic Subsidiary.

“Full Payment” shall mean with respect to any Obligations (other than unasserted
contingent indemnity claims), (a) the full cash payment thereof in the
applicable currency required hereunder, including any interest and documented
fees and other charges accruing during an Insolvency Proceeding (whether or not
allowed in the proceeding); (b) if such Obligations are inchoate or contingent
in nature, cash collateralization thereof (or delivery of a standby letter of
credit acceptable to the Administrative Agent in its discretion, in the amount
of required cash collateral); and (c) a release of any claims of the Credit
Parties against the Administrative Agent and Lenders arising on or before the
payment date. No Loans shall be deemed to have been paid in full until all
Commitments related to such Loans have expired or been terminated.

“Fund” shall mean any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

“Funded Debt” shall mean all indebtedness of the Parent and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Parent or any Restricted Subsidiary, to a date
more than one year from such date or arises under a revolving credit or similar
agreement that obligates the lender or lenders to extend credit during a period
of more than one year from such date, including all amounts of Funded Debt
required to be paid or prepaid within one year from the date of its creation
and, in the case of the Borrower, Indebtedness in respect of the Loans.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if the
Parent notifies the Administrative Agent that the Parent requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Parent that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith; provided further that capital leases
and operating leases shall be subject to the provisions of Section 1.03 hereof.

 

32



--------------------------------------------------------------------------------

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” shall mean (a) the Amended and Restated Guarantee dated as of the
2017 Refinancing Amendment Effective Date, made by each Guarantor in favor of
the Administrative Agent for the benefit of the Secured Parties, substantially
in the form of Exhibit E, and (b) any other guarantee of the Obligations made by
a Restricted Subsidiary in form and substance reasonably acceptable to the
Administrative Agent, in each case as the same may be amended, supplemented or
otherwise modified from time to time.

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the Ordinary Course of Business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

“Guarantors” shall mean the Parent and the Subsidiary Guarantors.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
Applicable Law relating to the environment; and (c) any other chemical, material
or substance, which is prohibited, limited or regulated by or which could
otherwise give rise to liability under any Applicable Law relating to the
environment.

 

33



--------------------------------------------------------------------------------

“Hedge Agreement” means an Interest Rate Agreement, Currency Agreement or
Commodity Agreement.

“Increased Amount Date” shall have the meaning provided in Section 2.14(a).

“Incremental Term Loans” means one or more Classes of Term Loans made pursuant
to Section 2.14.

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) the deferred purchase price of assets or services that in
accordance with GAAP would be included as liabilities in the balance sheet of
such Person, (c) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder, (d) all
Indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such Indebtedness has been assumed, (e) all
Capitalized Lease Obligations of such Person, (f) all obligations of such Person
under interest rate swap, cap or collar agreements, interest rate future or
option contracts, currency swap agreements, currency future or option contracts,
commodity price protection agreements or other commodity price hedging
agreements and other similar agreements (but taking into account only the
mark-to-market value or, if any actual amount is due as a result of the
termination or close-out of such transaction, that amount) and (g) without
duplication, all Guarantee Obligations of such Person, provided that
Indebtedness shall not include (i) trade payables and accrued expenses, in each
case payable directly or through a bank clearing arrangement and arising in the
Ordinary Course of Business, (ii) deferred or prepaid revenue, (iii) purchase
price holdbacks in respect of a portion of the purchase price of an asset to
satisfy warranty or other unperformed obligations of the respective seller and
(iv) all intercompany Indebtedness having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms) and made in the Ordinary
Course of Business.

“Indemnified Liabilities” shall have the meaning provided in Section 14.05.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower or Guarantors under any Credit Document and (b) to the extent not
otherwise described in (a), Other Taxes.

“Information” shall have the meaning provided in Section 14.08.

“Intercreditor Agreement” means the Fourth Amended and Restated Intercreditor
Agreement, dated as of the 2015 Amendment Effective Date, among the Borrower,
the guarantors party thereto, Bank of America, N.A. in its capacity as
collateral agent for the Revolving Credit Lenders referenced therein and U.S.
Bank National Association, in its capacity as collateral trustee for the
Lenders, as amended on the 2017 Refinancing Amendment Effective Date and as it
may be further amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

 

34



--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period for which the LIBOR Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBOR Screen Rate for the
shortest period (for which that LIBOR Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time.

“Insolvency Proceeding” means any case or proceeding, application, meeting
convened, resolution passed, proposal, corporate action or any other proceeding
commenced by or against a Person under any state, provincial, federal or foreign
law for, or any agreement of such Person to, (a) the entry of an order for
relief under the Bankruptcy Code, or any other insolvency, debtor relief,
bankruptcy, receivership, debt adjustment law or other similar law (whether
state, provincial, federal or foreign), including the Bankruptcy and Insolvency
Act (Canada), the CCAA, the Singapore Companies Act, Chapter 50 and the
Singapore Bankruptcy Act, Chapter 20, Bankruptcy Act 1966 (Cth), the
Corporations Act 2001 (Cth), the Companies Act 1993 (New Zealand), the Belgian
bankruptcy law of 8 August 1997 and the Belgian law on the continuity of
enterprises of 31 January 2009; (b) the appointment of a receiver, manager,
controller, interim receiver, receiver and manager, trustee (including any
trustee in bankruptcy), custodian conservator, administrator, examiner, sheriff,
monitor, assignee, liquidator, provisional liquidator, sequestrator,
administrative receiver, judicial manager, statutory manager or similar officer
or fiduciary or other custodian for such Person or any part of its Property;
(c) an assignment or trust mortgage for the benefit of creditors; (d) the
winding up or strike off the Person; (e) the proposal or implementation of a
scheme of arrangement; (f) a suspension of payment, moratorium of any debts,
official assignment, composition or arrangement with a Person’s creditors;
(g) in the case of a Subsidiary incorporated in Australia, any writ of
execution, garnishee order, notice under section 120 of the PPSA Australia,
mareva injunction or similar order, attachment, distress or other process is
made, levied or issued against it or its assets, or such other step is taken in
relation to it being adjudicated or found unable to pay its debts when they fall
due or it is (or states that it is) an insolvent under administration or
insolvent (each as defined in the Corporations Act 2001 (Cth)); or (h) in the
case of a Subsidiary incorporated in England and Wales (a “UK Subsidiary”), any
corporate action, legal proceedings or other procedure commenced or other step
taken (including the making of an application, the presentation of a petition,
the filing or service of a notice or the passing of a resolution) in relation to
(i) such UK Subsidiary being adjudicated or found insolvent, (ii) the suspension
of payments, a moratorium of any indebtedness, winding-up, dissolution,
administration or reorganization (by way of voluntary arrangement, scheme of
arrangement or otherwise) of such UK Subsidiary other than a solvent liquidation
or reorganization of such UK Subsidiary, the terms of which have been previously
approved in writing by the Administrative Agent, (iii) a composition, assignment
or arrangement with any class of creditors of such UK Subsidiary or (iv) the
appointment of a liquidator, supervisor, receiver, administrator, administrative
receiver, compulsory manager, trustee or other similar officer in respect of
such UK Subsidiary or any of its assets; provided, that clause (g) and (h) shall
not apply to (A) any winding-up petition which is frivolous or vexatious or
which is being contested in good faith and, in each case, is discharged, stayed
or dismissed within 21 days of commencement, or (B) any solvent reorganization
contemplated or permitted by Section 10.03.

 

35



--------------------------------------------------------------------------------

“Interest Period” shall mean, with respect to any Term Loan, the interest period
applicable thereto, as determined pursuant to Section 2.09.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Parent’s and its
Subsidiaries’ operations and not for speculative purposes.

“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Equity Interests, bonds,
notes, debentures, partnership or other ownership interests or other securities
of any other Person (including any “short sale” or any sale of any securities at
a time when such securities are not owned by the Person entering into such
sale); (b) the making of any deposit with, or advance, loan or other extension
of credit to, any other Person (including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person), but excluding any such advance, loan or
extension of credit having a term not exceeding 364 days arising in the Ordinary
Course of Business; or (c) the entering into of any guarantee of, or other
contingent obligation with respect to, Indebtedness.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” shall mean an agreement substantially in the form of Exhibit
F or otherwise reasonably satisfactory to the Administrative Agent.

“Joint Lead Arrangers” shall mean JPMorgan, Merrill Lynch Pierce, Fenner & Smith
Incorporated, Barclays Bank PLC, Wells Fargo Securities, LLC and Goldman Sachs
Lending Partners LLC, each in their respective capacities as such.

“JPMorgan” shall mean JPMorgan Chase Bank, N.A.

“Junior Financing” shall have the meaning provided in Section 10.07(a).

“Junior Financing Documentation” shall mean any documentation governing any
Junior Financing.

“LCA Election” shall have the meaning provided in Section 1.06.

“LCA Test Date” shall have the meaning provided in Section 1.06.

“Lender” shall have the meaning provided in the preamble to this Agreement.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.

 

36



--------------------------------------------------------------------------------

“LIBOR Rate” means for any Interest Period with respect to a LIBOR Rate Loan, or
a ABR Loan the interest rate on which is determined by reference to the LIBOR
Rate component of ABR, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

LIBOR Rate =  

  

LIBOR ABR

  

1.00 – LIBOR Reserve Percentage

where,

“LIBOR ABR” means, with respect to any LIBOR Loan for any Interest Period or
with respect to any determination of ABR, the rate per annum equal to (i) the
ICE Benchmark Administration LIBOR Rate or the successor thereto if the ICE
Benchmark Administration is no longer making a LIBOR rate available (“LIBOR”),
as published by Reuters (or such other commercially available source providing
quotations of LIBOR as may be designated by the Administrative Agent from time
to time), the LIBOR Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period (or, in the case
of any determination of ABR, on such date), for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period (or one month, in the case any determination of ABR) or, (ii)  if such
rate is not; provided that if the LIBOR Screen Rate shall not be available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period (or, in the case of ABR, such date of determination) in
same day funds in the approximate amount of the LIBOR Loan being made, continued
or converted and with a term equivalent to such Interest Period would be offered
by JPMorgan’ s London Branch (or other JPMorgan branch or Affiliate) to major
banks in the London or other offshore interbank market for Dollars at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period;an “Impacted Interest Period”) then the
LIBOR Rate shall be the Interpolated Rate.

Notwithstanding the foregoing, the LIBOR Rate shall at no time be less than
1.000.00% per annum.

“LIBOR Reserve Percentage” means, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental, marginal or other
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The LIBOR Rate for each outstanding Loan the
interest on which is determined by reference to the LIBOR Rate shall be adjusted
automatically as of the effective date of any change in the LIBOR Reserve
Percentage.

 

37



--------------------------------------------------------------------------------

“LIBOR Screen Rate” means, for any day and time, with respect to any LIBOR Loan
for any Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for U.S. Dollars for a period equal in length to
such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion, provided that if the
LIBOR Screen Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.

“Lien” shall mean any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, lien (statutory or other) or encumbrance of any kind
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease or license in the nature thereof).

“Limited Conditionality Acquisition” shall mean a Permitted Acquisition which,
by the terms of the Subject Acquisition Agreement, is not conditioned on the
availability of financing.

“Limited Originator Recourse” means a letter of credit, cash collateral account
or other such credit enhancement issued in connection with the incurrence of
Indebtedness by a Receivables Entity under a Qualified Receivables Transaction.

“Loan” shall mean any Term Loan, or New Term Loan made by any Lender.

“London Banking Day” shall mean any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the Board of Governors of the United States Federal Reserve System, or any
successor thereto.

“Material Adverse Change” shall mean any event or circumstance which has
resulted or is reasonably likely to result in a material adverse change in the
business, assets, operations, properties or financial condition of the Parent
and its Subsidiaries, taken as a whole or that would materially adversely affect
the ability of the Parent, the Borrower and the other Credit Parties, taken as a
whole, to perform their respective payment obligations under this Agreement or
any of the other Credit Documents.

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Parent
and the Subsidiaries, taken as a whole, that would materially adversely affect
(a) the business, assets, operations, properties, or financial condition of the
Parent and its Subsidiaries, taken as a whole, (b) the ability of the Parent,
the Borrower and the other Credit Parties, taken as a whole, to perform their
respective payment obligations under this Agreement or any of the other Credit
Documents or (c) the rights and remedies of the Administrative Agent, the
Collateral Trustee and the Lenders under this Agreement or any of the other
Credit Documents.

 

38



--------------------------------------------------------------------------------

“Material Real Property” means any fee-owned real property located in the United
States that is owned by any Credit Party and that has a fair market value in
excess of $3,000,000 at the Closing Date or, with respect to real property
acquired after the Closing Date, at the time of acquisition, in each case, as
reasonably estimated by the Parent in good faith.

“Material Subsidiary” shall mean, at any date of determination, the Borrower and
each other Restricted Subsidiary of the Parent (a) whose total assets at the
last day of the Test Period ending on the last day of the most recent fiscal
period for which Section 9.01 Financials have been delivered were equal to or
greater than 5.0% of the Consolidated Total Assets of the Parent and the
Restricted Subsidiaries at such date or (b) whose gross revenues for such Test
Period were equal to or greater than 5.0% of the consolidated gross revenues of
the Parent and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP.

“Maximum Rate” has the meaning specified in Section 14.10.

“Minimum Borrowing Amount” shall mean $2,000,000 with respect to the Term Loans.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Mortgage” shall mean a Mortgage, Assignment of Leases and Rents, Security
Agreement and Financing Statement or other security document entered into by the
owner of a Mortgaged Property and the Collateral Trustee for the benefit of the
Secured Parties in respect of that Mortgaged Property, substantially in the form
of Exhibit G, as the same may be amended, supplemented or otherwise modified
from time to time.

“Mortgaged Property” shall mean, initially, each parcel of Material Real
Property and the improvements thereto owned by a Credit Party and identified on
Schedule 1.01(b), and includes each other parcel of Material Real Property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 9.19.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, (a) the
gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of the Parent
or any of the Restricted Subsidiaries in respect of such Prepayment Event or
issuance, as the case may be, less (b) the sum of:

(i) the amount, if any, of all taxes paid or estimated to be payable by the
Parent or any of its Restricted Subsidiaries in connection with such Prepayment
Event,

 

39



--------------------------------------------------------------------------------

(ii) the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause (i)
above) (x) associated with the assets that are the subject of such Prepayment
Event and (y) retained by the Parent or any of its Restricted Subsidiaries,
provided that the amount of any subsequent reduction of such reserve (other than
in connection with a payment in respect of any such liability) shall be deemed
to be Net Cash Proceeds of such a Prepayment Event occurring on the date of such
reduction;

(iii) the amount of any Indebtedness secured by a Lien on the assets that are
the subject of such Prepayment Event to the extent that the instrument creating
or evidencing such Indebtedness requires that such Indebtedness be repaid upon
consummation of such Prepayment Event;

(iv) in the case of any Asset Sale Prepayment Event, Casualty Event or Permitted
Sale Leaseback, the amount of any proceeds of such Prepayment Event that the
Parent or any Subsidiary has reinvested (or intends to reinvest within the
Reinvestment Period or has entered into a binding commitment prior to the last
day of the Reinvestment Period to reinvest) in the business of the Parent or any
of the Restricted Subsidiaries (subject to Section 10.09), provided that any
portion of such proceeds that has not been so reinvested within such
Reinvestment Period (with respect to such Prepayment Event, the “Deferred Net
Cash Proceeds”) shall, unless the Parent or a Subsidiary has entered into a
binding commitment prior to the last day of such Reinvestment Period to reinvest
such proceeds, (x) be deemed to be Net Cash Proceeds of an Asset Sale Prepayment
Event, Casualty Event or Permitted Sale Leaseback occurring on the last day of
such Reinvestment Period or 180 days after the date such Borrower or such
Subsidiary has entered into such binding commitment, as applicable, and (y) be
applied to the repayment of Term Loans in accordance with Section 5.02(a)(i);
and

(v) reasonable and customary fees.

“New Term Loan Commitments” means (i) the Commitments hereunder to make (xw) the
2013 Incremental Term Loans, (yx) the 2013 Refinancing Term Loans and (zy ) the
2017 Refinancing Term Loans and (z) the 2018 Refinancing Term Loans and
(ii) each additional Class of Term Loan Commitments hereunder that results from
an incremental facility under Section 2.14 or a refinancing amendment under
Section 2.15. The aggregate amount of New Term Loan Commitments as of the
20172018 Refinancing Amendment Effective Date is $400,000,000399,000,000.

“New Term Loan Lender” shall mean a Lender providing a New Term Loan under
Section 2.14 or Section 2.15 (including each 20172018 Term Loan Lender), as
applicable.

“New Term Loan Maturity Date” shall mean the date on which a New Term Loan
matures. The New Term Loan Maturity Date with respect to the 20172018 Term Loans
shall be the Term Loan Maturity Date.

“New Term Loan Repayment Amount” shall have the meaning provided in Section
2.05(c).

“New Term Loans” means one or more Classes of Term Loans made pursuant to New
Term Loan Commitments.

 

40



--------------------------------------------------------------------------------

“No Undisclosed Information Representation” by a Person shall mean a
representation that such Person is not in possession of any material non-public
information with respect to the Borrower or its Affiliates, or the respective
securities of any of the foregoing.

“NFIP” shall mean the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004.

“Non-Consenting Lender” shall have the meaning provided in Section 5.10(c).

“Non-Debt Fund Affiliate” means any Affiliate of the Parent other than (i) any
Subsidiary of the Parent, (ii) any Debt Fund Affiliate and (iii) any natural
person.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Extending Term Lenders” shall have the meaning provided in Section 2.16.

“Note” means a promissory note in substantially the form of Exhibit H hereto.

“Notice of Borrowing” shall mean each notice of a Borrowing of Term Loans
pursuant to Section 2.03(a).

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.06.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” shall mean the collective reference to (i) the due and punctual
payment of (x) the principal of and premium, if any, and interest at the
applicable rate provided herein (including interest at the contract rate
applicable upon default accrued or accruing after the commencement of any
proceeding, under the Bankruptcy Code or any applicable provision of comparable
state or foreign law, whether or not such interest is an allowed claim in such
proceeding) on the Term Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (y) each
payment required to be made by any Credit Party under the Credit Documents, when
and as due, including payments in respect of reimbursement of disbursements,
interest thereon and obligations to provide cash collateral, and (z) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any proceeding under the Bankruptcy
Code or any applicable provision of comparable state or foreign law, whether or
not such interest is an allowed claim in such proceeding), of any Credit Parties
to the Administrative Agent, the Collateral Trustee or any Lender under the
Credit Documents, and (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of any Credit Party under or pursuant to
this agreement or any other Credit Document.

 

41



--------------------------------------------------------------------------------

“OFAC” shall have the meaning provided in Section 8.18.

“OID” shall have the meaning provided in Section 2.15(a).

“Ordinary Course of Business” means, with respect to any Person, the ordinary
course of business of such Person, consistent with past practices or, with
respect to actions taken by such Person for which no past practice exists,
consistent with past practices of similarly situated companies, and, in each
case, undertaken in good faith.

“Ordinary Course Indebtedness” shall mean Indebtedness incurred in the Ordinary
Course of Business under Section 10.01(b), (c), (e)(i), (g), (h), (l), (q), (r),
(t), (u), (v), (x) and (bb) (to the extent that such Indebtedness is in
connection with the foregoing subclauses (b), (c), (e)(i), (g), (h), (l), (q),
(r), (t), (u), (v) or (x)).

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership (if any), as amended, and its partnership
agreement, as amended, (c) with respect to any general partnership, its
partnership agreement, as amended, and (d) with respect to any limited liability
company, its articles of organization (if any), as amended, and its operating
agreement, as amended.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means all present or future stamp, mortgage, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.10).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

42



--------------------------------------------------------------------------------

“Parent” shall have the meaning set forth in the preamble.

“Participant” shall have the meaning provided in Section 14.07(d).

“Patent Security Agreement” shall mean the Patent Security Agreement entered
into by the Borrower and the other grantors party thereto and the Collateral
Trustee for the benefit of the Lenders, dated the Closing Date, as the same may
be amended, supplemented or otherwise modified from time to time.

“PATRIOT Act” shall have the meaning provided in Section 8.14.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Perfection Certificate” shall mean a certificate of the Borrower and the
Guarantors in the form of Exhibit I or any other form approved by the
Administrative Agent.

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Parent or any of the Restricted Subsidiaries of assets (including such
assets constituting a line of business or division) or majority of Equity
Interests, so long as

(a) such acquisition and all transactions related thereto shall be consummated
in accordance with applicable law and the acquired company or assets are in the
same or a generally related line of business as the Parent and its Restricted
Subsidiaries or other business activities incidental or related to any of the
foregoing;

(b) such acquisition shall result in the issuer of such Equity Interests
becoming a Restricted Subsidiary and, to the extent required by Section 9.12, a
Subsidiary Guarantor;

(c) such acquisition shall result in the Collateral Trustee, for the benefit of
the Secured Parties, being granted a security interest in any Equity Interests
or any assets so acquired, to the extent required by Sections 9.12, 9.13 and/or
9.17;

(d) after giving effect to such acquisition, no Default or Event of Default
shall have occurred and be continuing; and

(e) in the case of an individual acquisition or series of related acquisitions,
the total costs and liabilities of which (including, without limitation, all
assumed liabilities, all earn-out payments, deferred payments and the value or
other stock or assets transferred, assigned or encumbered with respect to such
acquisition) exceeds $50,000,000, the Consolidated Interest Coverage Ratio, on a
Pro Forma Basis after giving effect to such acquisition (including any
Indebtedness assumed or permitted to exist or incurred pursuant to Sections
10.01(j) and 10.01(k), and any related Pro Forma Adjustment, computed as at the
last day of the most recently ended Test Period as if such acquisition had
occurred on the first day of such Test Period, shall either (x) not be less than
2.00 to 1.00 or (y) be greater than the Consolidated Interest Coverage Ratio
immediately prior to such acquisition provided further that a certificate of a
Senior Officer of the Parent delivered to the Administrative Agent within ten
(10) days (or such longer period as the Administrative Agent may reasonably
agree) after the consummation of such acquisition, certifying as to compliance
with the foregoing conditions (and in the case of subclause (e) above, attaching
reasonably detailed calculations as to compliance with subclause (e)(i) or
(e)(ii), as applicable) shall be conclusive evidence that such acquisition is a
Permitted Acquisition unless the Administrative Agent notify the Borrower within
five Business Days of receipt of such certificate that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees).

 

43



--------------------------------------------------------------------------------

“Permitted Additional Debt” shall mean (a) Permitted First Priority Debt, (b)
Permitted Junior Priority Debt or (c) Permitted Unsecured Debt; provided that:

(i) in the case of Permitted First Priority Debt, such amount so long as the
First Lien Leverage Ratio at the time such additional Indebtedness is incurred
would have been no greater than 4.00 to 1.00 determined on a Pro Forma Basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Indebtedness had been incurred and the application of proceeds
therefrom had occurred at the beginning of the most recent Test Period for which
financial statements have been delivered pursuant to clause (a) or (b) of
Section 9.01;

(ii) in the case of Permitted Junior Priority Debt, such amount so long as the
Secured Leverage Ratio at the time such additional Indebtedness is incurred
would have been no greater than 4.75 to 1.00 determined on a Pro Forma Basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Indebtedness had been incurred and the application of proceeds
therefrom had occurred at the beginning of the most recent Test Period for which
financial statements have been delivered pursuant to clause (a) or (b) of
Section 9.01;

(iii) in the case of Permitted Unsecured Debt, such amount so long as either
(x) the Total Leverage Ratio at the time such additional Indebtedness is
incurred would have been no more than 5.00 to 1.00 determined on a Pro Forma
Basis (including a pro forma application of the net proceeds therefrom) or
(y) the Consolidated Interest Coverage Ratio at the time such additional
Indebtedness is incurred would not be less than 2.00:1.00 on a Pro Forma Basis
(including a pro forma application of the net proceeds therefrom), in each case
as if such additional Indebtedness had been incurred and the application of
proceeds therefrom had occurred at the beginning of the most recent Test Period
for which financial statements have been delivered pursuant to clause (a) or (b)
of Section 9.01;

(iv) the terms of which do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligation prior to the date that is 90 days
following the final maturity of the applicable Term Loans (other than
(A) customary offers to purchase upon a change of control, asset sale or event
of loss, (B) early maturities customary for “bridge” loans so long as such
maturities automatically extendible or convertible absent a bankruptcy or
payment event of default thereunder and (C) customary acceleration rights after
an event of default); and

 

44



--------------------------------------------------------------------------------

(v) the covenants, events of default, guarantees and other terms of which (other
than interest rate and redemption premiums), taken as a whole, are not more
restrictive to the Parent and the Restricted Subsidiaries than those in this
Agreement;

provided further that a certificate of a Senior Officer of the Borrower is
delivered to the Administrative Agent at least five Business Days (or such
shorter period as the Administrative Agent may reasonably agree) prior to the
incurrence of such Indebtedness, certifying as to clauses (i) through (v) with
such modifications as necessary to reflect the type of Indebtedness incurred
together with reasonably detailed calculations as to compliance with various
financial ratios and including a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, and stating that the Borrower has determined in good faith
that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notify the Borrower within such
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees).

“Permitted First Priority Debt” shall mean any secured Indebtedness incurred by
the Credit Parties in the form of one or more series of senior secured notes or
loans; provided that (i) such Indebtedness is secured by the Collateral on a
pari passu basis (but without regard to the control of remedies) with the
Obligations (including pursuant to the Collateral Trust Agreement) and is not
secured by any property or assets of the Parent, the Borrower or any Restricted
Subsidiary other than the Collateral, (ii) such Indebtedness satisfies the
applicable requirements set forth in the provisos to the definition of
“Permitted Additional Debt,” (iii) such Indebtedness is not at any time
guaranteed by any Restricted Subsidiaries of the Parent other than Restricted
Subsidiaries, that are Guarantors and (iv) to the extent not addressed by the
Intercreditor Agreement the Borrower, the holders of such Indebtedness (or their
representative) and the Administrative Agent shall be party to an intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent.

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Credit Parties in the form of one or more series of senior
secured notes or loans (including any New Term Loans and/or any New Term Loan
Commitments); provided that (i) such Indebtedness is secured by the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Obligations (including pursuant to the Collateral Trust Agreement) and is not
secured by any property or assets of Parent, the Borrower or any Restricted
Subsidiary other than the Collateral, (ii) such Indebtedness satisfies the
applicable requirements set forth in the provisos to the definition of “Credit
Agreement Refinancing Indebtedness,” (iii) such Indebtedness is not at any time
guaranteed by any Subsidiaries of the Parent other than Subsidiaries that are
Guarantors and (iv) to the extent not addressed in the Intercreditor Agreement,
the Borrower, the holders of such Indebtedness (or their representative) and the
Administrative Agent shall be party to an intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent.

“Permitted Investments” shall mean:

(a) securities issued or unconditionally guaranteed by the Australian, Belgian,
Canadian, Dutch, New Zealand, Singapore, UK or U.S. government or any agency or
instrumentality thereof, in each case having maturities of not more than 12
months from the date of acquisition thereof;

 

45



--------------------------------------------------------------------------------

(b) securities issued by any state of the United States of America or any
province or territory of Australia, Belgium, Canada, the Netherlands, New
Zealand, Singapore, the United Kingdom, or any political subdivision of any such
state, province or territory, or any public instrumentality thereof or any
political subdivision of any such state, province or territory, or any public
instrumentality thereof having maturities of not more than 12 months from the
date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service);

(c) commercial paper issued by any Lender or any bank holding company owning any
Lender;

(d) commercial paper maturing no more than 12 months after the date of creation
thereof and, at the time of acquisition, having a rating of at least A or A2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(e) domestic and LIBOR certificates of deposit or bankers’ acceptances maturing
no more than two years after the date of acquisition thereof issued by any
Lender or any other bank having combined capital and surplus of not less than
$250,000,000 in the case of domestic banks;

(f) repurchase agreements with a term of not more than 30 days for underlying
securities of the type described in clauses (a), (b) and (e) above entered into
with any bank meeting the qualifications specified in clause (e) above or
securities dealers of recognized national standing;

(g) marketable short-term money market and similar funds (x) either having
assets in excess of $250,000,000 or (y) having a rating of at least A-1 or P-1
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(h) shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (g) above; and

(i) in the case of Investments by any Restricted Foreign Subsidiary or
Investments made in a country outside Australia, Belgium, Canada, the
Netherlands, New Zealand, Singapore, the UK and the U.S., Permitted Investments
shall also include (i) direct obligations of the sovereign nation (or any agency
thereof) in which such Restricted Foreign Subsidiary is organized and is
conducting business or where such Investment is made, or in obligations fully
and unconditionally guaranteed by such sovereign nation (or any agency thereof),
in each case maturing within a two years after such date and having, at the time
of the acquisition thereof, a rating equivalent to at least A-1 from S&P and at
least P-1 from Moody’s, (ii) investments of the type and maturity described in
clauses (a) through (h) above of foreign obligors, which Investments or obligors
(or the parents of such obligors) have ratings described in such clauses or
equivalent ratings from comparable foreign rating agencies, (iii) shares of
money market mutual or similar funds which invest exclusively in assets
otherwise satisfying the requirements of this definition (including this
proviso) and (iv) other short-term investments utilized by such Restricted
Foreign Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses
(a) through (i).

 

46



--------------------------------------------------------------------------------

“Permitted Junior Priority Debt” shall mean secured Indebtedness incurred by the
Credit Parties in the form of one or more series of second lien (or other junior
lien) secured notes or debentures or second lien (or other junior lien) secured
loans; provided that (i) such Indebtedness is secured by the Collateral on a
second priority (or other junior priority) basis to the Liens securing the
Obligations (including pursuant to the Collateral Trust Agreement) and the
obligations in respect of any Permitted First Priority Debt and is not secured
by any property or assets of Parent, the Borrower or any Restricted Subsidiary
other than the Collateral, (ii) such Indebtedness satisfies the applicable
requirements set forth in the provisos in the definition of “Permitted
Additional Debt” (provided, that such Indebtedness may be secured by a Lien on
the Collateral that is junior to the Liens securing the Obligations and the
obligations in respect of any Permitted First Priority Debt, notwithstanding any
provision to the contrary contained in the definition of “Permitted Additional
Debt”), (iii) the holders of such Indebtedness (or their representative) and the
Administrative Agent shall be party to an intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
and (iv) such Indebtedness is not at any time guaranteed by any Restricted
Subsidiaries of the Parent other than Restricted Subsidiaries that are
Guarantors.

“Permitted Junior Priority Refinancing Debt” shall mean secured Indebtedness
incurred by the Credit Parties in the form of one or more series of second lien
(or other junior lien) secured notes or debentures or second lien (or other
junior lien) secured loans; provided that (i) such Indebtedness is secured by
the Collateral on a second priority (or other junior priority) basis to the
Liens securing the Obligations and the obligations in respect of any Permitted
First Priority Refinancing Debt (including pursuant to the Collateral Trust
Agreement) and is not secured by any property or assets of Parent, the Borrower
or any Restricted Subsidiary other than the Collateral, (ii) such Indebtedness
satisfies the applicable requirements set forth in the provisos in the
definition of “Credit Agreement Refinancing Indebtedness” (provided, that such
Indebtedness may be secured by a Lien on the Collateral that is junior to the
Liens securing the Obligations and the obligations in respect of any Permitted
First Priority Refinancing Debt, notwithstanding any provision to the contrary
contained in the definition of “Credit Agreement Refinancing Indebtedness”),
(iii) the holders of such Indebtedness (or their representative) and the
Administrative Agent shall be party to an intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
and (iv) such Indebtedness is not at any time guaranteed by any Subsidiaries of
the Parent other than Subsidiaries that are Guarantors.

“Permitted Liens” shall mean:

(a) Liens for taxes, assessments or governmental charges or claims not yet due
or which are being contested in good faith and by appropriate proceedings for
which appropriate reserves have been established in accordance with GAAP;

 

47



--------------------------------------------------------------------------------

(b) Liens in respect of property or assets of the Parent or any of its
Restricted Subsidiaries imposed by law, such as carriers’, warehousemen’s and
mechanics’ Liens and other similar Liens in each case so long as such Liens
arise in the Ordinary Course of Business and do not individually or in the
aggregate have a Material Adverse Effect;

(c) Liens arising from judgments or decrees in circumstances not constituting an
Event of Default under Section 11.11;

(d) Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory or regulatory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return-of-money bonds
and other similar obligations incurred in the Ordinary Course of Business or
otherwise constituting Investments permitted by Section 10.05;

(e) ground leases in respect of real property on which facilities owned or
leased by the Parent or any of its Restricted Subsidiaries are located;

(f) easements, rights-of-way, servitudes, restrictions, minor defects or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the business of the Parent or its
Restricted Subsidiaries, taken as a whole;

(g) any interest or title of a lessee, licensee, lessor or licensor or secured
by a lessee’s, licensee’s, lessor’s or licensor’s interest under any lease
permitted by this Agreement;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(i) Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Parent or any of its Restricted
Subsidiaries, provided that such Lien secures only the obligations of the Parent
or such Restricted Subsidiaries in respect of such letter of credit to the
extent permitted under Section 10.01;

(j) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Parent and its Subsidiaries,
taken as a whole;

(k) Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by the Parent or any of its Restricted Subsidiaries; and

(l) Liens created in the Ordinary Course of Business in favor of banks and other
financial institutions over credit balances of any bank accounts of the Parent
and the Restricted Subsidiaries held at such banks or financial institutions, as
the case may be, to facilitate the operation of cash pooling and/or interest
set-off arrangements in respect of such bank accounts in the Ordinary Course of
Business.

 

48



--------------------------------------------------------------------------------

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Parent or any of its Restricted Subsidiaries after the Closing Date, provided
that any such Sale Leaseback not between the Borrower and any Guarantor or any
Guarantor and another Guarantor is consummated for fair value as determined at
the time of consummation in good faith by the Parent or such Restricted
Subsidiary and, in the case of any Sale Leaseback (or series of related Sales
Leasebacks) the aggregate proceeds of which exceed $25,000,000, the board of
directors of the Parent or such Restricted Subsidiary (which such determination
may take into account any retained interest or other Investment of the Parent or
such Restricted Subsidiary in connection with, and any other material economic
terms of, such Sale Leaseback).

“Permitted Supply Chain Financing Program” means the sale, assignment,
conveyance, contribution to capital or other transfer on a non-recourse basis
(save in respect of customary representations, warranties, covenants and
indemnities or in respect of any obligation of a seller of Accounts and related
assets in a Permitted Supply Chain Financing Program to repurchase Accounts and
related assets arising as a result of a breach of representations, warranties,
covenants and indemnities entered into by a Permitted Supply Chain Financing
Program Entity, including as a result of a receivable or portion thereof
becoming subject to any asserted defense, dispute, offset or counterclaim of any
kind as a result of any action taken by, any failure to take action by or any
other event relating to the seller), by any Permitted Supply Chain Financing
Program Entity of Accounts owing to such Person pursuant to supplier finance
programs implemented by the Account Debtor of such receivables; provided, that
(a) to the extent that the Administrative Agent or the Collateral Trustee is
requested to enter into documentation relating thereto, such documentation is
satisfactory to the Administrative Agent or the Collateral Trustee, as
applicable, in its reasonable discretion and (b) the Account Debtor is
identified in writing by the Parent to the Administrative Agent.

“Permitted Supply Chain Financing Program Entity” means the Parent or any
Subsidiary of the Parent (which may be a Credit Party or a non-Credit Party
Subsidiary) that the Administrative Agent approves in its reasonable discretion.
which enters into one or more Permitted Supply Chain Financing Programs.

“Permitted Unsecured Debt” shall mean unsecured Indebtedness incurred by the
Parent or its Subsidiaries in the form of one or more series of senior unsecured
loans or notes or Subordinated Indebtedness.

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Credit Parties in the form of one or more series of senior
unsecured loans or notes or Subordinated Indebtedness; provided that (i) such
Indebtedness satisfies the applicable requirements set forth in the provisos in
the definition of “Credit Agreement Refinancing Indebtedness” and (ii) such
Indebtedness is not at any time guaranteed by any Subsidiaries of the Parent
other than Subsidiaries that are Guarantors.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

49



--------------------------------------------------------------------------------

“Plan” shall mean any plan, as defined in Section 4001 of ERISA that is subject
to Title IV of ERISA and that is or was within any of the preceding six plan
years maintained or contributed to by (or to which there is or was an obligation
to contribute or to make payments to) any Credit Party or any ERISA Affiliate,
other than Multiemployer Plans.

“Platform” shall have the meaning provided in Section 9.01.

“Pledge Agreement” shall mean (a) the Amended and Restated Pledge Agreement,
entered into on the 2017 Refinancing Amendment Effective Date by the relevant
pledgors party thereto and the Collateral Trustee for the benefit of the Lenders
and the other Secured Parties, substantially in the form of Exhibit J, and
(b) any other pledge agreement delivered pursuant to Section 9.13, in each case,
as the same may be amended, supplemented or otherwise modified from time to
time.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

“PPSA Australia” shall mean the Personal Property Security Act 2009 (Cth), (or
any successor statute) and the regulations thereunder.

“Preferred Certificate of Designation” shall mean the Certificate of
Designations, Preferences, Rights and Limitations of the Preferred Stock, as
amended or otherwise modified from time to time (except for any amendments or
other modifications adverse to the Lenders affecting (i) Section 5 thereof, the
definition of “Fundamental Change” provided therein or any related provision or
(ii) the aggregate amount payable in respect of a liquidation of the Preferred
Stock).

“Preferred Stock” shall mean the 363,000 shares of 6.5% Series A Convertible
Perpetual Preferred Stock sold pursuant to that certain Purchase Agreement,
dated as of May 19, 2015, between the Parent and Mario Investments LLC, and
described in the Preferred Certificate of Designation.

“Prepayment Amount” shall have the meaning provided in Section 5.02(h).

“Prepayment Date” shall have the meaning provided in Section 5.02(h).

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Casualty Event,
Debt Incurrence Prepayment Event or any Permitted Sale Leaseback.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

50



--------------------------------------------------------------------------------

“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period, with respect
to the Acquired EBITDA of the applicable Acquired Entity or Business or the
Consolidated EBITDA of the Parent, the pro forma increase or decrease in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, projected by
the Parent in good faith as a result of (a) actions taken or expected to be
taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings or (b) any
additional costs incurred during such Post-Acquisition Period, in each case in
connection with the combination of the operations of such Acquired Entity or
Business with the operations of the Parent and the Restricted Subsidiaries;
provided that, so long as such actions are taken or expected to be taken during
such Post-Acquisition Period or such costs are incurred during such
Post-Acquisition Period, as applicable, it may be assumed, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that such cost savings will be
realizable during the entirety of such Test Period, or such additional costs, as
applicable, will be incurred during the entirety of such Test Period; provided
further that any such pro forma increase or decrease to such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, shall be without duplication for
cost savings or additional costs already included in such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, for such Test Period.

“Pro Forma Adjustment Certificate” shall mean any certificate of a Senior
Officer of the Borrower delivered pursuant to Section 9.01(k).

“Pro Forma Basis” and “Pro Forma Effect” shall mean, with respect to compliance
with any test or covenant hereunder, that (A) to the extent applicable, the Pro
Forma Adjustment shall have been made and (B) all Specified Transactions and the
following transactions in connection therewith shall be deemed to have occurred
as of the first day of the applicable period of measurement in such test or
covenant: (a) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (i) in the case
of a sale, transfer or other disposition of all or substantially all Equity
Interests in any Restricted Subsidiary of the Parent or any division, product
line, or facility used for operations of the Parent or any of its Restricted
Subsidiaries, shall be excluded, and (ii) in the case of a Permitted Acquisition
or Investment described in the definition of “Specified Transaction”, shall be
included, (b) any retirement of Indebtedness, and (c) any Indebtedness incurred
or assumed by the Parent or any of its Restricted Subsidiaries in connection
therewith and if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination; provided
that, without limiting the application of the Pro Forma Adjustment pursuant to
(A) above, the foregoing pro forma adjustments may be applied to any such test
or covenant solely to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA and give effect to events (including operating
expense reductions) that are (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on the Parent and its Restricted
Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of Pro Forma Adjustment.

 

51



--------------------------------------------------------------------------------

“Property” shall mean any interest in any kind of property or asset, whether
real (immovable), personal (movable) or mixed, or tangible (corporeal) or
intangible (incorporeal).

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place, and subject
to adjustment as provided in Section 5.09), the numerator of which is the amount
of the Commitments of such Lender under the applicable facility at such time and
the denominator of which is the amount of the aggregate Commitments under the
applicable facility at such time; provided, that if the commitment of each
Lender to make Loans has been terminated pursuant to Article 12, then the Pro
Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.

“Public Lender” shall have the meaning provided in Section 9.01.

“QIPO Price” means $21 per share.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Receivables Transaction” shall mean any transaction or series of
transactions that may be entered into by a Foreign Subsidiary pursuant to which
such Foreign Subsidiary may sell, assign, convey, participate, contribute to
capital or otherwise transfer to (a) a Receivables Entity (in the case of a
transfer by such Subsidiary) or (b) any other Person (in the case of a transfer
by a Receivables Entity), or may grant a security interest in or pledge, any
Accounts or interests therein (whether now existing or arising in the future) of
such Subsidiary, and any assets related thereto (other than any inventory or
equipment) including, without limitation, all collateral securing such Accounts,
all contracts and contract rights, purchase orders, security interests,
financing statements or other documentation in respect of such Accounts and all
guarantees, indemnities, warranties or other documentation or other obligations
in respect of such Accounts, any other assets which are customarily transferred,
or in respect of which security interests are customarily granted, in connection
with asset securitization transactions involving receivables similar to such
Accounts and any collections or proceeds of any of the foregoing (the “Related
Assets”).

“Real Estate” shall have the meaning provided in Section 9.01(i).

“Receivables Entity” shall mean any Foreign Subsidiary (or another Person in
which such Foreign Subsidiary makes an Investment and to which such Foreign
Subsidiary transfers Accounts and Related Assets) formed after the Closing Date,
in each such case, which (i) is not a Credit Party, (ii) engages in no
activities other than in connection with the financing of Accounts or interests
therein and Related Assets and any business or activities incidental or related
to such business, (iii) is designated by the board of directors of the Parent as
a Receivables Entity, (iv) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (A) is guaranteed by any Credit
Party; (B) is recourse to or obligates any Credit Party in any way; or
(C) subjects any property or asset of any Credit Party, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, (v) with which no Credit
Party has any material contract, agreement, arrangement or understanding; and
(vi) to which neither any Credit Party nor any of its Subsidiaries has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results.

 

52



--------------------------------------------------------------------------------

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person that is not a Receivables Entity in
connection with any Qualified Receivables Transaction.

“Receivables Repurchase Obligation” means any obligation of a seller of Accounts
and Related Assets in a Qualified Receivables Transaction to repurchase Accounts
and Related Assets arising as a result of a breach of a Standard Receivables
Undertaking, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, offset or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Refinancing Amendment” means (i) the 20172018 Refinancing Amendment and (ii)
any other amendment to this Agreement in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower executed by (a) each
Credit Party, (b) the Administrative Agent and (c) each Lender or Eligible
Assignee that agrees to provide any portion of the Credit Agreement Refinancing
Indebtedness being incurred pursuant thereto in accordance with Section 2.15.

“Refinancing Term Loans” means one or more Classes of Term Loans made pursuant
to Section 2.15 (including, for the avoidance of doubt, the 20172018 Refinancing
Term Loans).

“Register” shall have the meaning provided in Section 14.07(c).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Reinvestment Period” shall mean 12 months following the date of an Asset Sale
Prepayment Event, Casualty Event or Permitted Sale Leaseback.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

 

53



--------------------------------------------------------------------------------

“Repayment Amount” shall mean the Term Loan Repayment Amount or the New Term
Loan Repayment Amount with respect to any Series, as applicable.

“Repayment Date” shall mean a Term Loan Repayment Date or a New Term Loan
Repayment Date, as applicable.

“Reportable Event” shall mean the occurrence of any event described in
Section 4043 of ERISA and the regulations thereunder (other than an event for
which the 30-day notice period is waived).

“Repricing Transaction” shall have the meaning set forth in Section 5.01.

“Required Lenders” means, as of any date of determination, Lenders (other than
Defaulting Lenders) having outstanding Term Loans representing more than 50% of
the outstanding principal amount of the Term Loans at such time.

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

“Restricted Subsidiary” shall mean the Borrower and any other Subsidiary of the
Parent other than an Unrestricted Subsidiary.

“Retained Excess Cash Flow” means a cumulative amount equal to the sum of the
products, for each Excess Cash Flow Period since January 1, 2015, of (x) the
applicable Retained Percentage for such Excess Cash Flow Period, multiplied by
(y) Excess Cash Flow for such Excess Cash Flow Period.

“Retained Percentage” means, with respect to any Excess Cash Flow Period, (a)
100% minus (b) the percentage of Excess Cash Flow for such Excess Cash Flow
Period provided in clause (x) of Section 5.02(a)(ii) that is required to be used
to prepay Loans pursuant to Section 5.02(a)(ii).

“Revolving Credit Agent” shall mean the “Agent,” as defined in the Revolving
Loan Credit Agreement.

“Revolving Loan Credit Agreement” has the meaning specified in the Recitals to
this Agreement.

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Parent or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

54



--------------------------------------------------------------------------------

“Second Amended and Restated Credit Agreement” shall have the meaning provided
in the Recitals to this Agreement.

“Section 9.01 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.01(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.01(e).

“Secured Leverage Ratio” shall mean, as of any date of determination, the ratio
of (a) the sum of (i) Consolidated Senior Secured Debt and (ii) Consolidated
Junior Secured Debt, in each case, as of the last day of the most recent Test
Period for which financial statements have been delivered pursuant to clause
(a) or (b) of Section 9.01 to (b) Consolidated EBITDA for such Test Period.

“Secured Parties” shall have the meaning assigned to such term in the applicable
Security Documents.

“Security Agreement” shall mean the Amended and Restated Security Agreement
entered into on the 2017 Refinancing Amended Effective Date by the Parent, the
Borrower and the other grantors party thereto and the Collateral Trustee for the
benefit of the Lenders, substantially in the form of Exhibit K, as the same may
be further amended, supplemented or otherwise modified from time to time.

“Security Documents” shall mean, collectively, (a) the Guarantee, (b) the
Security Agreement, (c) the Intercreditor Agreement, (d) the Collateral Trust
Agreement, (e) each Mortgage, (f) the Pledge Agreement, (g) the Copyright
Security Agreement, (h) the Patent Security Agreement, (i) the Trademark
Security Agreement and (j) each other security agreement or other instrument or
document executed and delivered pursuant to Section 9.12, 9.13 or 9.17 or
pursuant to any of the Security Documents to secure any of the Obligations.

“Senior Officer” shall mean the President, the Chief Financial Officer, the
Principal Accounting Officer, the Treasurer, the Controller or any other senior
officer of a Person designated as such in writing to the Administrative Agent by
such Person or designated in or pursuant to an agreement between the applicable
Credit Party and the Administrative Agent.

“Series” shall have the meaning as provided in Section 2.14(a).

“Similar Business” shall mean any business, service or other activity engaged in
by the Borrower, any Restricted Subsidiaries, or any direct or indirect parent
on the 2017 Refinancing Amendment Effective Date and any business or other
activities that are reasonably similar, ancillary, complementary or related to,
or a reasonable extension, development or expansion of, the businesses in which
the Borrower and its Restricted Subsidiaries are engaged on the 2017 Refinancing
Amendment Effective Date.

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.

 

55



--------------------------------------------------------------------------------

“Solvent” shall mean, with respect to the Parent, that as of the Closing Date,
both (a) (i) the sum of the Parent’s debt (including contingent liabilities)
does not exceed the present fair saleable value of the Parent’s present assets;
(ii) the Parent’s capital is not unreasonably small in relation to its business
as contemplated on the Closing Date; and (iii) the Parent has not incurred and
does not intend to incur, or believe that it will incur, debts including current
obligations beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (b) such Person is “solvent” within the meaning
given that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“Specified Representations” means the representations and warranties of the
Parent and Borrower set forth in Sections 8.01, 8.02, 8.03, 8.05, 8.07, 8.17,
8.18, 8.19, 8.20 and 8.21.

“Specified Subsidiary” shall mean, at any date of determination (a) any Material
Subsidiary or (b) any Unrestricted Subsidiary (i) whose total assets at the last
day of the Test Period ending on the last day of the most recent fiscal period
for which Section 9.01 Financials have been delivered were equal to or greater
than 15% of the Consolidated Total Assets of the Parent and the Subsidiaries at
such date or (ii) whose gross revenues for such Test Period were equal to or
greater than 15% of the consolidated gross revenues of the Parent and the
Subsidiaries for such period, in each case determined in accordance with GAAP
and (c) each other Subsidiary that, when such Subsidiary’s total assets or gross
revenues are aggregated with the total assets or gross revenues, as applicable,
of each other Subsidiary that is the subject of an Event of Default described in
Section 11.05 would constitute a Specified Subsidiary under clause (a) or (b)
above.

“Specified Transaction” shall mean, with respect to any period, any Investment,
sale, transfer or other disposition of assets, incurrence or repayment of
Indebtedness, Dividend, Subsidiary designation pursuant to Section 9.18, New
Term Loan Commitment or other event that by the terms of this Agreement requires
“Pro Forma Compliance” with a test or covenant hereunder or requires such test
or covenant to be calculated on a “Pro Forma Basis.”

“Standard Receivables Undertakings” means representations, warranties, covenants
and indemnities entered into by the Parent or any Restricted Subsidiary of the
Parent that are customary in a Qualified Receivables Transaction.

“Subject Acquisition Agreement” shall mean the applicable definitive acquisition
agreement in respect of a Permitted Acquisition.

“Subordinated Indebtedness” shall mean Indebtedness of the Parent, the Borrower
or any Subsidiary Guarantor that is by its terms subordinated in right of
payment to the obligations of the Parent, the Borrower and such Subsidiary
Guarantor, as applicable, under this Agreement.

“Subsequent Transaction” shall have the meaning provided in Section 1.06.

 

56



--------------------------------------------------------------------------------

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Equity Interests of any class or classes having by the terms
thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at the time Equity Interests of any
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time owned by such Person
directly or indirectly through Subsidiaries and (b) any partnership,
association, joint venture or other entity in which such Person directly or
indirectly through Subsidiaries has more than a 50% equity interest at the time.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Parent.

“Subsidiary Guarantors” shall mean (a) each wholly owned Domestic Subsidiary
(other than an Excluded Subsidiary) existing on the Closing Date and (b) each
wholly owned Domestic Subsidiary (other than an Excluded Subsidiary) that
becomes a party to the Guarantee after the Closing Date pursuant to Section 9.12
or otherwise.

“Successor Borrower” shall have the meaning provided in Section 10.03(a).

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services use or sales taxes, assessments, fees or other
similar charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Loan Commitment” shall mean (a) in the case of each Lender that is a
Lender on the Closing Date, the amount set forth opposite such Lender’s name on
Schedule 1.01(c) as such Lender’s “Term Loan Commitment”, (b) with respect to
each 2013 Term Loan Lender, the commitment to make a 2013 Refinancing Term Loan
or a 2013 Incremental Term Loan, as applicable, pursuant to the terms of the
2013 Refinancing Amendment, (c) with respect to each 2017 Term Loan Lender, the
2017 Term Loan Commitment of such 2017 Term Loan Lender and, (d) with respect to
each 2018 Term Loan Lender, the 2018 Term Loan Commitment of such 2018 Term Loan
Lender and (e) in the case of any Lender that becomes a Lender other than on the
Closing Date, the 2013 Refinancing Amendment Effective Date or, the 2017
Refinancing Amendment Effective Date or the 2018 Refinancing Amendment Effective
Date, the amount specified as such Lender’s “Commitment” in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the Total Term
Loan Commitment, in each case as the same may be changed from time to time
pursuant to the terms hereof.

“Term Loan Maturity Date” shall mean the date that is seven (7) years after the
2017 Refinancing Amendment Effective Date, or, if such date is not a Business
Day, the next preceding Business Day.

“Term Loan Repayment Amount” shall have the meaning provided in Section 2.05(b).

 

57



--------------------------------------------------------------------------------

“Term Loans” means (a) prior to the 2013 Refinancing Amendment Effective Date,
the loans made on the Closing Date pursuant to Section 2.01, (b) from and after
the 2013 Refinancing Amendment Effective Date and prior to the 2017 Refinancing
Amendment Effective Date, the 2013 Term Loans made on the 2013 Refinancing
Amendment Effective Date pursuant to the 2013 Refinancing Amendment (which Term
Loans made on the Closing Date pursuant to clause (a) above were refinanced in
full as of the 2013 Refinancing Amendment Effective Date and not outstanding
thereafter) and, (c) from and after the 2017 Refinancing Amendment Effective
Date and prior to the 2018 Refinancing Amendment Effective Date, the 2017 Term
Loans made on the 2017 Refinancing Amendment Effective Date pursuant to the 2017
Refinancing Amendment (which Term Loans made on the 2013 Refinancing Amendment
Effective Date pursuant to clause (b) above will be refinanced in full as of the
2017 Refinancing Amendment Effective Date and shall not be outstanding
thereafter) and (d) from and after the 2018 Refinancing Amendment Effective
Date, the 2018 Term Loans made on the 2018 Refinancing Amendment Effective Date
pursuant to the 2018 Refinancing Amendment (which Term Loans made on the 2017
Refinancing Amendment Effective Date pursuant to clause (c) above will be
refinanced in full as of the 2018 Refinancing Amendment Effective Date and shall
not be outstanding thereafter). To the extent any additional New Term Loans are
made hereunder, “Term Loans” shall, to the extent appropriate, include such New
Term Loans.

“Term Loan Extension Effective Date” shall have the meaning provided in
Section 2.16(b).

“Term Loan Repayment Date” shall have the meaning provided in Section 2.05(b).

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Parent then last ended.

“Title Policy” has the meaning specified in Section 9.19(c).

“Total Leverage Ratio” shall mean, as of any date of determination, the ratio of
(a) Consolidated Total Debt as of the last day of the most recent Test Period
for which financial statements have been delivered pursuant to clause (a) or (b)
of Section 9.01 to (b) Consolidated EBITDA for such Test Period.

“Trademark Security Agreement” shall mean the Trademark Security Agreement
entered into by the Borrower and the other grantors party thereto and the
Collateral Trustee for the benefit of the Lenders, dated the Closing Date, as
the same may be amended, supplemented or otherwise modified from time to time.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Parent or any of its Subsidiaries in connection with this Agreement and the
other Credit Documents (including the 20172018 Refinancing Amendment) and the
transactions contemplated hereby and thereby.

“Transactions” shall have the meaning provided in the Original Credit Agreement.

“Transformative Event” shall mean any merger, acquisition or similar Investment
by the Borrower or any Restricted Subsidiary that (x) is not permitted by the
terms of the Credit Documents immediately prior to the consummation of such
merger, acquisition or similar Investment or (y) if permitted by the terms of
the Credit Documents immediately prior to the consummation of such merger,
acquisition or similar Investment, would not provide Parent, the Borrower and
the Restricted Subsidiaries with adequate flexibility under the Credit Documents
for the continuation and/or expansion of their combined operations following
such merger, acquisition or similar Investment, as reasonably determined by the
Borrower acting in good faith.

 

58



--------------------------------------------------------------------------------

“Type” shall mean as to any Term Loan, its nature as an ABR Loan or a LIBOR
Loan.

“Unfunded Current Liability” of any Plan shall mean, at any time, the amount of
any of its unfunded benefit liabilities as defined in Section 4001(a)(18) of
ERISA.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Subsidiary” shall mean any Subsidiary of the Parent designated by
the Board of Directors (or similar governing body) of the Borrower as an
Unrestricted Subsidiary pursuant to Section 9.18 subsequent to the Closing Date.
The Parent may designate any Subsidiary of the Parent other than the Borrower
(including any existing Subsidiary and any newly acquired or newly formed
Subsidiary) to be an Unrestricted Subsidiary unless such Subsidiary or any of
its Subsidiaries owns any Equity Interests or Indebtedness of, or owns or holds
any Lien on any property of, the Parent or any Subsidiary of Parent (other than
any Subsidiary of the Subsidiary to be so designated); provided that each of
(A) the Subsidiary to be so designated and (B) its Subsidiaries has not at the
time of designation, and does not thereafter, create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable with respect to any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Parent or any Restricted Subsidiary.

“U.S. Employee Plan” shall mean any “employee benefit plan” (as defined in
Section 3(3) of ERISA), and any payroll practice and other employee benefit
plan, policy, program, agreement or arrangement, including retirement, pension,
profit sharing, employment, individual consulting or other compensation
agreement, collective bargaining agreement, bonus or other incentive
compensation, retention, stock purchase, equity or equity-based compensation,
deferred compensation, change in control, severance, sick leave, vacation,
loans, salary continuation, hospitalization, health, life insurance, educational
assistance, or other fringe benefit or perquisite plan, policy, agreement which
is or was sponsored, maintained or contributed to by, or required to be
contributed to by, any Credit Party which plan, policy, program, agreement or
arrangement is subject to the laws of a U.S. jurisdiction.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 5.04(g)(ii)(B)(iii).

“Voting Stock” shall mean, with respect to any Person, such Person’s Equity
Interests having the right to vote for the election of directors of such Person
under ordinary circumstances.

 

59



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Withholding Agent” shall mean the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yield” shall have the meaning set forth in Section 2.14(f).

Section 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Credit Document, unless otherwise specified herein or in such
other Credit Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein”, “hereto”, “hereof” and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Credit Document
in which such reference appears, in each case as the same may have been amended
and in effect from time to time.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(g) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

Section 1.03. Accounting Terms; Exchange Rates; Capital Leases. (a) All
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP.

 

60



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the First Lien
Leverage Ratio, the Secured Leverage Ratio and the Consolidated Interest
Coverage Ratio shall be calculated with respect to such period and such
Specified Transaction on a Pro Forma Basis.

For purposes of determining compliance under Sections 10.04, 10.05 (other than
with respect to determining the amount of any Indebtedness), Sections 10.06 and
10.09 with respect to any amount in a Foreign Currency, such amount shall be
deemed to equal the Dollar Equivalent thereof based on the average Exchange Rate
for a Foreign Currency for the most recent twelve-month period immediately prior
to the date of determination determined in a manner consistent with that used in
calculating Consolidated EBITDA for the related period. For purposes of
determining compliance with Sections 10.01, 10.02 and 10.05, with respect to any
amount of Indebtedness in a Foreign Currency, compliance will be determined at
the time of incurrence or advancing thereof using the Dollar Equivalent thereof
at the Exchange Rate in effect at the time of such incurrence or advancement.

Notwithstanding anything to the contrary herein, the classification or
accounting hereunder of any lease of (or other arrangement conveying the right
to use) real or personal property, or a combination thereof, shall not be
affected by modifications to accounting standards described in FASB ASC Topic
842 or any related or similar guidance.

Section 1.04. Rounding. Any financial ratios required to be calculated hereunder
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

Section 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organizational Documents, agreements
(including the Credit Documents) and other Contractual Obligations shall be
deemed to include all subsequent amendments, restatements, amendment and
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, amendment and restatements,
extensions, supplements and other modifications are permitted by any Credit
Document; and (b) references to any Applicable Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Applicable Law.

Section 1.06. Limited Conditionality Acquisitions. Notwithstanding anything to
the contrary herein, in connection with any action required to be taken in
connection with a Limited Conditionality Acquisition, for purposes of:

(i) calculating the Consolidated Interest Coverage Ratio, the First Lien
Leverage Ratio, the Secured Leverage Ratio, the Total Leverage Ratio and other
financial calculations (including, but not limited to, for purposes of
Section 2.14); or

 

61



--------------------------------------------------------------------------------

(ii) testing capacity under covenant baskets set forth in this Agreement
(including covenant baskets measured as a percentage of Consolidated Total
Assets),

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Conditionality Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date of the Subject Acquisition Agreement
(the “LCA Test Date”), and if, after giving Pro Forma Effect to the Limited
Conditionality Acquisition and the other transactions required to be entered
into in connection therewith (including any incurrence or repayment of
Indebtedness and the use of proceeds thereof) as if they had occurred at the
beginning of the Test Period most recently ended prior to the LCA Test Date for
which Section 9.01 Financials have been delivered, such action would have been
permitted on the relevant LCA Test Date in compliance with such ratio, test or
basket, then such ratio, test or basket shall be deemed to have been complied
with. For the avoidance of doubt, if the Borrower has made an LCA Election and
any of the ratios, tests or baskets for which compliance was determined or
tested as of the LCA Test Date are exceeded as a result of fluctuations in any
such ratio, test or basket, including due to fluctuations in Consolidated EBITDA
or Consolidated Total Assets of the Borrower or the Person subject to such
Limited Conditionality Acquisition, at or prior to the consummation of the
relevant transaction or action, such baskets, tests or ratios will not be deemed
to have been exceeded as a result of such fluctuations. If the Borrower has made
an LCA Election for any Limited Conditionality Acquisition, then in connection
with any other calculation of any ratio, test or basket capacity with respect to
transactions subject to Article 10, in each case, not required to be entered
into in connection with the applicable Limited Conditionality Acquisition (a
“Subsequent Transaction”) following the relevant LCA Test Date and prior to the
earlier of the date on which such Limited Conditionality Acquisition is
consummated or the date that the Subject Acquisition Agreement is terminated or
expires without consummation of such Limited Conditionality Acquisition (or the
Borrower certifies in writing to the Administrative Agent that it has elected
not to pursue such Limited Conditionality Acquisition), for purposes of
determining whether such Subsequent Transaction is permitted under this
Agreement, any such ratio, test or basket shall be required to be satisfied on a
Pro Forma Basis assuming such Limited Conditionality Acquisition and other
transactions required to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds hereof) have been
consummated. Notwithstanding the foregoing, the calculation of Consolidated Net
Income (and any defined term a component of which is Consolidated Net Income)
shall not include the Consolidated Net Income of the Person or assets to be
acquired in any Limited Conditionality Acquisition for usages other than in
connection with the applicable transaction pertaining to such Limited
Conditionality Acquisition until such time as such Limited Conditionality
Acquisition is actually consummated.

ARTICLE 2

AMOUNT AND TERMS OF CREDIT

Section 2.01. Term Loan Borrowing Commitments. Subject to and upon the terms and
conditions herein set forth, (xw) each Lender having a Term Loan Commitment
severally agrees to make a simultaneous loan or loans on the Closing Date to the
Borrower in Dollars, which Term Loans shall not exceed for any such Lender the
Term Loan Commitment of such Lender and in the aggregate shall not exceed
$650,000,000, (yx) each 2013 Term Loan Lender having a 2013 Term Loan Commitment
severally agrees to make a simultaneous loan or loans on the 2013 Refinancing
Amendment Effective Date to the Borrower in Dollars, which Term Loans shall not
exceed for any such Lender the 2013 Term Loan Commitment of such Lender and in
the aggregate shall not exceed $793,500,000 (and refinance in full the Term
Loans made on the Closing Date pursuant to clause (xw) above) and, (zy) each
2017 Term Loan Lender having a 2017 Term Loan Commitment severally agrees to
make a simultaneous loan or loans on the 2017 Refinancing Amendment Effective
Date to the Borrower in Dollars, which Term Loans shall not exceed for any such
2017 Term Loan Lender the 2017 Term Loan Commitment of such 2017 Term Loan
Lender and in the aggregate shall not exceed $400,000,000 (it being understood
that the Term Loans made on the 2013 Refinancing Amendment Effective Date
pursuant to clause (yx) above will be refinanced in full as of the 2017
Refinancing Amendment Effective Date and shall not be outstanding thereafter).
and (z) each 2018 Term Loan Lender having a 2018 Term Loan Commitment severally
agrees to make a simultaneous loan or loans on the 2018 Refinancing Amendment
Effective Date to the Borrower in Dollars, which Term Loans shall not exceed for
any such 2018 Term Loan Lender the 2018 Term Loan Commitment of such 2018 Term
Loan Lender and in the aggregate shall not exceed $399,000,000 (it being
understood that the Term Loans made on the 2017 Refinancing Amendment Effective
Date pursuant to clause (y) above will be refinanced in full as of the 2018
Refinancing Amendment Effective Date and shall not be outstanding thereafter).

 

62



--------------------------------------------------------------------------------

Such Term Loans (i) shall be made on the Closing Date or, the 2013 Refinancing
Amendment Effective Date, the 2017 Refinancing Amendment Effective Date or the
2018 Refinancing Amendment Effective Date, as applicable, in accordance with the
preceding paragraph, (ii) may at the option of the Borrower be incurred and
maintained as, and/or converted into, ABR Loans or LIBOR Loans, provided that
all such Term Loans made by each of the Lenders pursuant to the same Borrowing
shall, unless otherwise specifically provided herein, consist entirely of Term
Loans of the same Type, (iii) may be repaid or prepaid in accordance with the
provisions hereof, but once repaid or prepaid, may not be reborrowed, (iv) shall
not exceed for any such Lender its Term Loan Commitment and (v) shall not exceed
in the aggregate the total of all Term Loan Commitments. On the Term Loan
Maturity Date, all then unpaid Term Loans shall be repaid in full.

Section 2.02. Minimum Amount of Each Borrowing; Maximum Number of Borrowings.
The aggregate principal amount of each Borrowing of Term Loans shall be in a
multiple of $1,000,000 and, shall not be less than the Minimum Borrowing Amount
with respect thereto. More than one Borrowing may be incurred on any date,
provided that at no time shall there be outstanding more than eight
(8) Borrowings of LIBOR Loans under this Agreement.

Section 2.03. Notice of Borrowing. (a) The Borrower shall give the
Administrative Agent at the Administrative Agent’s Office prior to 11:00 a.m.
(Central time) (i) at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of the Borrowing of Term Loans
if all or any of such Term Loans are to be initially LIBOR Loans (provided that
for the Borrowing of 2017 Refinancing Term Loans, such prior written notice of
LIBOR Loans may be delivered at least one Business Day prior to the date of such
Borrowing), and (ii) prior written notice (or telephonic notice promptly
confirmed in writing) on the date of the Borrowing of Term Loans if all such
Term Loans are to be ABR Loans. Such Notice of Borrowing shall be
(I) substantially in the form of Exhibit L hereto and shall specify (i) the
aggregate principal amount of the Term Loans to be made, (ii) the date of the
Borrowing (which shall be the Closing Date) and (iii) whether the Term Loans
shall consist of ABR Loans and/or LIBOR Loans and, if the Term Loans are to
include LIBOR Loans, the Interest Period to be initially applicable thereto or
(II) such other form as may be approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Senior Officer of the Borrower. Each telephonic notice by the Borrower pursuant
to this Section 2.03(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Notice of Borrowing by no later than 12:00
p.m. (Central time). The Administrative Agent shall promptly give each Lender
written notice (or telephonic notice promptly confirmed in writing) of the
proposed Borrowing of Term Loans, of such Lender’s proportionate share thereof
and of the other matters covered by the related Notice of Borrowing. If the
Borrower fails to specify a whether any Term Loans shall consist of ABR Loans or
LIBOR Loans in a Notice of Borrowing, then the applicable Term Loans shall be
made as ABR Loans. If the Borrower requests a Borrowing of LIBOR Loans in any
Notice of Borrowing, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month.

 

63



--------------------------------------------------------------------------------

(b) Following receipt of a Notice of Borrowing, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the Term
Loans.

(c) [Intentionally Omitted].

(d) [Intentionally Omitted].

(e) Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from a Senior Officer of the Borrower. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of any such telephonic notice.

Section 2.04. Disbursement of Funds. (a) Each Lender shall make the amount of
its Term Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 1:00 p.m. (Central
time) on the Business Day specified in the applicable Notice of Borrowing. Upon
satisfaction of the applicable conditions set forth in Article VI and Article
VII, the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by
(1) crediting the account of the Borrower on the books of JPMorgan with the
amount of such funds or (2) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of LIBOR Loans (or, in the case of
any Borrowing of ABR Loans, prior to 12:00 noon (Central time) on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.04 (or, in the case of a Borrowing of ABR Loans, that such Lender has
made such share available in accordance with and at the time required by
Section 2.04) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any reasonable
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to ABR Loans.
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent. A notice of the
Administrative Agent to any Lender or the Borrower with respect to any amount
owing under this Section 2.04 shall be conclusive, absent manifest error.

 

64



--------------------------------------------------------------------------------

(c) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the Borrowing set forth in
Article VI are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender on demand, without interest.

(d) The obligations of the Lenders hereunder to make Term Loans and to make
payments pursuant to Section 13.07 are several and not joint. The failure of any
Lender to make any Loan or to fund any such participation or to make any payment
under Section 13.07 on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or,
to purchase its participation or to make its payment under Section 13.07.

(e) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

Section 2.05. Repayment of Loans; Evidence of Debt. (a) The Borrower shall repay
to the Administrative Agent in Dollars, for the benefit of the applicable
Lenders, on the Term Loan Maturity Date, the then-unpaid Term Loans made to the
Borrower.

(b) After the 20172018 Refinancing Amendment Effective Date, the Borrower shall
repay to the Administrative Agent, in Dollars, for the benefit of the Lenders,
on the last Business Day of each March, June, September and December, commencing
with the last Business Day of MarchJune, 2018 (each, a “Term Loan Repayment
Date”), an aggregate amount equal to 0.25% of the outstanding principal amount
of the 20172018 Term Loans made on the 20172018 Refinancing Amendment Effective
Date as of such Term Loan Repayment Date (each, a “Term Loan Repayment Amount”).

 

65



--------------------------------------------------------------------------------

(c) In the event that any New Term Loans are made after the 20172018 Refinancing
Amendment Effective Date, such New Term Loans shall, subject to Section 2.14(d)
or Section 2.15, as applicable, be repaid by the Borrower thereof in the amounts
(each, a “New Term Loan Repayment Amount”) and on the dates (each a “New
Repayment Date”) set forth in the applicable Joinder Agreement.

(d) The Borrowings made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the Ordinary Course of Business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Borrowings made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, payable to the
order of such Lender, which shall evidence such Lender’s Loans in addition to
such accounts or records. Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.

(e) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.05(d), and by each Lender in its account or accounts
pursuant to Section 2.05(d), shall be conclusive evidence, absent manifest
error, of the amount of principal and interest due and payable or to become due
and payable from the Borrower to, such account or accounts, of such Lender,
under this Agreement and the other Credit Documents; provided, that the failure
of the Administrative Agent or such Lender to make an entry, or any finding that
an entry is incorrect, in such account or accounts shall not limit the
obligations of the Borrower under this Agreement and the other Credit Documents.

 

66



--------------------------------------------------------------------------------

Section 2.06. Conversions and Continuations. (a) The Borrower shall have the
option on any Business Day to convert all or a portion equal to at least the
Minimum Borrowing Amount of the outstanding principal amount of Term Loans made
to the Borrower (as applicable) of one Type into a Borrowing or Borrowings of
another Type and the Borrower shall have the option on any Business Day to
continue the outstanding principal amount of any LIBOR Loans as LIBOR Loans for
an additional Interest Period on the last Business Day of the existing Interest
Period, provided that (i) no partial conversion of LIBOR Loans shall reduce the
outstanding principal amount of LIBOR Loans made pursuant to a single Borrowing
to less than the Minimum Borrowing Amount, (ii) ABR Loans may not be converted
into LIBOR Loans if a Default or Event of Default is in existence on the date of
the conversion and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversion,
(iii) LIBOR Loans may not be continued as LIBOR Loans for an additional Interest
Period if an Event of Default is in existence on the date of the proposed
continuation and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuation and
(iv) Borrowings resulting from conversions pursuant to this Section 2.06 shall
be limited in number as provided in Section 2.02. Each such conversion or
continuation shall be effected by the Borrower by giving the Administrative
Agent at the Administrative Agent’s Office written notice (such notice, a
“Notice of Conversion or Continuation”) or telephonic notice confirmed promptly
by delivery to the Administrative Agent of a Notice of Conversion or
Continuation prior to 11:00 a.m. (Central time) (x) at least three Business
Days’ in the case of conversion or continuation of LIBOR Loans and (y) on the
same Business Day in the case of a conversion into ABR Loans, which Notice of
Conversion or Continuation shall specify the Term Loans to be so converted or
continued, the Type of Term Loans to be converted or continued into and, if such
Term Loans are to be converted into or continued as LIBOR Loans, the Interest
Period to be initially applicable thereto. The Administrative Agent shall
promptly give each Lender written notice (or telephonic notice promptly
confirmed in writing) of the proposed conversion or continuation affecting any
of its Term Loans, of such Lender’s proportionate share thereof and of the other
matters covered by the related Notice of Borrowing, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to ABR Loans
described in Section 2.06(b).

(b) If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR Loans and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuation, such LIBOR Loans shall be automatically converted on the last day
of the current Interest Period into ABR Loans. If upon the expiration of any
Interest Period in respect of LIBOR Loans, the Borrower has failed to elect a
new Interest Period to be applicable thereto as provided in paragraph (a) above,
the Borrower shall be deemed to have elected to continue such Borrowing of LIBOR
Loans into a Borrowing of ABR Loans, effective as of the expiration date of such
current Interest Period.

(c) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for LIBOR Loans upon
determination of such interest rate. The determination of the LIBOR Rate by the
Administrative Agent shall be conclusive in the absence of manifest error. At
any time that ABR Loans are outstanding, the Administrative Agent shall notify
the Borrower and the Lenders of any change in JPMorgan’s prime rate used in
determining the ABR promptly following the public announcement of such change.

Section 2.07. Pro Rata Borrowings. Each Borrowing of Term Loans under this
Agreement shall be granted by the Lenders pro rata on the basis of their
then-applicable Term Loan Commitments. Each Borrowing of New Term Loans under
this Agreement shall be granted by the Lenders pro rata on the basis of their
then applicable New Term Loan Commitments. It is understood that (a) no Lender
shall be responsible for any default by any other Lender in its obligation to
make Loans hereunder and that each Lender shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to fulfill its commitments hereunder and (b) other than as expressly
provided herein with respect to a Defaulting Lender, failure by a Lender to
perform any of its obligations under any of the Credit Documents shall not
release any Person from performance of its obligation under any Credit Document.

 

67



--------------------------------------------------------------------------------

Section 2.08. Interest. (a) The unpaid principal amount of each ABR Loan shall
bear interest from the date of the Borrowing thereof until maturity (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable ABR Margin plus the ABR in effect from time to time.

(b) The unpaid principal amount of each LIBOR Loan shall bear interest from the
date of the Borrowing thereof until maturity thereof (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable LIBOR
Margin in effect from time to time plus the relevant LIBOR Rate.

(c) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Credit Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) While any Event of Default under Section 11.01 exists, the Borrower shall
pay interest on the principal amount of all outstanding Obligations hereunder at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by Applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(v) Payment or acceptance of the increased rates of interest provided for in
this Section 2.08 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

(d) Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable (i) in respect of each ABR Loan, quarterly in arrears on the last day of
each March, June, September and December, (ii) in respect of each LIBOR Loan, on
the last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of three months, on each date occurring at three-month
intervals after the first day of such Interest Period, (iii) in respect of each
Loan (except, other than in the case of prepayments, any ABR Loan), on any
prepayment date (on the amount prepaid), at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand.

 

68



--------------------------------------------------------------------------------

(e) All computations of interest hereunder shall be made in accordance with
Section 5.05.

(f) The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

(g) Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.09. Interest Periods. At the time the Borrower gives a Notice of
Borrowing or Notice of Conversion or Continuation in respect of the making of,
or conversion into or continuation as, a Borrowing of LIBOR Loans (in the case
of the initial Interest Period applicable thereto) or prior to 11:00 a.m.
(Central time) on the third Business Day prior to the expiration of an Interest
Period applicable to a Borrowing of LIBOR Loans, the Borrower shall have the
right to elect by giving the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) the Interest Period applicable to such
Borrowing, which Interest Period shall, at the option of the Borrower be a one,
two, three, six or if available to all the Lenders as determined by the Lenders
in good faith based on prevailing market conditions, a nine or twelve month
period.

Notwithstanding anything to the contrary contained above:

(a) the initial Interest Period for any Borrowing of LIBOR Loans shall commence
on the date of such Borrowing (including the date of any conversion from a
Borrowing of ABR Loans) and each Interest Period occurring thereafter in respect
of such Borrowing shall commence on the day on which the next preceding Interest
Period expires;

(b) if any Interest Period relating to a Borrowing of LIBOR Loans begins on the
last Business Day of a calendar month or begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of the calendar
month at the end of such Interest Period;

(c) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day, unless, in the case of a LIBOR Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall expire on the next
preceding Business Day; and

(d) the Borrower shall not be entitled to elect any Interest Period in respect
of any LIBOR Loan if such Interest Period would extend beyond the applicable
maturity date of such Loan.

Section 2.10. Increased Costs; Capital Adequacy; Illegality; Inability to
Determine Costs.

(a) Change in Law. If any Change in Law shall:

 

69



--------------------------------------------------------------------------------

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the interbank LIBOR market any other condition,
cost or expense affecting any Term Loan or Credit Document;

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender, or to reduce the amount of any sum
received or receivable by such Lender or hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered, in each
case, in accordance with Section 5.05.

(b) Capital Adequacy. If any Lender determines that any Change in Law affecting
such Lender or any Lending Office of such Lender or such Lender’s holding
company, if any, regarding capital, liquidity or leverage requirements has or
would have the effect of reducing the rate of return on such Lender’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s
Commitments or of making or maintaining any Loan (or of maintaining its
obligation to make any such Loan) to a level below that which such Lender or
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s and holding company’s policies with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
such additional amount or amounts as will compensate it or its holding company
for any such reduction suffered, in each case, in accordance with Section 5.05.

(c) Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans, or to determine or charge interest rates based upon the LIBOR Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, (i) on notice thereof by such Lender to the
Administrative Agent, any obligation of such Lender to make or continue affected
LIBOR Loans or to convert ABR Loans to affected LIBOR Loans shall be suspended,
and (ii) if such notice asserts the illegality of such Lender making or
maintaining ABR Loans the interest rate on which is determined by reference to
the LIBOR Rate component of the ABR, the interest rate on which ABR Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBOR Rate component of the ABR,
in each case until such Lender notifies the Administrative Agent that the
circumstances giving rise to such determination no longer exist. Upon delivery
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent, prepay or, if applicable, convert all affected
LIBOR Loans of such Lender to ABR Loans (the interest rate on which ABR Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBOR Rate component of the ABR),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such LIBOR Loans to such day, or, if earlier, the
date specified by the Lender in the demand delivered to the Borrower (being no
earlier than the last day of any applicable grace period permitted by law), if
such Lender may not lawfully continue to maintain such LIBOR Loans and (y) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the LIBOR Rate, the Administrative Agent shall during
the period of such suspension compute ABR applicable to such Lender without
reference to the LIBOR Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the LIBOR Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted. If any Lender invokes this Section 2.10(c), such
Lender shall use reasonable efforts to notify the Borrower and the
Administrative Agent when the conditions giving rise to such action no longer
exist provided, however, that such Lender shall have no liability to the
Borrower or to any other Person for its failure to provide such notice.

 

70



--------------------------------------------------------------------------------

(d) Inability to Determine Rates. (A) If prior to the commencement of any
Interest Period for a Borrowing of a LIBOR Loan:

Inability to Determine Rates. If(i) the Administrative Agent determines, or the
Required Lenders notify the Administrative Agent, in each case for any reason in
connection with a request for a Borrowing of, or conversion to or continuation
of, a LIBOR Loan that (i) deposits or bankers’ acceptances are not being offered
to with respect to LIBOR, banks in the London interbank market, for the
applicable amount and Interest Period of such LIBOR Loan, (ii) (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for determiningascertaining the LIBOR Rate for the
requested Interest Period with respect to a proposed LIBOR Loan or in connection
with an existing or proposed ABR Loan (including, without limitation, because
the LIBOR rate published by ReutersScreen Rate is not available or not published
on a current basis), for such Interest Period; or(iii)

(ii) the Administrative Agent is advised by the Required Lenders that the LIBOR
Rate for any requestedsuch Interest Period with respect to a proposed LIBOR Loan
doeswill not adequately and fairly reflect the cost to such Lenders of funding
such Term Loan, then the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, subject to clause (III)  of Section 14.01,
(x) the obligation of the Lenders to make or maintain affected LIBOR Loans shall
be suspended, and (y)  in the event of amaking or maintaining their Loans
included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (x) any Notice of
Conversion or Continuation that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR Loan shall be ineffective and (y) if
any Notice of Borrowing requests a LIBOR Loan, such Borrowing shall be made as
an ABR Loan.

 

71



--------------------------------------------------------------------------------

(d) determination described in the preceding sentence with respect to the LIBOR
Rate component of the ABR, the utilization of the ABR component in determining
the ABR shall be suspended, in each case until the Administrative Agent (upon
instruction by Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBOR Loan or, failing that, any such pending
(or future) request will be deemed to have been a request for an ABR Loan. If
any Lender invokes this Section 2.10(d), such Lender shall use reasonable
efforts to notify the Borrower and the Administrative Agent when the conditions
giving rise to such action no longer exist, provided, however, that such Lender
shall have no liability to the Borrower or to any other Person for its failure
to provide such notice. (B) If at any time the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (A)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (A)(i)
have not arisen but the supervisor for the administrator of the LIBOR Screen
Rate or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which the
LIBOR Screen Rate shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrower shall endeavor to
establish an alternate rate of interest to the LIBOR Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable LIBOR Margin). Notwithstanding anything to the contrary in
Section 14.01, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (B) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 2.10(d)(B), only to the extent the
LIBOR Screen Rate for such Interest Period is not available or published at such
time on a current basis), (x) any Notice of Conversion or Continuation that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a LIBOR Loan shall be ineffective and (y) if any Notice of Borrowing
requests a LIBOR Loan, such Borrowing shall be made as an ABR Loan; provided
that, if such alternate rate of interest shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

(e) Failure or delay on the part of any Lender to demand compensation pursuant
to Section 2.10(a) or (b) shall not constitute a waiver of its right to demand
such compensation, but the Borrower shall not be required to compensate a Lender
for any increased costs incurred or reductions suffered more than 270 days prior
to the date that the Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 270 days period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

72



--------------------------------------------------------------------------------

Section 2.11. Funding Losses. If for any reason (other than default by a
Lender) (a) any Borrowing of, or conversion to or continuation of, an Interest
Period Loan does not occur on the date specified therefor in a Notice of
Borrowing or Notice of Conversion or Continuation (whether or not withdrawn),
(b) any prepayment, repayment or conversion of a LIBOR Loan occurs on a day
other than the end of its Interest Period, (c) the Borrower fails to prepay or
repay a LIBOR Loan when required hereunder, or (d) any assignment of a LIBOR
Loan on a day other than the last day of the Interest Period therefor at the
request of the Borrower pursuant to Section 5.10, then the Borrower shall pay to
the Administrative Agent its customary administrative charge and to each Lender
all losses and expenses that it sustains as a consequence thereof, including any
loss or expense arising from liquidation or redeployment of funds or from fees
payable to terminate deposits of matching funds, but excluding loss of margin or
anticipated profits. All amounts payable by the Borrower under this Section 2.11
shall be due and payable in accordance with Section 5.05. Lenders shall not be
required to purchase deposits in the London interbank market or any other
applicable market to fund any LIBOR Loan, but the provisions hereof shall be
deemed to apply as if each Lender had purchased such deposits to fund such LIBOR
Loans.

Section 2.12. Change of Lending Office. If any Lender requests compensation
under Section 2.11 or gives a notice under Section 2.11, or if the Borrower is
required to pay additional amounts or indemnity payments with respect to a
Lender under Section 5.04, then such Lender shall use reasonable efforts to
designate a different Lending Office or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (a) would eliminate the need for
such notice or reduce amounts payable or to be withheld in the future, as
applicable; and (b) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender or unlawful. The Borrower shall pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

Section 2.13. [Reserved]

Section 2.14. Incremental Facilities. (a) The Borrower may by written notice to
the Administrative Agent elect to request the establishment of one or more New
Term Loan Commitments by an aggregate amount following the 20172018 Refinancing
Amendment Effective Date not in excess of the sum of (x) such amount so long as,
at the time of the incurrence of the Indebtedness thereunder, the First Lien
Leverage Ratio shall not exceed 4.00:1.00 on a Pro Forma Basis plus (y)
$200,000,000. For the avoidance of doubt, (A) in the event that the Borrower
exercises its right to incur Incremental Term Loans pursuant to this
Section 2.14 on a date on which the First Lien Leverage Ratio is no greater than
4.00:1.00 on a Pro Forma Basis, such Incremental Term Loans shall be allocated
solely to clause (x) of the foregoing limitation and shall not reduce the
$200,000,000 amount provided for in clause (y) of such limitation, and (B) in
the event that the Borrower exercises its right to incur Incremental Term Loans
on the basis of both clauses (x) and (y) of the foregoing limitation, the
applicable ratio under clause (x) will not give effect to the incurrence of the
portion of the Incremental Term Loans incurred in reliance on the basis of
clause (y). Each such notice requesting New Term Loan Commitments shall not be
less than $10,000,000 individually. Each such notice shall specify the date
(each, an “Increased Amount Date”) on which the Borrower proposes that the New
Term Loan Commitments shall be effective, which shall be a date not less than
ten Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that any Lender offered or approached to provide
all or a portion of the New Term Loan Commitments may elect or decline, in its
sole discretion, to provide a New Term Loan Commitment. Such New Term Loan
Commitments shall become effective, as of such Increased Amount Date; provided
that (i) no Default or Event of Default shall exist on such Increased Amount
Date before or after giving effect to such New Term Loan Commitments, as
applicable; (ii) both before and after giving effect to the making of any Series
of New Term Loans, each of the conditions set forth in Sections 6.01(i) and 6.06
shall be satisfied, (it being understood that all references to “the date of
such Credit Event” or similar language in such Sections shall be deemed to refer
to the Increased Amount Date); provided that, in connection with a Borrowing of
such Incremental Term Loans the proceeds of which are used to fund a Limited
Conditionality Acquisition, (x) the only representations and warranties under
Section 6.06 the making and accuracy of which will be a condition to the
borrowing of such Incremental Term Loans will be limited to the Specified
Representations and such of the representations and warranties made by seller
and target in the relevant Subject Acquisition Agreement with the relevant
Credit Party as are material to the interests of the Lenders, but only to the
extent that such Credit Party has the right to terminate its obligations (or to
refuse to consummate the acquisition) under the relevant acquisition agreement
as a result of a breach of such representations in such acquisition agreement
and (y) any condition that a Default or Event of Default not be occurring or
continuing (or any substantially similar condition) may be limited to the time
of signing of the relevant acquisition agreement and not be required at the time
of Borrowing of such Incremental Term Loans; (iii) the New Term Loan Commitments
shall be effected pursuant to one or more Joinder Agreements executed and
delivered by the Borrower and Administrative Agent, and each of which shall be
recorded in the Register and shall be subject to the requirements set forth in
Section 5.04(g); (iv) the Borrower shall make any payments required pursuant to
Section 2.11 in connection with the New Term Loan Commitments, as applicable;
and (v) the Borrower shall deliver or cause to be delivered any legal opinions
or other documents reasonably requested by Administrative Agent in connection
with any such transaction. Any New Term Loans made on an Increased Amount Date
shall be designated, a separate series (a “Series”) of New Term Loans for all
purposes of this Agreement.

 

73



--------------------------------------------------------------------------------

(b) [Intentionally Omitted]

(c) On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender with a New Term Loan Commitment of any
Series shall make a New Term Loan to the Borrower in an amount equal to its New
Term Loan Commitment of such Series, and (ii) each New Term Loan Lender of any
Series shall become a Lender hereunder with respect to the New Term Loan
Commitment of such Series and the New Term Loans of such Series made pursuant
thereto.

(d) The terms and provisions of the New Term Loans and New Term Loan Commitments
of any Series shall be, except as otherwise set forth herein or in the
applicable Joinder Agreement, identical to the existing Term Loans; provided
that (i) the applicable New Term Loan Maturity Date of each Series shall be no
earlier than the final maturity of the Term Loans outstanding on the Increased
Amount Date with respect to such New Term Loans and the mandatory prepayment and
other payment rights (other than scheduled amortization) of the New Term Loans
and the existing Term Loans shall be identical, (ii) the Weighted Average Life
to Maturity of all New Term Loans of any Series shall be no shorter than the
Weighted Average Life to Maturity of the Term Loans outstanding on the Increased
Amount Date, (iii) the rate of interest and the amortization schedule applicable
to the New Term Loans of each Series shall be determined by the Borrower and the
applicable new Lenders and shall be set forth in each applicable Joinder
Agreement; provided that in the event that the All-In Yield applicable to any
New Term Loans incurred during the 12 month period following the 2017
Refinancing Amendment Effective Date exceeds the All-In Yield of the Term Loans
outstanding as of the Increased Amount Date by more than 50 basis points, then
the interest rate margins for such Term Loans outstanding as of the Increased
Amount Date shall be increased to the extent necessary so that the All-In Yield
of such Term Loans is equal to the All-In Yield of such New Term Loans minus 50
basis points and (iv) all other terms applicable to the New Term Loans of each
Series that differ from the existing Term Loans shall be reasonably acceptable
to the Administrative Agent (as evidenced by its execution of the applicable
Joinder Agreement).

 

74



--------------------------------------------------------------------------------

(e) Each Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Credit Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provision of this Section 2.14.

Section 2.15. Refinancing Amendments. (a) The Borrower may, with the consent of
the Administrative Agent, obtain, from any Lender or any New Term Loan Lender,
Credit Agreement Refinancing Indebtedness, to refinance all or any portion of
the Loans and Commitments hereunder (which for this purpose will be deemed to
include any then New Term Loans), pursuant to a Refinancing Amendment; provided
(i) such Credit Agreement Refinancing Indebtedness will have such pricing, fees
(including upfront fees and original interest discount (“OID”)), optional
prepayment terms, redemption premiums and subordination terms as may be agreed
by the Borrower and the Lenders thereof, (ii) such Credit Agreement Refinancing
Indebtedness, will have a maturity date that is not prior to the maturity date
of the Class of Term Loans being refinanced, and will have a Weighted Average
Life to Maturity that is not shorter than the remaining Weighted Average Life to
Maturity of the Class of Term Loans being refinanced, provided that in the case
of Permitted Junior Priority Refinancing Debt and Permitted Unsecured
Refinancing Debt, such Indebtedness will have a maturity date that is not prior
to the 91st day after the maturity date of the Class of Term Loans being
refinanced at the time of issuance or incurrence of such Credit Agreement
Refinancing Indebtedness, (iii) except as otherwise permitted herein, such
Credit Agreement Refinancing Indebtedness will have terms and conditions taken
as a whole that are no more favorable to the investors providing such Credit
Agreement Refinancing Indebtedness than, the Refinanced Debt; provided further
that the terms and conditions applicable to such Credit Agreement Refinancing
Indebtedness may provide for any additional or different financial or other
covenants or other provisions that are agreed between the Borrower and the
investors thereof and applicable only during periods after the latest maturity
date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is incurred or obtained and (iv) the interest rate margins
applicable to such Credit Refinancing Indebtedness shall be agreed between the
Borrower and the investors thereunder. The effectiveness of any Refinancing
Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Sections 6.01(i) and 6.06, and to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements delivered on the Closing Date (it being understood that
all references to “the date of such Credit Event” or similar language in such
Sections shall be deemed to refer to the effective date of such Refinancing
Amendment). Each Class of Credit Agreement Refinancing Indebtedness incurred
under this Section 2.15 shall be in an aggregate principal amount that is not
less than $50,000,000 and an integral multiple of $5,000,000 in excess thereof.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as New Term Loans and/or New Term Loan
Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.15.

 

75



--------------------------------------------------------------------------------

(b) This Section 2.15 shall supersede any provisions in Section 5.08 or Section
14.01 to the contrary.

Section 2.16. Extension of Maturity Date. (a) The Borrower may, upon notice to
the Administrative Agent (which shall promptly notify the applicable Class of
Lenders), request one or more extensions of the maturity date applicable to the
maturity date applicable to the Term Loans or New Term Loans, as applicable, of
a given Class (each, an “Existing Term Loan Tranche”) then in effect (such
existing maturity date applicable to any Class of Term Loans or New Term Loans
being the “Existing Term Loan Maturity Date”) to a date specified in such
notice. Within 15 Business Days of delivery of such notice (or such other period
as the Borrower and the Administrative Agent shall mutually agree upon), each
applicable Term Lender or New Term Lender, as the case may be, shall notify the
Administrative Agent whether it consents to such extension (which consent may be
given or withheld in such Term Lender’s or New Term Lender’s, as applicable,
sole and absolute discretion). Any Term Lender or New Term Lender, as
applicable, not responding within the above time period shall be deemed not to
have consented to such extension. The Administrative Agent shall promptly notify
the Borrower and the applicable Term Lenders and/or the New Term Lenders of such
Term Lenders’ or the New Term Lenders’ responses, as applicable.

(b) The maturity date applicable to any Class of Term Loans or New Term Loans,
as applicable, shall be extended (such Term Loans so extended, the “Extended
Term Loans”) only with respect to such Existing Term Loan Tranche, as
applicable, held by such Term Lenders or New Term Lenders, as applicable, that
have consented thereto (the Term Lenders or New Term Lenders providing term
loans, as applicable, that so consent being the “Extending Term Lenders” and the
Term Lenders or New Term Lenders providing term loans, as applicable, that
declined being the “Non-Extending Term Lenders”) (it being understood and agreed
that, except for the consents of Extending Term Lenders, as applicable, no other
consents shall be required hereunder for such extensions). If so extended, the
scheduled maturity date with respect to the Term Loans or New Term Loans of the
relevant Class held by the Extending Term Lenders shall be extended to the date
specified in the notice referred to in Section 2.16(a) above, which shall become
the new maturity date of the applicable Class of Term Loans or New Term Loans
(such maturity date for the Term Loans or New Term Loans, as applicable, so
affected, the “Extended Term Loan Maturity Date”). The Administrative Agent
shall promptly confirm to the applicable Extending Term Lenders and
Non-Extending Term Lenders such extension, specifying the effective date of such
extension (the “Term Loan Extension Effective Date”), the Existing Term Loan
Maturity Date applicable to the Non-Extending Term Lenders, and the Extended
Term Loan Maturity Date (after giving effect to such extension) applicable to
the Extending Term Lenders. The proposed terms of the Extended Term Loans to be
established shall (x) be identical as offered to each Lender under the
applicable tranche of Term Loan and (y) be identical to the Term Loans under the
Existing Term Loan Tranche from which such Extended Term Loans are to be
amended, except that: (i) all or any of the scheduled amortization payments of
principal of the Extended Term Loans may be delayed to later dates than the
scheduled amortization payments of principal of the Term Loans of such Existing
Term Loan Tranche, to the extent provided in the applicable Extension Amendment;
provided, however, that at no time shall there be Classes of Term Loans
hereunder (including Refinancing Term Loans and Extended Term Loans) which have
more than five (5) different maturity dates; (ii) the Effective Yield with
respect to the Extended Term Loans (whether in the form of interest rate margin,
upfront fees, original issue discount or otherwise) may be different than the
Effective Yield for the Term Loans of such Existing Term Loan Tranche, in each
case, to the extent provided in the applicable Extension Amendment; (iii) the
Extension Amendment may provide for other covenants and terms that apply solely
to any period after the final maturity date of the Term Loans held by the
Non-Extending Term Lenders that is in effect on the effective date of the
Extension Amendment (immediately prior to the establishment of such Extended
Term Loans); and (iv) Extended Term Loans may have call protection as may be
agreed by the Borrower and the Lenders thereof; provided that no Extended Term
Loans may be optionally prepaid prior to the date on which all Term Loans with
an earlier final stated maturity (including Term Loans under the Existing Term
Loan Tranche from which they were amended) are repaid in full, unless such
optional prepayment is accompanied by a pro rata optional prepayment of such
other Term Loans. As a condition precedent to such extension, the Borrower shall
deliver to the Administrative Agent a certificate of the Borrower dated as of
the Term Loan Extension Effective Date, signed by a Senior Officer of the
Borrower certifying that, before and after giving effect to such extension, the
representations and warranties contained in Article 8 made by it that are
qualified by materiality shall be true and correct, and the representations that
are not so qualified shall be true and correct in all material respects, in each
case on and as of the Term Loan Extension Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case such representation and warranty shall be true and correct in all
material respects as of such earlier date, and no Default or Event of Default
exists or will exist as of the Term Loan Extension Effective Date.

 

76



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary herein, (i) the Borrower and/or the
Extending Term Lenders shall have the right to appoint successor syndication
agents or co- documentation agents, in each case, to replace any such person
that does not consent to continue its respective obligations and duties under
the Credit Documents in connection with an extension under this Section 2.16 and
(ii) the Borrower shall have the right, at any time prior to the Existing Term
Loan Maturity Date, at the Borrower’s sole expense and effort, upon notice to
such Non-Extending Term Lender, and the Administrative Agent, to require each
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 14.07), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (w) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent(s) shall not
unreasonably be withheld or delayed, (x) each Non-Extending Term Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(y) the Borrower or such assignee shall have paid to the Administrative Agent
the processing and recordation fee specified in Section 14.07(b), and (z) in no
event shall the Borrower be entitled to exercise its replacement right under
this subclause (c) with respect to a Non-Extending Term Lender that is also
acting as the Administrative Agent. Any such replacement Lender shall for all
purposes constitute an Extending Term Lender.

 

77



--------------------------------------------------------------------------------

(d) Notwithstanding the terms of Section 14.01, the Borrower and the
Administrative Agent shall be entitled (without the consent of any other Lenders
except to the extent required under subsection (c) above) to enter into any
amendments (an “Extension Amendment”) to this Agreement that the Administrative
Agent believes are necessary to appropriately reflect, or provide for the
integration of, any extension of the maturity date and other amendments
applicable to any Class of Term Loans or New Term Loans pursuant to this
Section 2.16.

ARTICLE 3

[INTENTIONALLY OMITTED]

ARTICLE 4

COMMITMENTS

Section 4.01. Fees. (a) The Borrower agrees to pay to the Administrative Agent
and the Collateral Trustee, each for its own account, fees in the amounts and at
the times set forth in the applicable Fee Letter.

Section 4.02. Mandatory Termination of Commitments. (a) The Term Loan
Commitments shall be automatically and permanently reduced to zero on the date
of the Borrowing of the Term Loans under Section 2.01.

(b) The New Term Loan Commitments for any Series shall terminate at 5:00 p.m.
(Central time) on the Increased Amount Date for such Series.

ARTICLE 5

PAYMENTS

Section 5.01. Voluntary Prepayments. (a) The Borrower shall have the right to
prepay Term Loans, in each case, without premium or penalty (subject to
Section 5.01(b)), in whole or in part from time to time on the following terms
and conditions: (a) the Borrower shall give the Administrative Agent and at the
Administrative Agent’s Office written notice (or telephonic notice promptly
confirmed in writing) of its intent to make such prepayment, the amount of such
prepayment and (in the case of LIBOR Loans) the specific Borrowing(s) pursuant
to which made, which notice shall be given by the Borrower no later than (i) in
the case of a LIBOR Loans, 11:00 a.m. (Central time) three Business Days prior
to or (ii) in the case of ABR Loans, 11:00 a.m. (Central time) on, the date of
such prepayment and shall promptly be transmitted by the Administrative Agent to
each of the Lenders; (b) each partial prepayment of any Borrowing of Term Loans
shall be in a multiple of $100,000 and in an aggregate principal amount of at
least $1,000,000, provided that no partial prepayment of LIBOR Loans made
pursuant to a single Borrowing shall reduce the outstanding LIBOR Loans made
pursuant to such Borrowing to an amount less than the Minimum Borrowing Amount
for LIBOR Loans and (c) any prepayment of LIBOR Loans pursuant to this Section
5.01 on any day other than the last day of an Interest Period applicable thereto
shall be subject to compliance by the Borrower with the applicable provisions of
Section 2.11. Each prepayment in respect of any Term Loans pursuant to this
Section 5.01 shall be (a) applied to Term Loans in such manner as the Borrower
may determine and (b) applied to reduce Repayment Amounts, and/or any New Term
Loan Repayment Amounts, as the case may be, in such order as the Borrower may
determine.

 

78



--------------------------------------------------------------------------------

(b) (d) Notwithstanding the foregoing, in the event that, from or in
anticipation of the receipt of proceeds of any Indebtedness, all or any portion
of the Term Loans is (i) repaid, prepaid, refinanced or replaced or
(ii) repriced or effectively refinanced through any waiver, consent or amendment
(in each case, in connection with any waiver, consent or amendment to the Term
Loans directed at, or the result of which would be, the lowering of the
effective interest cost or the weighted average yield of the Term Loans or the
incurrence of any debt financing having an effective interest cost or weighted
average yield that is less than the effective interest cost or weighted average
yield of the Term Loans (or portion thereof) so repaid, prepaid, refinanced,
replaced or repriced (a “Repricing Transaction”)) occurring on or prior to the
six-month anniversary of the 20172018 Amendment Effective Date, such repayment,
prepayment, refinancing, replacement or repricing will be made at 101.0% of the
principal amount so repaid, prepaid, refinanced, replaced or repriced. If all or
any portion of the Term Loans held by any Lender is repaid, prepaid, refinanced
or replaced pursuant to Section 5.10, a “yank-a-bank” or similar provision in
the Credit Documents as a result of, or in connection with, such Lender not
agreeing or otherwise consenting to any waiver, consent or amendment referred to
in clause (ii) above (or otherwise in connection with a Repricing Transaction),
such repayment, prepayment, refinancing or replacement will be made at 101.0% of
the principal amount so repaid, prepaid, refinanced is replaced or repriced.
Notwithstanding the foregoing, the provisions of this clause (b) shall not apply
to any repayment, prepayment, refinancing or replacement of the Term Loans which
occurs in connection with a Change of Control transaction or any Transformative
Event.

Section 5.02. Mandatory Prepayments. (a) Term Loan and First Priority Debt
Prepayments. (i) On each occasion that a Prepayment Event occurs, the Borrower
shall, within one Business Day after the occurrence of a Debt Incurrence
Prepayment Event and within five Business Days after the occurrence of any other
Prepayment Event (or, in the case of Deferred Net Cash Proceeds, within five
Business Days after the Reinvestment Period relating to such Prepayment Event or
180 days thereafter, as applicable), prepay, in accordance with paragraph
(c) below, a principal amount of (x) Term Loans and (y) in the case of an Asset
Sale Prepayment Event, at the Borrower’s option, Permitted First Priority Debt
and Permitted First Priority Refinancing Debt, in an aggregate amount equal to
100% of the Net Cash Proceeds from such Prepayment Event. If all or
substantially all of the Equity Interests of any Credit Party are sold or any
Credit Party is sold as a going concern on any date, the sale proceeds shall be
allocated as follows: (x) that portion of the sale proceeds equal to the
aggregate value of “Accounts” and “Cost” of “Inventory” (in each case, as
defined in the Revolving Loan Credit Agreement) shall be allocated to the
Revolving Credit Collateral (as defined in the Intercreditor Agreement) of the
Credit Parties so sold and shall be deemed to be proceeds thereof and (y) the
balance of sale proceeds shall be allocated to the Collateral of the Credit
Parties so sold and shall be deemed to be proceeds thereof and applied pursuant
to the foregoing sentence. Notwithstanding the foregoing, in the event of a
Casualty Event occurring with respect to the Revolving Credit Collateral (as
defined in the Intercreditor Agreement), the insurance proceeds thereof shall be
applied to the Revolving Credit Obligations (as defined in the Intercreditor
Agreement) to the extent required under the Intercreditor Agreement and
subsequent to the Discharge of Revolving Credit Obligations (as defined in the
Intercreditor Agreement), shall be applied in accordance with this
Section 5.02(a)(i).

 

79



--------------------------------------------------------------------------------

(ii) Not later than the date that is 120 days after the last day of any fiscal
year (commencing with and including the fiscal year ending December 31, 2013)
(each such period, an “Excess Cash Flow Period”), the Borrower shall prepay, in
accordance with paragraph (c) below, the principal of Term Loans in an amount
equal to (x) 50% of Excess Cash Flow for such fiscal year, which shall be
reduced to 25% of Excess Cash Flow for such fiscal year if the First Lien
Leverage Ratio on the date of prepayment (prior to giving effect thereto) for
the most recent Test Period ended prior to such prepayment date is no greater
than 2.75 to 1.00 but greater than 2.50 to 1.00, provided that no payment of any
Term Loans shall be required under this Section 5.02(a)(ii) if the First Lien
Leverage Ratio on the date of prepayment (prior to giving effect thereto) for
the most recent Test Period ended prior to such prepayment date is no greater
than 2.50 to 1.00), minus (y) the principal amount of Term Loans voluntarily
prepaid pursuant to Section 5.01 during such fiscal year.

(b) [Intentionally Omitted]

(c) Application to Repayment Amounts. Any prepayment of Permitted First Priority
Debt or Permitted First Priority Refinancing Debt made pursuant to
Section 5.02(a)(i) shall be applied to the Term Loans and such Permitted First
Priority Debt and Permitted First Priority Refinancing Debt on a pro rata basis
in respect of the aggregate outstanding principal amount of such Term Loans,
Permitted First Priority Debt and Permitted First Priority Refinancing Debt, as
applicable. Each prepayment of Term Loans pursuant to Section 5.02(a)(i) or
(ii) shall be applied to the next four Repayment Amounts in chronological order
and further applied on a pro rata basis to the remaining Repayment Amounts. With
respect to each such prepayment, the Borrower will, not later than the date
specified in Section 5.02(a) for making such prepayment, give the Administrative
Agent telephonic notice (promptly confirmed in writing no later than 1:00 p.m.
(Central time)) requesting that the Administrative Agent provide notice of such
prepayment to the relevant Lenders.

(d) Application to Term Loans. With respect to prepayment of Term Loans required
by Section 5.02(a), the Borrower may designate the Types of Loans that are to be
prepaid and the specific Borrowing(s) pursuant to which made. In the absence of
a designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11.

 

80



--------------------------------------------------------------------------------

(e) LIBOR Interest Periods. In lieu of making any payment pursuant to this
Section 5.02 in respect of any LIBOR Loan other than on the last day of the
Interest Period therefor so long as no Event of Default shall have occurred and
be continuing, the Borrower at its option may deposit with the Administrative
Agent an amount equal to the amount of the LIBOR Loan to be prepaid and such
LIBOR Loan shall be repaid on the last day of the Interest Period therefor in
the required amount. Such deposit shall be held by the Administrative Agent in a
corporate time deposit account established on terms reasonably satisfactory to
the Administrative Agent, earning interest at the then-customary rate for
accounts of such type. Such deposit shall constitute cash collateral for the
Obligations, provided that the Borrower may at any time direct that such deposit
be applied to make the applicable payment required pursuant to this
Section 5.02.

(f) Minimum Amount. No prepayment shall be required pursuant to
Section 5.02(a)(i) unless and until the amount at any time of Net Cash Proceeds
from Prepayment Events required to be applied at or prior to such time pursuant
to such Section and not yet applied at or prior to such time to prepay Term
Loans, Permitted First Priority Debt or Permitted First Priority Refinancing
Debt pursuant to such Section exceeds (i) $10,000,000 for a single Prepayment
Event or (ii) $20,000,000 in the aggregate for all such Prepayment Events.

(g) Foreign Asset Sales. Notwithstanding any other provisions of this
Section 5.02, (i) to the extent that any of or all the Net Cash Proceeds of a
Casualty Event or any asset sale by a Restricted Foreign Subsidiary giving rise
to an Asset Sale Prepayment Event (a “Foreign Asset Sale”) or Excess Cash Flow
are prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans, Permitted First
Priority Debt or Permitted First Priority Refinancing Debt at the times provided
in this Section 5.02 but may be retained by the applicable Restricted Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Parent hereby agreeing to cause
the applicable Restricted Foreign Subsidiary to promptly take all commercially
reasonable actions required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Cash
Proceeds or Excess Cash Flow is permitted under the applicable local law, such
repatriation will be promptly effected and such repatriated Net Cash Proceeds or
Excess Cash Flow will be promptly (and in any event not later than two Business
Days after such repatriation) applied (net of additional taxes payable or
reserved against as a result thereof) to the repayment of the Term Loans (or, if
applicable, Permitted First Priority Debt or Permitted First Priority
Refinancing Debt) pursuant to this Section 5.02 and (ii) to the extent that the
Parent has determined in good faith that repatriation of any of or all the Net
Cash Proceeds of any Foreign Asset Sale or Excess Cash Flow would have a
material adverse tax consequence with respect to such Net Cash Proceeds or
Excess Cash Flow, the Net Cash Proceeds or Excess Cash Flow so affected may be
retained by the applicable Restricted Foreign Subsidiary, provided that, in the
case of this clause (ii), on or before the date on which any Net Cash Proceeds
or Excess Cash Flow so retained would otherwise have been required to be applied
to reinvestments or prepayments pursuant to 5.02(a), (x) the Parent applies an
amount equal to such Net Cash Proceeds or Excess Cash Flow to such reinvestments
or prepayments as if such Net Cash Proceeds or Excess Cash Flow had been
received by the Parent rather than such Restricted Foreign Subsidiary, less the
amount of additional taxes that would have been payable or reserved against if
such Net Cash Proceeds or Excess Cash Flow had been repatriated (or, if less,
the Net Cash Proceeds or Excess Cash Flow that would be calculated if received
by such Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow
are applied to the repayment of Indebtedness of a Restricted Foreign Subsidiary
only if the proceeds applied to such prepayment arise from the disposition of
assets not constituting Collateral.

 

81



--------------------------------------------------------------------------------

(h) Opt-Out. With respect to any prepayment of Term Loans pursuant to
Section 5.02 (other than a prepayment arising out of a Debt Incurrence
Prepayment Event), any Lender, at its option, may irrevocably elect not to
accept such prepayment. Any Lender declining such prepayment (a “Declining
Lender”) shall give written notice to the Administrative Agent as promptly as
practicable following receipt of notice of such prepayment pursuant to
Section 5.02(c). Any amounts that would otherwise have been applied to prepay
Term Loans owing to Declining Lenders shall instead be retained by the Borrower
(such amounts, “Declined Amounts”).

Section 5.03. Method and Place of Payment. (a) Except as otherwise specifically
provided herein, all payments under this Agreement shall be made by the
Borrower, without set-off, counterclaim or deduction of any kind, to the
Administrative Agent for the ratable account of the Lenders entitled thereto,
not later than 12:00 noon (Central time) on the date when due and shall be made
in immediately available funds at the Administrative Agent’s Office or at such
other office as the Administrative Agent shall specify for such purpose by
notice to the Borrower, it being understood that written or facsimile notice by
the Borrower to the Administrative Agent to make a payment from the funds in the
Borrower’s account at the Administrative Agent’s Office shall constitute the
making of such payment to the extent of such funds held in such account. All
repayments or prepayments of Loans (whether of principal, interest or otherwise)
hereunder shall be made in Dollars. The Administrative Agent will thereafter
cause to be distributed on the same day (if payment was actually received by the
Administrative Agent prior to 2:00 p.m. (Central time) on such day) like funds
relating to the payment of principal or interest or Fees ratably to the Lenders
entitled thereto.

(b) Any payments under this Agreement that are made later than 2:00 p.m.
(Central time) shall be deemed to have been made on the next succeeding Business
Day. Whenever any payment to be made hereunder shall be stated to be due on a
day that is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.

Section 5.04. Taxes. (a) Defined Terms. For purposes of this Section 5.04, the
term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Credit Parties under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding based on, among other things,
information provided pursuant to this Section 5.04 and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Parties shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.04(b))
the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

 

82



--------------------------------------------------------------------------------

(c) Payment of Other Taxes by the Borrower. The Credit Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(d) Indemnification by the Borrower. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 5.04(d))
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that a
Borrower or Guarantor has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Borrower or
the Guarantors to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 14.07(m) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any Guarantor to a Governmental Authority pursuant to this
Section 5.04, the applicable Borrower or Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

83



--------------------------------------------------------------------------------

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times or reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.04(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN (or
W-8BEN-E as applicable (or any successor forms) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Credit Document, IRS Form W-8BEN (or W-8BEN-E as applicable or (any
successor forms) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(ii) two executed originals of IRS Form W-8ECI (or any successor forms);

 

84



--------------------------------------------------------------------------------

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit M-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN (or W-8BEN-E as
applicable (or any successor forms); or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any successor forms), accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit M-2 or Exhibit M-3, IRS Form
W-9, and/or other certification documents (or any successor forms) from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit M-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made;

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement; and

 

85



--------------------------------------------------------------------------------

(E) For purposes of determining withholding Taxes imposed under FATCA, from and
after the 2015 Refinancing Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this 2017 Refinancing Amendment as not qualifying
as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.04 (including by
the payment of additional amounts pursuant to this Section 5.04), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made, and additional amounts paid, under this Section with
respect to the Taxes giving rise to such refund), net of all out-of- pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. For the avoidance
of doubt, notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) to the extent the payment of
such amount would place the indemnified party in an economically less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i) Survival. Each party’s obligations under this Section 5.04 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

Section 5.05. Computations of Interest and Fees.

(a) All interest on LIBOR Loans shall be computed for the actual days elapsed,
based on a year of 360 days. Interest on ABR Loans, as well as fees and other
charges calculated on a per annum basis, shall be computed for the actual days
elapsed, based on a year of 365 days (or 366, as the case may be). Each
determination by the Administrative Agent of any interest, fees or interest rate
hereunder shall be final, conclusive and binding for all purposes, absent
manifest error. All fees shall be fully earned when due and shall not be subject
to rebate, refund or proration. A certificate setting forth in reasonable detail
amounts payable by the Borrower under Section 2.10(b), Section 2.11 and
Section 5.04(b) and the basis therefor, submitted to the Borrower by the
Administrative Agent shall be final, conclusive and binding for all purposes,
absent manifest error, and the Borrower shall pay such amounts to the
appropriate party within 10 Business Days following receipt of the certificate.

 

86



--------------------------------------------------------------------------------

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Parent or for any other reason, the Parent or the Lenders
determine that (1) the Total Leverage Ratio as calculated by the Borrower as of
any applicable date was inaccurate and (2) a proper calculation of the Total
Leverage Ratio would have resulted in higher pricing for such period, then the
Borrower shall promptly and retroactively be obligated to pay to the
Administrative Agent for the account of the Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period. This paragraph shall not
limit the rights of the Administrative Agent or any Lender under Section 2.08(c)
or under Article 12. The Borrower’s obligations under this paragraph shall
survive the termination of the Commitments and the repayment of all other
Obligations hereunder.

Section 5.06. Limit on Rate of Interest.

(a) No Payment shall exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrower shall not be obliged to pay any interest or other
amounts under or in connection with this Agreement in excess of the amount or
rate permitted under or consistent with any applicable law, rule or regulation.

(b) Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment which it would otherwise be required to make, as a result of
Section 5.06(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

(c) Adjustment if any Payment exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate which would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrower to the affected Lender
under Section 2.08.

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower.

 

87



--------------------------------------------------------------------------------

Section 5.07. Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m.
(Central time) on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its pro rata share in respect of the Loans
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. (Central time) shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the immediately
preceding Business Day.

(b) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders, the amount due. In such event, if the Borrower has not in fact made
such payment, then each Lender, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. A notice of the Administrative
Agent to any Lender or the Borrower with respect to any amount owing under this
Section 5.07(b) shall be conclusive, absent manifest error.

(c) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

(d) Unallocated Funds. If the Administrative Agent receives funds for
application to the Obligations of the Credit Parties under or in respect of the
Credit Documents under circumstances for which the Credit Documents do not
specify the manner in which such funds are to be applied, the Administrative
Agent may, but shall not be obligated to, elect to distribute such funds to each
of the Lenders in accordance with such Lender’s Pro Rata Share of the
outstanding amount of all Loans outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.

 

88



--------------------------------------------------------------------------------

Section 5.08. Sharing of Payments. If, other than as expressly provided
elsewhere herein (including the application of funds arising from the existence
of a Defaulting Lender), any Lender shall obtain on account of the Loans made by
it, any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them, as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 14.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 14.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 5.08 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 5.08 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased. For the avoidance of doubt, the provisions of this
Section shall not be construed to apply to assignments and participations
(including by means of a Dutch Auction) described in Section 14.07.

Section 5.09. Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(i) That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 14.01.

 

89



--------------------------------------------------------------------------------

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 12 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 14.09), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans were made at a
time when the conditions set forth in Article 6 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) That Defaulting Lender shall not be entitled to receive any commitment fee
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(iv) During any period in which there is a Defaulting Lender, for purposes of
computing the “Pro Rata Share” of each Non-Defaulting Lender shall be computed
without giving effect to the Commitment of that Defaulting Lender; provided,
that, each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists.

(b) If the Borrower and the Administrative Agent agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may reasonably determine to be necessary to cause the
Loans to be held on a pro rata basis by the Lenders in accordance with their Pro
Rata Shares (without giving effect to Section 5.09 (a)(iv), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

90



--------------------------------------------------------------------------------

Section 5.10. Replacement of Lenders.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 5.04 or 2.10 as a result of any
condition described in such Sections or any Lender ceases to make LIBOR Loans as
a result of any condition described in Section 2.10(c) or 2.10(d), (ii) any
Lender becomes a Defaulting Lender or (iii) any Lender becomes a “Non-Consenting
Lender” (as defined below in this Section 5.10), then the Borrower may, at its
sole expense and effort, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, either (i) replace such Lender by causing
such Lender to (and such Lender shall be obligated to) assign, without recourse,
pursuant to Section 14.07(b) (with the assignment fee to be paid by the Borrower
in such instance) all of its rights and obligations under this Agreement to one
or more Eligible Assignees; provided, that (x) the Borrower shall have received
the prior written consent of the Administrative Agent whose consent shall not be
unreasonably withheld, (y) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts), and (z) neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person or (ii) terminate the Commitment
of such Lender and repay all obligations of the Borrower owing to such Lender
relating to the Loans and participations held by such Lender as of such
termination date. A Lender shall not be required to make any such assignment if,
prior thereto, as a result of waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment cease to apply.

(b) Any Lender being replaced pursuant to Section 5.10(a) above shall
(i) execute and deliver an Assignment and Acceptance with respect to such
Lender’s Commitment and outstanding Loans, and (ii) deliver any Notes evidencing
such Loans to the Borrower or Administrative Agent. Pursuant to such Assignment
and Acceptance, (A) the assignee Lender shall acquire all or a portion, as the
case may be, of the assigning Lender’s Commitment and outstanding Loans, (B) all
obligations of the Borrower owing to the assigning Lender relating to the Loans
and participations so assigned shall be paid in full by the assignee Lender to
such assigning Lender concurrently with such Assignment and Acceptance and
(C) upon such payment and, if so requested by the assignee Lender, delivery to
the assignee Lender of the appropriate Note or Notes executed by the Borrower,
the assignee Lender shall become a Lender hereunder and the assigning Lender
shall cease to constitute a Lender hereunder with respect to such assigned
Loans, Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender.

(c) In the event that (i) the Borrower or the Administrative Agent has requested
the Lenders to consent to a departure or waiver of any provisions of the Credit
Documents or to agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 14.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender”.

 

91



--------------------------------------------------------------------------------

ARTICLE 6

CONDITIONS PRECEDENT TO THE INITIAL BORROWING

The initial Borrowing on the Closing Date shall be subject to the satisfaction
of the following conditions precedent, except as otherwise agreed between the
Borrower and the Administrative Agent; provided that all terms set forth in this
Article 6 shall have the meaning ascribed thereto in the Original Credit
Agreement.

Section 6.01. Credit Documents. The Administrative Agent or the Collateral
Trustee, as applicable, shall have received:

(a) this Agreement, executed and delivered by a duly authorized officer of the
Borrower and each Lender;

(b) the Guarantee, executed and delivered by a duly authorized officer of each
Guarantor;

(c) the Pledge Agreement, executed and delivered by a duly authorized officer of
each grantor party thereto;

(d) the Security Agreement, executed and delivered by a duly authorized officer
of each grantor party thereto;

(e) (i) the Copyright Security Agreement, (ii) the Patent Security Agreement and
(iii) Trademark Security Agreement, in each case, executed and delivered by a
duly authorized officer of each grantor party thereto;

(f) a fully executed copy of the Third Amended and Restated Intercreditor
Agreement, dated as of November 9, 2012, among the Borrower, the guarantors
party thereto, Bank of America, N.A. in its capacity as collateral agent for the
Revolving Credit Lenders referenced therein and U.S. Bank National Association,
in its capacity as collateral trustee for the Lenders shall have been amended in
form and substance satisfactory to the Administrative Agent with all conditions
to the effectiveness of the Intercreditor Agreement satisfied or the fulfillment
of any such conditions shall have been waived with the consent of the
Administrative Agent if the Administrative Agent shall have reasonably
determined that such waiver is not materially adverse to the Lenders;

(g) A fully executed copy of the Collateral Trust Agreement;

(h) a fully executed copy of an amendment to the Revolving Credit Agreement
executed by the parties thereto, in form and substance reasonably satisfactory
to the Administrative Agent, with all conditions to the effectiveness of such
amendment satisfied or the fulfillment of any such conditions shall have been
waived with the consent of the Administrative Agent if the Administrative Agent
shall have reasonably determined that such waiver is not materially adverse to
the Lenders; and

 

92



--------------------------------------------------------------------------------

(i) a Note executed by the Borrower in favor of each Lender that requests a Note
at least two Business Days prior to the Closing Date.

Section 6.02. Collateral. (a) All outstanding equity interests in whatever form
of the Borrower and each wholly owned Restricted Subsidiary directly owned by or
on behalf of any Credit Party and required to be pledged pursuant to the Pledge
Agreement shall have been pledged pursuant thereto (except that the Parent and
its Restricted Subsidiaries shall not be required to pledge any Equity Interests
of any Excluded Pledge Subsidiaries other than 65% of the outstanding voting
Equity Interests of any Excluded Pledge Subsidiary described in clause (b)(i) or
(c) of the definition thereof held directly by the Parent, the Borrower or any
Subsidiary Guarantor) and the Collateral Trustee shall have received all
certificates representing securities pledged under the Pledge Agreement to the
extent certificated, accompanied by instruments of transfer and undated stock
powers endorsed in blank.

(b) (i) All documents and instruments, including Uniform Commercial Code or
other applicable personal property and fixture security financing statements,
required by law or reasonably requested by the Administrative Agent, as
applicable, to be filed, registered or recorded to create the Liens intended to
be created by the Security Agreement and perfect such Liens to the extent
required by, and with the priority required by, the Security Agreement shall
have been filed, registered or recorded or delivered to the Administrative Agent
for filing, registration or recording and (ii) the Collateral Trustee shall have
received title, Lien and judgment searches and other evidence reasonably
satisfactory to the Administrative Agent that its Liens (for the benefit the
Secured Parties) are the only Liens upon the Collateral, except Liens permitted
under Section 10.02.

(c) The Borrower shall deliver to the Collateral Trustee amendments to the
Deposit Account Control Agreements with respect to any Deposit Accounts listed
on Schedule 13 to the Perfection Certificate that are not (x) Excluded Deposit
Accounts nor (y) set forth on Schedule 9.17(c), in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Trustee, duly
executed by each party thereto;

(d) The Borrower shall deliver to the Administrative Agent and the Collateral
Trustee a completed Perfection Certificate, executed and delivered by a Senior
Officer of the Borrower, together with all attachments contemplated thereby.

Section 6.03. Legal Opinions. The Administrative Agent shall have received the
executed legal opinions of (a) Fried, Frank, Harris, Shriver & Jacobson LLP,
special New York counsel to the Credit Parties and (b) local counsel to the
Credit Parties in certain jurisdictions, in each case, as may be reasonably
requested by the Administrative Agent and in form and substance reasonably
satisfactory to the Administrative Agent. The Parent, the other Credit Parties
and the Administrative Agent hereby instruct such counsel to deliver such legal
opinions.

Section 6.04. Officer’s Certificates. The Administrative Agent shall have
received a certificate of each Credit Party, dated the Closing Date,
substantially in the form of Exhibit N, with appropriate insertions, executed by
the President or any Vice President and the Secretary or any Assistant Secretary
of such Credit Party, and attaching the documents referred to in Section 6.05.

 

93



--------------------------------------------------------------------------------

Section 6.05. Organizational Documents; Incumbency. The Administrative Agent
shall have received a copy of (a) each Organizational Document of each Credit
Party certified, to the extent applicable, as of a recent date by the applicable
Governmental Authority, (b) signature and incumbency certificates of the Senior
Officers of each Credit Party executing the Credit Documents to which it is a
party; (c) resolutions of the Board of Directors or similar governing body of
each Credit Party (i) approving and authorizing the execution, delivery and
performance of Credit Documents to which it is a party and (ii) in the case of
the Borrower, the extensions of credit contemplated hereunder, certified as of
the Closing Date by its secretary or an assistant secretary as being in full
force and effect without modification or amendment and (d) a good standing
certificate from the applicable Governmental Authority of each Credit Party’s
jurisdiction of incorporation, organization or formation.

Section 6.06. No Default, Representations and Warranties. On the Closing Date
and also after giving effect to the initial borrowing, (a) no Default or Event
of Default shall have occurred and be continuing, and (b) all representations
and warranties made by any Credit Party contained herein or in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Credit Event (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date).

Section 6.07. Insurance. Certificates of insurance evidencing the existence of
insurance to be maintained by the Parent and its Subsidiaries pursuant to
Section 9.03 and, if applicable, the designation of the Collateral Trustee as an
additional insured and loss payee as its interest may appear thereunder, or
solely as the additional insured, as the case may be, thereunder (provided that
if such endorsement as additional insured cannot be delivered by the Closing
Date, the Administrative Agent may consent to such endorsement being delivered
at such later date as it deems appropriate in the circumstances).

Section 6.08. The Refinancing; Indebtedness. The Refinancing shall have been
consummated and after giving effect thereto, the Parent and its Subsidiaries
shall have no outstanding Indebtedness other than (A) the loans and other
extensions of credit under the Revolving Credit Agreement and the Term Loans and
(B) other Indebtedness listed on Schedule 6.08 (provided that any Indebtedness
of the type described in Section 10.01(f) having a principal amount exceeding
$1,000,000 shall be required to be listed on Schedule 6.08). The Collateral
Trustee shall have received all releases, satisfactions and payoff letters
terminating all Liens on the Collateral arising under the Notes Indenture and
all other Liens not permitted under the Credit Documents.

Section 6.09. Fees. The Lenders and each Agent shall have received the fees in
the amounts previously agreed in writing by such Lenders or Agent, including in
any Fee Letter, to be received on the Closing Date, and all reasonable expenses
of the Lenders and each Agent (including the reasonable and documented
out-of-pocket fees, disbursements and other charges of counsel (which shall be
limited to the reasonable fees, disbursements and other charges of one counsel
to each of the Administrative Agent and Collateral Trustee and, if necessary, of
one local counsel in each relevant jurisdiction and of special counsel)) for
which invoices have been presented at least 1 Business Day prior to the Closing
Date shall have been paid

 

94



--------------------------------------------------------------------------------

Section 6.10. No Material Adverse Change. There shall not have occurred since
December 31, 2011 any Material Adverse Change or any event or condition that has
had or could be reasonably expected, either individually or in the aggregate, to
have a Material Adverse Effect.

Section 6.11. No Litigation. There shall be no action, suit, investigation
litigation or proceeding pending or threatened in any court or before any
arbitrator or Governmental Authority that could reasonably be expected to have a
Material Adverse Effect or to materially and adversely affect this Agreement (or
the transactions contemplated hereby).

Section 6.12. Closing Certificate; Third Party Consents. The Administrative
Agent shall have received a certificate of a Senior Officer of the Borrower
(a) certifying that each of the conditions precedent listed Section 6.06,
Section 6.10 and Section 6.11 have been satisfied and (b) either (i) attaching
copies of all consents, licenses and approvals required or appropriate to be
obtained from any Governmental Authority or other third-party in connection with
the execution, delivery and performance by and the validity against each Credit
Party of the Credit Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect or (ii) stating that no
such consents, licenses or approvals are so required.

Section 6.13. Solvency Certificate. On the Closing Date, the Administrative
Agent shall have received a certificate from a Senior Officer of the Borrower
certifying that after giving effect to the consummation of the Transactions, the
Parent and the Borrower on a consolidated basis with its Subsidiaries is
Solvent.

Section 6.14. Know Your Customer. Any information reasonably required by a
Lender and any other Secured Party to enable it to meet its internal “know your
customer” compliance requirements and normal operating procedures shall have
been delivered.

Section 6.15. Borrowing Notice. The Administrative Agent shall have received a
Notice of Borrowing duly executed by the Borrower, together with such funding
indemnity (if the proposed Borrowing is with respect to a LIBOR Loan) within
such time periods as prescribed by Section 2.03.

ARTICLE 7

RESERVED

ARTICLE 8

REPRESENTATIONS, WARRANTIES AND AGREEMENTS

In order to induce the Lenders to enter into this Agreement, to make the Loans
as provided for herein, the Parent (with respect to itself and its Restricted
Subsidiaries) makes the following representations and warranties to, and
agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans:

 

95



--------------------------------------------------------------------------------

Section 8.01. Corporate Status. The Parent and each Material Subsidiary (a) is a
duly organized and validly existing corporation or other entity in good standing
under the laws of the jurisdiction of its organization (to the extent such
jurisdiction provides for the designation of entities organized and incorporated
thereunder as existing in good standing) and has the corporate or other
organizational power and authority to own its property and assets and to
transact the business in which it is engaged and (b) has duly qualified and is
authorized to do business and is in good standing in all jurisdictions where it
is required to be so qualified, except where the failure to be so qualified
could not reasonably be expected to result in a Material Adverse Effect.

Section 8.02. Corporate Power and Authority. Each Credit Party has the corporate
or other organizational power and authority to execute, deliver and carry out
the terms and provisions of the Credit Documents to which it is a party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Credit Documents to which it is a
party. Each Credit Party has duly executed and delivered each Credit Document to
which it is a party and each such Credit Document constitutes the legal, valid
and binding obligation of such Credit Party enforceable in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and subject to
general principles of equity. Each Credit Party is in compliance with all laws,
orders, writs and injunctions except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

Section 8.03. No Violation. Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party nor compliance
with the terms and provisions thereof nor the consummation of the transactions
contemplated hereby or thereby will (a) contravene any material provision of any
Applicable Law applicable to such Credit Party, (b) result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of such Credit Party or
any of the Restricted Subsidiaries (other than Liens created under the Credit
Documents) pursuant to the terms of any material indenture, loan agreement,
lease agreement, mortgage, deed of trust, agreement or other material instrument
to which such Credit Party or any of the Restricted Subsidiaries is a party or
by which it or any of its property or assets is bound or (c) violate any
provision of the Organizational Documents of such Credit Party or any of the
Restricted Subsidiaries.

Section 8.04. Litigation. There are no actions, suits, arbitrations or
proceedings (including Environmental Claims) pending or, to the knowledge of the
Parent or the Borrower, threatened with respect to the Parent, the Borrower or
any of their Restricted Subsidiaries that could reasonably be expected to result
in a Material Adverse Effect or a Material Adverse Change.

Section 8.05. Margin Regulations. Neither the Parent nor any of its Restricted
Subsidiaries is engaged principally, as one or more of its important activities,
in the business of extending credit for the purpose of purchasing any “margin
stock” as defined in Regulation U. Neither the making of any Loan hereunder nor
the use of the proceeds thereof will violate the provisions of Regulation T, U
or X of the Board.

 

96



--------------------------------------------------------------------------------

Section 8.06. Governmental Approvals. The execution, delivery and performance of
each Credit Document does not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except for
(a) such as have been obtained or made and are in full force and effect,
(b) filings and recordings in respect of the Liens created pursuant to the
Security Documents and (c) such licenses, approvals, authorizations or consents
the failure to obtain or make could not reasonably be expected to have a
Material Adverse Effect.

Section 8.07. Investment Company Act. No Credit Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

Section 8.08. True and Complete Disclosure. (a) None of the factual information
and data (taken as a whole) heretofore or contemporaneously furnished by or on
behalf of the Parent, any of its Subsidiaries or any of their respective
authorized representatives in writing to the Administrative Agent and/or any
Lender on or before the Closing Date (including (i) the Confidential Information
Memorandum and (ii) all information contained in the Credit Documents) for
purposes of or in connection with this Agreement or any transaction contemplated
herein contained any untrue statement or omitted to state any material fact
necessary to make such information and data (taken as a whole) not misleading at
such time in light of the circumstances under which such information or data was
furnished, it being understood and agreed that for purposes of this
Section 8.08(a), such factual information and data shall not include general
economic or industry information or projections and pro forma financial
information.

(b) The projections and pro forma financial information contained in the
information and data referred to in paragraph (a) above were based on good faith
estimates and assumptions believed by such Persons to be reasonable at the time
made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.

Section 8.09. Financial Condition; Financial Statements; No Material Adverse
Change. The (x) unaudited historical consolidated financial information of the
Parent as set forth in the Confidential Information Memorandum and (y) the
consolidated financial statements delivered pursuant to Section 9.01, in each
case present or will, when provided, present fairly in all material respects the
consolidated financial position of the Parent and its Subsidiaries at the
respective dates of said information and statements and the consolidated results
of operations for the respective periods covered thereby. The financial
statements referred to in clauses (x) and (y) of this Section 8.09 have been
prepared in accordance with GAAP, consistently applied (except to the extent
provided in the notes to said financial statements) and, in the case of the
financial statements in clause (y), meet the requirements of Regulation S-X
under the Securities Act of 1933, as amended, and all other accounting rules and
regulations of the SEC promulgated thereunder applicable to a registration
statement under such Act on Form S-1, and the audit reports accompanying such
financial statements delivered pursuant to Section 9.01 are not subject to any
qualification as to the scope of the audit or the status of the Parent as a
going concern (except as permitted under Section 9.01(a)). There has been no
Material Adverse Change since December 31, 2011.

 

97



--------------------------------------------------------------------------------

Section 8.10. Tax Returns and Payments. The Parent and each of its Restricted
Subsidiaries has filed all federal and state income tax returns and all other
material tax returns, domestic and foreign, required to be filed by them it and
has paid all income and other material Taxes payable by it that have become due,
other than those (a) not yet delinquent or (b) contested in good faith as to
which adequate reserves have been provided in accordance with GAAP, except, in
each case, as could not reasonably be expected to result in a Material Adverse
Effect.

Section 8.11. Compliance with ERISA. Except as would not reasonably be expected
to result, either individually or when taken together with any other liabilities
referenced in this Section 8.11, in a Material Adverse Effect, (a) each U.S.
Employee Plan is in compliance with the applicable provisions of ERISA, the Code
and other applicable law; (b) each U.S. Employee Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the IRS to the effect that the form of such U.S.
Employee Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the IRS to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS and, to the knowledge of each Credit Party,
nothing has occurred that would prevent, or cause the loss of, such
tax-qualified status; (c) no ERISA Event has occurred or is reasonably expected
to occur; (d) no Plan or, to the knowledge of the Parent or the Borrower,
Multiemployer Plan, has an Unfunded Current Liability; and (e) all Foreign Plans
are in compliance with, and have been established, administered and operated in
accordance in with the terms of such Foreign Plans and applicable law.

Section 8.12. Labor Matters. Except as would not reasonably be expected to
result, either individually or when taken together with any other liabilities
referenced in this Section 8.12, in a Material Adverse Effect, (a) there are no
strikes, lockouts or slowdowns against Parent, the Borrower or any Subsidiary
pending or, to the knowledge of Parent or the Borrower, threatened; (b) the
hours worked by and payments made to employees of Parent and its Restricted
Subsidiaries have not been in violation of the U.S. Fair Labor Standards Act of
1934, as amended, or any other applicable federal, state, local or foreign law
dealing with such matters; and (c) all payments due from Parent or any of its
Restricted Subsidiaries, or for which any claim may be made against Parent or
any of its Restricted Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of Parent or any of its Restricted Subsidiaries.

Section 8.13. Subsidiaries. Schedule 8.13 lists each Subsidiary of the Parent
(and the direct and indirect ownership interest of the Parent therein), in each
case existing on the Closing Date. To the knowledge of the Parent and the
Borrower, after due inquiry, each Material Subsidiary as of the Closing Date has
been so designated on Schedule 8.13.

Section 8.14. Intellectual Property. The Parent and each of its Restricted
Subsidiaries have obtained all rights to intellectual property, free from
burdensome restrictions, that are necessary for the operation of their
respective businesses as currently conducted and as proposed to be conducted,
except where the failure to obtain any such rights could not reasonably be
expected to have a Material Adverse Effect.

 

98



--------------------------------------------------------------------------------

Section 8.15. Environmental Laws. (a) Except as could not reasonably be expected
to have a Material Adverse Effect: (i) the Parent and each of its Subsidiaries
and all current Real Estate are, and have been, in compliance with, and possess
all permits, licenses and registrations required pursuant to, all Environmental
Laws; (ii) neither the Parent, nor any of its Subsidiaries is subject to any
pending or, to the knowledge of Parent or the Borrower, threatened,
Environmental Claim or any other liability under any Environmental Law;
(iii) there is no pending investigation, removal, remedial or other action
required pursuant to any Environmental Law at any location, including any
current or former Real Estate, and any real property to which the Parent or any
of its Subsidiaries may have sent Hazardous Materials, in each case which could
give rise to liability to the Parent or any of its Subsidiaries; and (iv) no
underground storage tank or related piping, or any impoundment or other disposal
area containing Hazardous Materials is located at, on or under any current Real
Estate.

(b) Neither the Parent, nor any of its Subsidiaries has treated, stored,
transported, released or disposed or arranged for disposal or transport for
disposal of Hazardous Materials at, on, under or from any currently or formerly
owned, leased or operated Real Estate or facility in a manner that could
reasonably be expected to have a Material Adverse Effect.

Section 8.16. Properties. As of the Closing Date, Schedule 8.16 contains a true,
accurate and complete list of (i) all Real Estate and (ii) all leases, subleases
or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting the Real Estate of
any Credit Party, regardless of whether such Credit Party is the landlord or
tenant (whether directly or as an assignee or successor in interest) under such
lease, sublease or assignment. Each agreement listed in clause (ii) of the
immediately preceding sentence is in full force and effect and the Borrower does
not have knowledge of any default that has occurred and is continuing
thereunder, and each such agreement constitutes a legally valid and binding
obligation of each party thereto, enforceable against such party in accordance
with its terms, except (x) as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles and (y) where the failure
to comply with the foregoing could not reasonably be expected to have a Material
Adverse Effect. The Parent and each of its Restricted Subsidiaries has good and
marketable title to or valid leasehold interest in all of the material Real
Estate, and the Real Estate constitutes all properties that are necessary for
the operation of their respective businesses as currently conducted and as
proposed to be conducted, free and clear of all Liens (other than any Liens
permitted by this Agreement or the Revolving Loan Credit Agreement) and except
where the failure to have such good title could not reasonably be expected to
have a Material Adverse Effect.

Section 8.17. Solvency. On the Closing Date (both before and after giving effect
to the Transactions), immediately following the making of each Loan and after
giving effect to the application of the proceeds of such Loans, the Parent and
its Subsidiaries, taken as a whole, will be Solvent.

Section 8.18. OFAC. No Credit Party is, or is owned or controlled by Persons
that are, the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“Sanctions”), or, to
the extent prohibited by Sanctions, located, organized or resident in a country
or territory that is the subject of Sanctions (including, without limitation,
Crimea, Cuba, Iran, North Korea, Sudan and Syria). To the knowledge of the
Parent, no Credit Party engages in any unauthorized dealings or transactions
with any Person that is the subject of Sanctions, or, to the extent prohibited
by Sanctions, with any Person located, organized or resident in a country or
territory that is the subject of Sanctions. Each Credit Party is in compliance,
in all material respects, with Sanctions. The Credit Parties will not, directly
or, to their knowledge, indirectly, use the proceeds of the Term Loans, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person to fund any activities or business of or with
any Person or in any country or territory that, at the time of such funding, is
the subject of Sanctions, if such activities or business would be prohibited for
a U.S. person pursuant to Sanctions.

 

99



--------------------------------------------------------------------------------

Section 8.19. PATRIOT Act. To the knowledge of the Parent, each Credit Party is
in compliance, in all material respects, with the requirements of the Uniting
And Strengthening America By Providing Appropriate Tools Required To Intercept
And Obstruct Terrorism Act of 2001 (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “PATRIOT Act”).

Section 8.20. Foreign Corrupt Practices Act. The Parent, the Borrower and their
subsidiaries, and their respective directors, officers, and, to the knowledge of
the Parent, any agents, employees and persons acting on behalf of the Parent,
the Borrower or any of their subsidiaries have, within five years prior to the
date of this Agreement, complied with, are now in compliance with, and will
comply with, in all material respects, the U.S. Foreign Corrupt Practices Act of
1977, as amended, and all other Applicable Laws relating to anti-corruption.

Section 8.21. Security Documents. (a) Each of the Pledge Agreement and the
Security Agreement, upon execution and delivery thereof by the parties thereto,
will create in favor of the Collateral Trustee, for the ratable benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral (as defined in the Security Agreement) and the proceeds thereof and
(i) when the Pledged Shares (as defined in the Pledge Agreement) is delivered to
the Collateral Trustee together with undated stock powers or allonges, as the
case may be, for each item of Pledged Shares executed in blank by a duly
authorized officer of the pledgor thereof, the Lien created under the Pledge
Agreement shall constitute a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the Credit Parties in
such Pledged Shares to the extent that a security interest in such Pledged
Shares may be perfected by the delivery of such Pledged Shares to the Collateral
Trustee together with undated stock powers or allonges, as the case may be, for
each item of Pledged Shares executed in blank by a duly authorized officer of
the pledgor thereof, in each case prior and superior in right to any other
Person and (ii) when financing statements in appropriate form are filed in the
offices specified on Schedule 8.21, the Lien created under the Security
Agreement will constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Credit Parties in such Collateral in which
a security interest may be perfected by the filing of financing statements under
the Uniform Commercial Code, in each case prior and superior in right to any
other Person, other than with respect to Liens expressly permitted by
Section 10.02 and subject to the terms of the Intercreditor Agreement.

(b) Upon the recordation of each of the Copyright Security Agreement, Patent
Security Agreement and the Trademark Security Agreement with the United States
Patent and Trademark Office and the United States Copyright Office, together
with the financing statements in appropriate form filed in the offices specified
on Schedule 8.21, (i) the Lien created under the Copyright Security Agreement in
the Copyrights (as defined in the Security Agreement) shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Credit Parties in the Copyrights, (ii) the Lien created under the Patent
Security Agreement in the Patents (as defined in the Security Agreement) shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Credit Parties in the Patents, and (iii) the Lien created
under the Trademark Security Agreement in the Trademarks (as defined in the
Security Agreement) shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Credit Parties in the
Trademarks, in each case, in which a security interest may be perfected by
filing in the United States and its territories and possessions, in each case
prior and superior in right to any other Person (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the Credit Parties after the Closing Date).

 

100



--------------------------------------------------------------------------------

ARTICLE 9

AFFIRMATIVE COVENANTS

The Parent and the Borrower, as applicable, hereby covenants and agrees that on
the Closing Date and thereafter, until the Commitments have terminated and the
Loans, together with interest, Fees and all other Obligations incurred
hereunder, are paid in full:

Section 9.01. Information Covenants. The Parent will furnish to the
Administrative Agent:

(a) Annual Financial Statements. As soon as available and in any event on or
before the date on which such financial statements are required to be filed with
the SEC (or, if such financial statements are not required to be filed with the
SEC, on or before the date that is 105 days after the end of each such fiscal
year), (i) the consolidated balance sheet of the Parent and the Restricted
Subsidiaries as at the end of such fiscal year, and the related consolidated
statement of operations and consolidated statement of cash flows for such fiscal
year, setting forth comparative consolidated figures for the preceding fiscal
year, and certified by independent certified public accountants of recognized
national standing whose opinion shall not be qualified as to the scope of audit
or as to the status of the Parent or any of the Material Subsidiaries (or group
of Subsidiaries that together would constitute a Material Subsidiary) as a going
concern (provided that the audit opinion delivered in the fiscal year ending
immediately prior to the Term Maturity Date may contain a qualification only as
a result of the upcoming maturity of the Term Loans), together in any event with
a certificate of such accounting firm stating that in the course of its regular
audit of the business of the Parent and the Material Subsidiaries, which audit
was conducted in accordance with generally accepted auditing standards, such
accounting firm has obtained no knowledge of any Default or Event of Default
that has occurred and is continuing or, if in the opinion of such accounting
firm such a Default or Event of Default has occurred and is continuing, a
statement as to the nature thereof, certified by a Financial Officer of the
Parent, as applicable.

(b) Quarterly Financial Statements. As soon as available and in any event on or
before the date on which such financial statements are required to be filed with
the SEC with respect to each of the first three quarterly accounting periods in
each fiscal year of the Parent (or, if such financial statements are not
required to be filed with the SEC, on or before the date that is sixty (60) days
after the end of each such quarterly accounting period), the consolidated
balance sheet of the Parent and the Restricted Subsidiaries, as at the end of
such quarterly period and the related consolidated statement of operations for
such quarterly accounting period and for the elapsed portion of the fiscal year
ended with the last day of such quarterly period, and the related consolidated
statement of cash flows for the elapsed portion of the fiscal year ended with
the last day of such quarterly period, and setting forth comparative
consolidated figures for the related periods in the prior fiscal year or, in the
case of such consolidated balance sheet, for the last day of the prior fiscal
year, all of which shall be certified by a Financial Officer of the Parent,
subject to changes resulting from audit and normal year-end audit adjustments.

 

101



--------------------------------------------------------------------------------

(c) [Reserved]

(d) [Reserved]

(e) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.01(a) and (b), a Compliance Certificate of
a Senior Officer of the Parent to the effect that no Default or Event of Default
exists or, if any Default or Event of Default does exist, specifying the nature
and extent thereof, which certificate shall set forth (i) a specification of any
change in the identity of the Restricted Subsidiaries and Unrestricted
Subsidiaries as at the end of such fiscal year or period, as the case may be,
from the Restricted Subsidiaries and Unrestricted Subsidiaries, respectively,
provided to the Lenders on the Closing Date or the most recent fiscal year or
period, as the case may be, (ii) reasonably detailed calculations of the Total
Leverage Ratio and the then applicable level of the Applicable Margin and
(iii) the amount of any Pro Forma Adjustment not previously set forth in a Pro
Forma Adjustment Certificate or any change in the amount of a Pro Forma
Adjustment set forth in any Pro Forma Adjustment Certificate previously provided
and, in either case, in reasonable detail, the calculations and basis therefor.
At the time of the delivery of the financial statements provided for in
Section 9.01(a), (x) a certificate of a Senior Officer of the Parent setting
forth in reasonable detail the Available Amount as at the end of the fiscal year
to which such financial statements relate and (y) a certificate of a Senior
Officer of each Credit Party setting forth certain information required pursuant
to Sections 1 and 2 of the Perfection Certificate or confirming that there has
been no change in such information since the Closing Date or the date of the
most recent certificate delivered pursuant to this subsection (e), as the case
may be;

(f) [Intentionally Omitted]

(g) [Intentionally Omitted]

(h) Notice of Default or Litigation. Promptly after a Senior Officer of the
Parent or any of its Subsidiaries obtains knowledge thereof, notice of (i) the
occurrence of any event that constitutes a Default or Event of Default, which
notice shall specify the nature thereof, the period of existence thereof and
what action the Parent proposes to take with respect thereto, (ii) any
investigation or other inquiry by the SEC or a comparable agency in any
applicable non-U.S. jurisdiction regarding financial or other operational
results of any Credit Party or any of its Subsidiaries and (iii) any litigation
or governmental proceeding pending against the Parent or any of its Subsidiaries
that, in the case of subclauses (ii) or (iii), could reasonably be expected to
result in a Material Adverse Effect or a Material Adverse Change.

 

102



--------------------------------------------------------------------------------

(i) Environmental Matters. The Parent will promptly advise the Administrative
Agent in writing after obtaining knowledge of any one or more of the following
environmental matters, unless such environmental matters could not, individually
or when aggregated with all other such matters, be reasonably expected to result
in a Material Adverse Effect:

(i) Any pending or threatened Environmental Claim against any Credit Party or
with respect to any Real Estate;

(ii) Any condition or occurrence on or otherwise related to any current or
former Real Estate that (x) could reasonably be expected to result in
noncompliance by any Credit Party with any applicable Environmental Law or
(y) could reasonably be anticipated to form the basis of an Environmental Claim
against any Credit Party or any Real Estate;

(iii) Any condition or occurrence on or otherwise related to any current or
former Real Estate that could reasonably be anticipated to cause such Real
Estate to be subject to any restrictions on the ownership, occupancy, use or
transferability of such Real Estate under any Environmental Law; and

(iv) The conduct or need to conduct of any investigation, or any removal,
remedial or other corrective action in response to the actual or alleged
presence, release or threatened release of any Hazardous Material on, at, under
or from any current or former Real Estate or otherwise related to any
Environmental Law.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto. The term “Real Estate” shall mean land, buildings and
improvements owned, operated or leased by any Credit Party, but excluding all
operating fixtures and equipment, whether or not incorporated into improvements.

(j) Other Information. Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements with, and
reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by the Parent or any of its Subsidiaries (other than amendments to
any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to the Lenders and the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statements on Form S-8) and copies of all financial statements,
proxy statements, notices and reports that the Parent or any of its Subsidiaries
shall send to the holders of any publicly issued debt of the Parent and/or any
of its Subsidiaries in their capacity as such holders (in each case to the
extent not theretofore delivered to the Lenders and the Administrative Agent
pursuant to this Agreement) and, with reasonable promptness, such other
information (financial or otherwise) as the Administrative Agent on its own
behalf or on behalf of any Lender (acting through the Administrative Agent) may
reasonably request in writing from time to time.

(k) Pro Forma Adjustment Certificate. Not later than any date on which financial
statements are delivered with respect to any Test Period in which a Pro Forma
Adjustment is made as a result of the consummation of the acquisition of any
Acquired Entity or Business by the Parent, the Borrower or any Restricted
Subsidiary for which there shall be a Pro Forma Adjustment, a Pro Forma
Adjustment Certificate.

 

103



--------------------------------------------------------------------------------

(l) Information Regarding Collateral. Reasonably promptly but not later than
sixty (60) days following the occurrence of any change referred to in subclauses
(i) through (iv) below, written notice of any change (i) in the legal name of
any Credit Party, (ii) in the jurisdiction of organization or location of any
Credit Party for purposes of the Uniform Commercial Code, (iii) in the identity
or type of organization of any Credit Party or (iv) in the Federal Taxpayer
Identification Number or organizational identification number of any Credit
Party. The Borrower shall promptly provide the Collateral Trustee with a copy of
the written notice provided to the Administrative Agent under the first sentence
of this clause (l). The Borrower shall also promptly provide the Administrative
Agent and Collateral Trustee with certified Organizational Documents reflecting
any of the changes described in the first sentence of this clause (l).

(m) Pension Plans. Promptly upon the request of the Administrative Agent, copies
of any annual information report (including all actuarial reports and other
schedules and attachments thereto) required to be filed with a Governmental
Authority in connection with each U.S. Employee Plan, any Foreign Plan; promptly
upon receipt, copies of any notice, demand, inquiry or subpoena received in
connection with any U.S. Employee Plan or Foreign Plan from a Governmental
Authority (other than routine inquiries in the course of application for a
favorable IRS determination letter or equivalent foreign application); and at
the Administrative Agent’s request, copies of any annual report required to be
filed with a Governmental Authority in connection with any other U.S. Employee
Plan or Foreign Plan.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 9.01 may be satisfied with respect to financial information of the
Parent and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of the Parent or (B) the Parent’s, Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that, any documentation required to be
delivered pursuant to this Section 9.01 may be delivered electronically and if
so delivered, shall be deemed to be delivered on the date on which such
documents are posted by the relevant Credit Party or on behalf of such Credit
Party on an Internet or intranet website, if any, to which each Lender and
Administrative Agent have access (including www.sec.gov (or other website of the
SEC), a commercial third-party website or a website sponsored by Administrative
Agent); provided that, in any case, the Borrower shall provide written notice to
the Administrative Agent of any documents being delivered in accordance with
this proviso on the date such documents are posted, and paper copies of such
documents shall be delivered to the Administrative Agent upon its reasonable
written request. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event, shall have no responsibility to monitor compliance by the applicable
Credit Party with any such request for delivery, and each lender shall be solely
responsible for requesting delivery of or maintaining its copies of such
documents. Each of the Parent and the Borrower hereby acknowledges that (a) the
Administrative Agent and/or the Arranger will make available to the Lenders
materials and/or information provided by or on behalf of the Credit Parties
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Parent
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the other Agents
and the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Parent or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 14.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Joint Lead Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” The Borrower represents and warrants that it, its
controlling Person and any Subsidiary, in each case, if any, either (i) has no
registered or publicly traded securities outstanding, or (ii) files its
financial statements with the SEC and/or makes its financial statements
available to potential holders of its 144A securities, and, accordingly, the
Borrower hereby (A) authorizes the Administrative Agent to make the financial
statements to be provided under Section 9.01(a), along with the Credit
Documents, available to Public Lenders and (B) agrees that at the time such
financial statements are provided hereunder, they shall already have been made
available to holders of its securities. The Borrower will not request that any
other material be posted to Public Lenders without expressly representing and
warranting to the Administrative Agent in writing that such materials do not
constitute material non-public information within the meaning of the federal
securities laws or that the Borrower has no outstanding publicly traded
securities, including 144A securities. In no event shall the Administrative
Agent post compliance or borrowing base certificates or budgets to Public
Lenders.

 

104



--------------------------------------------------------------------------------

Each Credit Party, each Lender and each Agent agrees that the Administrative
Agent may, but shall not be obligated to, store any Approved Electronic
Communications on the Platform in accordance with the Administrative Agent’s
customary document retention procedures and policies.

Section 9.02. Books, Records and Inspections. The Parent will, and will cause
each of its Restricted Subsidiaries to, maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP (or in
the case of a Foreign Subsidiary, generally accepted accounting principles in
the jurisdiction of organization of such Foreign Subsidiary) consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Parent, the Borrower and such Restricted
Subsidiaries. The Parent will, and will cause each of its Subsidiaries to,
permit officers and designated representatives of the Administrative Agent or
the Required Lenders to visit and inspect any of the properties or assets of the
Parent and any such Subsidiary in whomsoever’s possession to the extent that it
is within such party’s control to permit such inspection, and to examine the
books and records of the Parent and any such Subsidiary and discuss the affairs,
finances and accounts of the Parent and of any such Subsidiary with, and be
advised as to the same by, its and the officers and independent accountants, all
at such reasonable times and intervals and to such reasonable extent as the
Administrative Agent or the Required Lenders may desire (upon reasonable advance
notice to the Parent and/or its relevant Subsidiary, as applicable); provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, only the Administrative Agent (or any of its representatives
or independent contractors) on behalf of the Required Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 9.02 and
the Administrative Agent shall not exercise such rights more often than two
times during any calendar year absent the existence of an Event of Default and
only one such time shall be at the Borrower’s expense; provided further that
when an Event of Default exists, the Administrative Agent (or any of its
representatives or independent contractors) or any representative of the
Required Lenders may do any of the foregoing at the expense of the Borrower at
any time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Required Lenders shall give the Parent and/or the
Borrower the opportunity to participate in any discussions with the Parent
and/or the Borrower’s independent public accountants.

 

105



--------------------------------------------------------------------------------

Section 9.03. Maintenance of Insurance. The Parent will, and will cause each of
the Material Subsidiaries to, at all times maintain in full force and effect,
with insurance companies that the Parent, believes (in the good faith judgment
of the management of the Parent) are financially sound and responsible at the
time the relevant coverage is placed or renewed, insurance in at least such
amounts (after giving effect to any self-insurance which the Parent believes (in
the good faith judgment of management of the Parent) is reasonable and prudent
in light of the size and nature of its business) and against at least such risks
(and with such risk retentions) as the Parent believes (in the good faith
judgment of management of the Parent) is reasonable and prudent in light of the
size and nature of its business; and will furnish to the Administrative Agent
(for delivery to the Lenders), upon written request from the Administrative
Agent, information presented in reasonable detail as to the insurance so
carried. Without limiting the generality of the foregoing, Borrower will
maintain or cause to be maintained: flood insurance with respect to each Flood
Hazard Property that is located in a community that participates in the NFIP, in
each case in compliance with the Flood Laws. Following the Closing Date, the
Borrower shall deliver to Administrative Agent and the Collateral Trustee annual
renewals of each flood insurance policy or annual renewals of each force-placed
flood insurance policy, as applicable. In connection with any amendment to this
Agreement pursuant to which any increase, extension, or renewal of Loans is
contemplated, the Borrower shall cause to be delivered to the Administrative
Agent and the Collateral Trustee for each Mortgaged Property, a Flood
Determination Form, the Borrower Notice and Evidence of Flood Insurance, as
applicable. Each such policy of insurance shall (i) name the Collateral Trustee,
on behalf of the Secured Parties as an additional insured thereunder as its
interests may appear and (ii) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement reasonably satisfactory in form and
substance to the Administrative Agent, that names the Collateral Trustee, on
behalf of the Secured Parties as the loss payee thereunder and provides for at
least thirty days’ prior written notice to the Administrative Agent and the
Collateral Trustee of any modification or cancellation of such policy.

Section 9.04. Payment of Taxes. Each Credit Party will pay and discharge, and
will cause each of its Restricted Subsidiaries to pay and discharge, all
material taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits, or upon any properties belonging to it, prior to
the date on which material penalties attach thereto, and all lawful material
claims that, if unpaid, could reasonably be expected to become a material Lien
(other than a Permitted Lien) upon any properties of such Credit Party or any of
the Restricted Subsidiaries, provided that no Credit Party, and none of such
Credit Party’s Restricted Subsidiaries, shall be required to pay any such tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings if it has maintained adequate reserves (in the good faith
judgment of the management of such Credit Party) with respect thereto in
accordance with GAAP and the failure to pay could not reasonably be expected to
result in a Material Adverse Effect.

 

106



--------------------------------------------------------------------------------

Section 9.05. [Intentionally Omitted].

Section 9.06. Consolidated Corporate Franchises. The Parent will do, and will
cause each Credit Party and each other Material Subsidiary to do, or cause to be
done, all things necessary to preserve and keep in full force and effect its
existence, corporate rights and authority, except to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect;
provided, however, that the Borrower or the Parent, as applicable, and its
Subsidiaries may consummate any transaction permitted under Section 10.03, 10.04
or 10.05.

Section 9.07. Compliance with Statutes, Regulations, etc. The Parent will, and
will cause each of its Restricted Subsidiaries to, comply with all applicable
laws, rules, regulations and orders applicable to it or its property, including
all governmental approvals or authorizations required to conduct its business,
and to maintain all such governmental approvals or authorizations in full force
and effect, in each case except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

Section 9.08. ERISA. Promptly after any Credit Party knows or has reason to know
that an ERISA Event has occurred or is reasonably likely to occur that,
individually or in the aggregate (including in the aggregate such events
previously disclosed or exempt from disclosure hereunder, to the extent the
liability therefor remains outstanding), could be reasonably be expected to
result in a Material Adverse Effect, the Borrower will deliver to each of the
Lenders a certificate of a Senior Officer of the Borrower setting forth details
as to such occurrence and the action, if any, that the Parent and/or any of its
Subsidiaries or ERISA Affiliates is required or proposes to take, together with
any notices (required, proposed or otherwise) given to or filed with or by the
Parent and/or any of its Subsidiaries or ERISA Affiliates, the PBGC, a Plan
participant (other than notices relating to an individual participant’s
benefits) or the Plan administrator with respect thereto.

Section 9.09. Maintenance of Properties. The Parent will, and will cause each of
the Restricted Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear, casualty and condemnation excepted, except to the extent that the failure
to do so could reasonably be expected to have a Material Adverse Effect.

 

107



--------------------------------------------------------------------------------

Section 9.10. Transactions with Affiliates. The Parent will conduct, and cause
each of the Restricted Subsidiaries to conduct, all transactions with any of its
Affiliates (other than the Borrower or the Restricted Subsidiaries) on terms
that are substantially as favorable to the Parent, the Borrower or such
Restricted Subsidiary as it would obtain in a comparable arm’s- length
transaction with a Person that is not an Affiliate, provided that the foregoing
restrictions shall not apply to (a) [reserved], (b) transactions permitted by
Section 10.06, (c) Transaction Expenses, (d) the issuance of Equity Interests of
the Parent to the management of the Parent or any of its Subsidiaries pursuant
to arrangements described in clause (f) of this Section 9.10, (e) loans and
other transactions by the Parent and its Restricted Subsidiaries to the extent
permitted under Article 10, (f) employment and severance arrangements between
the Parent and its Restricted Subsidiaries and their respective officers and
employees in the Ordinary Course of Business, (g) [reserved], (h) the payment of
customary fees and reasonable out of pocket costs to, and indemnities provided
on behalf of, directors, managers, consultants, officers and employees of the
Parent and its Restricted Subsidiaries in the Ordinary Course of Business to the
extent attributable to the ownership or operation of the Parent and its
Restricted Subsidiaries, and (i) transactions pursuant to permitted agreements
in existence on the Closing Date and set forth on Schedule 9.10 or any amendment
thereto to the extent such an amendment is not adverse, taken as a whole, to the
Lenders in any material respect.

Section 9.11. End of Fiscal Years; Fiscal Quarters. The Parent will, for
financial reporting purposes, cause (a) each of its, and each of its Restricted
Subsidiaries’, fiscal years to end on December 31 of each year and (b) each of
its, and each of its Restricted Subsidiaries’, fiscal quarters to end on dates
consistent with such fiscal year-end and the Parent’s past practice; provided,
however, that the Parent may, upon written notice to the Administrative Agent,
change the financial reporting convention specified above to any other financial
reporting convention reasonably acceptable to the Administrative Agent, in which
case the Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary in
order to reflect such change in financial reporting.

Section 9.12. Additional Guarantors and Grantors. Except as set forth in
Section 10.01(j) or 10.01(k) and subject to any applicable limitations set forth
in the Security Documents, the Parent will cause each of its direct or indirect
Domestic Subsidiaries (other than any Excluded Subsidiary) formed or otherwise
purchased or acquired after the Closing Date (including pursuant to a Permitted
Acquisition) or that ceased to be an Excluded Subsidiary pursuant to clause (d),
(e), (f), (h) or (l) of the definition of Excluded Subsidiary, in each case
within 30 days of such date, to execute a supplement to each of the Guarantee
and the Security Agreement, substantially in the form of Annex A or Annex B, as
applicable, to the respective agreement in order to become a Guarantor under the
Guarantee and a grantor under the Security Agreement or, to the extent
reasonably requested by the Administrative Agent, execute and deliver to the
Administrative Agent joinders to this Agreement as Guarantors, the Intellectual
Property Security Agreements or any other Security Document as reasonably
requested by, and in form and substance reasonably satisfactory to, the
Administrative Agent (consistent with the Mortgages, Security Agreement,
Intellectual Property Security Agreements and the other Security Documents in
effect from time to time on and after the Closing Date).

 

108



--------------------------------------------------------------------------------

Section 9.13. Pledges of Additional Equity Interests and Evidence of
Indebtedness. Subject to any applicable limitations set forth in the Security
Documents, the Parent and the Borrower will pledge, and, if applicable, will
cause each Subsidiary Guarantor to pledge, to the Collateral Trustee for the
benefit of the Secured Parties, (i) all the Equity Interests of each wholly
owned Domestic Subsidiary held directly by the Parent, the Borrower or any
Subsidiary Guarantor and the Equity Interests of any Foreign Subsidiary held
directly by the Parent, the Borrower or any Subsidiary Guarantor (provided that,
in each case, no pledge shall be required of any Equity Interests of any
Excluded Pledge Subsidiaries, other than a pledge of 65% of the outstanding
voting Equity Interests of any Excluded Pledge Subsidiary described in clause
(b)(i) or (c) of the definition thereof held directly by the Parent, the
Borrower or any Subsidiary Guarantor), in each case formed or otherwise
purchased or acquired after the Closing Date (within 30 days of the date of such
formation, purchase or acquisition), in each case pursuant to the applicable
Security Document (or a supplement thereto) in form and substance reasonably
satisfactory to the Administrative Agent and (ii) all evidences of Indebtedness
(including evidences of Indebtedness relating to Indebtedness of the Parent, the
Borrower or each Subsidiary that is owing to the Parent, the Borrower or any
Subsidiary Guarantor) in excess of $5,000,000 received by the Parent, the
Borrower or any of the Subsidiary Guarantors (within 30 days of such receipt),
in each case pursuant to the Pledge Agreement (or a supplement thereto) in form
and substance reasonably satisfactory to the Administrative Agent. For the
avoidance of doubt, the Parent and its Subsidiaries shall not be required by the
terms hereof to cause any Indebtedness owing to or by any of them to be
documented in the form of a promissory note or any other evidence of
Indebtedness.

Section 9.14. Use of Proceeds. The proceeds of the Term Loans made on the
Closing Date will be used by the Borrower to (a) effect the Refinancing, (b) pay
fees and expenses in connection with the Term Loans and the Refinancing and
(c) provide working capital for general corporate purposes. The proceeds of the
2013 Refinancing Term Loans made on the 2013 Refinancing Amendment Effective
Date pursuant to the 2013 Refinancing Amendment shall be used on the 2013
Refinancing Amendment Effective Date to prepay in full all Term Loans
outstanding hereunder as of the 2013 Refinancing Amendment Effective Date
(immediately prior to giving effect to the 2013 Refinancing Amendment) and all
other Obligations in respect thereof and Transaction Expenses in connection
therewith and otherwise for general corporate purposes of Parent and its
Subsidiaries.

Section 9.15. Lender Meetings. The Parent will, upon the request of the
Administrative Agent or the Required Lenders, participate in a meeting of the
Administrative Agent and the Lenders once during each fiscal year to be held at
the Parent’s corporate offices (or at such other location as may be agreed to by
the Borrower and the Administrative Agent) at such time as may be agreed to by
the Borrower and the Administrative Agent.

Section 9.16. Maintenance of Ratings. The Borrower shall at all times use
commercially reasonable efforts to maintain (i) a public corporate credit rating
from S&P and a public corporate family rating from Moody’s, in each case in
respect of the Borrower and (ii) public ratings issued by Moody’s and S&P with
respect to the Term Loans.

Section 9.17. Further Assurances. (a) The Parent will, and will cause each other
Credit Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), which may be
required under any applicable law, or which the Administrative Agent or the
Required Lenders may reasonably request, in order to grant, preserve, protect
and perfect the validity and priority of the security interests created or
intended to be created by the Security Documents, all at the expense of the
Parent and the Restricted Subsidiaries.

 

109



--------------------------------------------------------------------------------

(b) If any assets having a book value or fair market value in excess of
$1,000,000 are acquired by the Parent or any other Credit Party after the
Closing Date (other than assets constituting Collateral under the Security
Agreement that become subject to the Lien of the Security Agreement upon
acquisition thereof and other than Excluded Assets) that are of the nature
secured by the Security Agreement, the Borrower will notify the Administrative
Agent, and, if requested by the Administrative Agent, the Parent will cause such
assets to be subjected to a Lien securing the applicable Obligations and will
take, and cause the other Credit Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens consistent with the applicable requirements of the Security
Documents, including actions described in clause (a) of this Section 9.17, all
at the expense of the Borrower.

(c) The Parent agrees that it will, or will cause its relevant Subsidiaries to,
complete each of the actions described on Schedule 9.17(c) as soon as
commercially reasonable and by no later than the date set forth in Schedule
9.17(c) with respect to such action or such later date as the Administrative
Agent may reasonably agree.

Section 9.18. Designation of Subsidiaries. The Board of Directors of the Parent
may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) no Subsidiary may be
designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for
the purpose of any Subordinated Indebtedness, (iii) no Restricted Subsidiary may
be designated as an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary, (iv) the Borrower shall deliver to the Administrative
Agent at least five Business Days prior to such designation a certificate of a
Senior Officer of the Borrower, together with all relevant financial information
reasonably requested by the Administrative Agent, demonstrating compliance with
the foregoing clauses (i) through (iii) of this Section 9.18 and, certifying
that such Subsidiary meets the requirements of an “Unrestricted Subsidiary” and
(v) at least ten days prior to the designation of any Unrestricted Subsidiary as
a Restricted Subsidiary, the Lenders shall have received all documentation and
other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering requirements, including the
PATRIOT Act, with respect to such Subsidiary. The designation of any Subsidiary
as an Unrestricted Subsidiary shall constitute an Investment by the Parent and
its Restricted Subsidiaries therein at the date of designation in an amount
equal to the fair market value of the Parent’s Investment therein; provided that
upon a redesignation of such Subsidiary as a Restricted Subsidiary, the Parent
shall be deemed to continue to have a permanent Investment in an Unrestricted
Subsidiary in an amount (if positive) equal to (i) the lesser of (A) the fair
market value of Investments of the Parent and its Subsidiaries in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable) and (B) the
fair market value of Investments of the Parent and its Subsidiaries made in
connection with the designation of such Subsidiary as an Unrestricted Subsidiary
minus (ii) the portion (proportionate to the Parent’s and its Subsidiaries’
Equity Interest in such Subsidiary) of the fair market value of the net assets
of such Subsidiary at the time of such redesignation. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

 

110



--------------------------------------------------------------------------------

Section 9.19. Mortgaged Properties. In order to create in favor of Collateral
Trustee, for the ratable benefit of the Secured Parties, a valid and, subject to
any filing and/or recording referred to herein, perfected first priority
security interest in any Mortgaged Property, the Borrower and/or each applicable
Guarantor shall deliver to the Collateral Trustee (i) in the case of the
Mortgaged Properties identified on Schedule 1.01(b), on or prior to the date
that is ninety days after the Closing Date and (ii) in the case of any other
Mortgaged Properties acquired by the Borrower or any Guarantor after the Closing
Date, within ninety days following the acquisition thereof:

(a) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering such Mortgaged
Property;

(b) opinions of counsel (which counsel shall be reasonably satisfactory to
Administrative Agent) in each state in which such Mortgaged Property is located
with respect to the enforceability of the Mortgages to be recorded in such state
and such other matters as Administrative Agent may reasonably request, in each
case in form and substance reasonably satisfactory to Administrative Agent;

(c) (i) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to
Administrative Agent with respect to each such Mortgaged Property insuring the
Mortgages as valid and subsisting Liens on the Mortgaged Property described
therein, free and clear of all Liens except Permitted Liens (each, a “Title
Policy”), in amounts not less than the fair market value of each Mortgaged
Property and with such endorsements as the Administrative Agent may request,
naming the Collateral Trustee and its respective successors and assigns as the
insured, together with a title report issued by a title company with respect
thereto, dated not more than thirty days prior to the date on which a Mortgage
is delivered with respect to such Mortgaged Property and copies of all recorded
documents listed as exceptions to title or otherwise referred to therein, each
in form and substance reasonably satisfactory to Administrative Agent and
(ii) evidence satisfactory to Administrative Agent that such Credit Party has
paid to the title company or to the appropriate governmental authorities all
expenses and premiums of the title company and all other sums required in
connection with the issuance of each Title Policy and all recording and stamp
taxes (including mortgage recording and intangible taxes) payable in connection
with recording the Mortgages for the applicable Mortgaged Property in the
appropriate real estate records;

(d) no later than three (3) Business Days prior to the date on which a Mortgage
is delivered with respect to a Mortgaged Property, in order to comply with the
Flood Laws, the following documents (collectively, the “Flood Documents”) with
respect to each Mortgaged Property, in each case in form and substance
reasonably satisfactory to Administrative Agent: (A) a completed standard “life
of loan” flood hazard determination form (a “Flood Determination Form”), (B) if
the property is a Flood Hazard Property, a notification to the Borrower
(“Borrower Notice”) and (if applicable) notification to the Borrower that flood
insurance coverage under the NFIP is not available because the applicable
community does not participate in the NFIP, (C) documentation evidencing the
Borrower’s receipt of the Borrower Notice (e.g., countersigned Borrower Notice,
return receipt of certified U.S. Mail, or overnight delivery), and (D) if
Borrower Notice is required to be given and flood insurance is available in the
community in which the property is located, a copy of one of the following: the
flood insurance policy, the Borrower’s application for a flood insurance policy
plus proof of premium payment, a declaration page confirming that flood
insurance has been issued, or such other evidence of flood insurance
satisfactory to Administrative Agent (any of the foregoing being “Evidence of
Flood Insurance”);

 

111



--------------------------------------------------------------------------------

(e) ALTA surveys of all Mortgaged Properties, certified to Administrative Agent;
provided that no Borrower or Guarantor shall be required to obtain a new ALTA
survey with respect to any Mortgaged Property if the Borrower delivers to the
applicable title company and the Administrative Agent (i) a copy of a survey
previously conducted on such Mortgaged Property and (ii) an affidavit executed
by a Senior Officer of the Borrower confirming that there has been no
significant change since the date of such survey in respect of the matters
covered therein, so long as such survey and affidavit are reasonably acceptable
to the Administrative Agent and enables the applicable title company to provide
full survey coverage; and

(f) appraisals and other documents, instruments and certificates, in each case
in form and substance satisfactory to Administrative Agent that the
Administrative Agent shall reasonably request.

ARTICLE 10

NEGATIVE COVENANTS

The Parent (for itself and each of its Restricted Subsidiaries) hereby covenants
and agrees that on the Closing Date and thereafter, until the Commitments have
terminated and the Loans, together with interest, Fees and all other Obligations
incurred hereunder (other than contingent indemnification obligations for which
no claim has been identified), are paid in full:

Section 10.01. Limitation on Indebtedness. The Parent will not, and will not
permit any of the Restricted Subsidiaries to, create, incur, assume or suffer to
exist (collectively, “incur” and collectively, an “incurrence”) any
Indebtedness, except:

(a) (i) Indebtedness arising under the Credit Documents or any Credit Agreement
Refinancing Indebtedness (including pursuant to any Refinancing Amendment) and
(ii) Indebtedness arising under the Revolving Loan Credit Agreement in a
principal amount not exceeding at any one time outstanding the greater of (x)
$1,300,000,000 and (y) the Borrowing Base;

(b) Indebtedness of (i) the Parent or any Credit Party owing to the Parent or
any Restricted Subsidiary of the Parent, provided that such Indebtedness must be
unsecured and expressly subordinated to the prior payment in full in cash of all
Obligations on such terms that are set forth in Exhibit P, (ii) any Restricted
Subsidiary who is not a Credit Party owing to any other Restricted Subsidiary
who is not a Credit Party and (iii) subject to compliance with Section 10.05,
any Restricted Subsidiary who is not a Credit Party owing to any Credit Party;

(c) Indebtedness in respect of any bankers’ acceptance, bank guarantees, letter
of credit, warehouse receipt or similar facilities entered into in the Ordinary
Course of Business (including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims);

 

112



--------------------------------------------------------------------------------

(d) subject to compliance with Section 10.05 at the time of incurrence,
Guarantee Obligations incurred by (i) Restricted Subsidiaries of the Parent in
respect of Indebtedness of the Parent or other Restricted Subsidiaries that is
permitted to be incurred under this Agreement and (ii) the Parent in respect of
Indebtedness of the Restricted Subsidiaries of the Parent that is permitted to
be incurred under this Agreement, provided that, except as provided in clauses
(j) and (k) below, there shall be no Guarantee (x) by a Restricted Subsidiary
that is not a Guarantor of any Indebtedness of any Credit Party and (y) in
respect of any Permitted Additional Debt, unless such Guarantee is made by a
Guarantor and, in the case of Permitted Additional Debt that is subordinated, is
subordinated;

(e) Guarantee Obligations (i) incurred in the Ordinary Course of Business in
respect of obligations of (or to) suppliers, customers, franchisees, lessors and
licensees or (ii) otherwise constituting Investments permitted by Section 10.05;

(f) (i) Indebtedness (including Indebtedness arising under Capital Leases)
incurred within 270 days of the acquisition, construction or improvement of
fixed or capital assets to finance the acquisition, construction or improvement
of such fixed or capital assets, (ii) Indebtedness arising under Capital Leases
entered into in connection with Permitted Sale Leasebacks and (iii) Indebtedness
arising under Capital Leases, other than Capital Leases in effect on the Closing
Date and Capital Leases entered into pursuant to subclauses (i) and (ii) above,
provided, that the aggregate amount of Indebtedness incurred pursuant to this
subclause (iii) shall not exceed an amount at any time outstanding, equal to the
greater of (x) $50,000,000 and (y) 1.5% of Consolidated Total Assets on the date
of the incurrence of such Indebtedness, and (iv) any modification, replacement,
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i), (ii) or (iii) above, provided that, except to the extent
otherwise expressly permitted hereunder, the principal amount thereof (including
pursuant to clause (iii)) does not exceed the principal amount thereof
outstanding immediately prior to such modification, replacement, refinancing,
refunding, renewal or extension, except by an amount equal to the unpaid accrued
interest and premium thereon plus other reasonable amounts paid and fees and
expenses incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extension;

(g) Indebtedness outstanding on the Closing Date (i) listed on Schedule 10.01(g)
and any modification, replacement, refinancing, refunding, renewal or extension
thereof, provided that, except to the extent otherwise expressly permitted
hereunder, (x) the principal amount thereof does not exceed the principal amount
thereof outstanding immediately prior to such modification, replacement,
refinancing, refunding, renewal or extension, except by an amount equal to the
unpaid accrued interest and premium thereon plus other reasonable amounts paid
and fees and expenses incurred in connection with such modification,
replacement, refinancing, refunding, renewal or extension plus an amount equal
to any existing commitment unutilized and letters of credit undrawn thereunder
and (y) the direct and contingent obligors with respect to such Indebtedness are
not changed and (ii) owing by the Parent to any Restricted Subsidiary of the
Parent or by any Restricted Subsidiary of the Parent to the Parent or any other
Restricted Subsidiary of the Parent;

(h) Indebtedness in respect of Hedge Agreements;

 

113



--------------------------------------------------------------------------------

(i) [Reserved]

(j) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Credit Party (or is a Credit Party that survives
a merger with such Person) or Indebtedness attaching to assets that are acquired
by the Parent or any Credit Party, in each case after the Closing Date as the
result of a Permitted Acquisition, provided, that (w) such Indebtedness existed
at the time such Person became a Credit Party or at the time such assets were
acquired and, in each case, was not created in anticipation thereof, (x) such
Indebtedness is not guaranteed in any respect by the Parent or any Credit Party
(other than by any such Person that so becomes a Credit Party or is the survivor
of a merger with such Person and any of its Subsidiaries) and (y)(A) the Equity
Interests of such Person is pledged to the Collateral Trustee to the extent
required under Section 9.13 and (B) such Person executes a supplement to each of
the Guarantee, the Security Agreement and the Pledge Agreement to the extent
required under Sections 9.12 or 9.13, as applicable, provided that the
requirements of this subclause (y) shall not apply to (I) an aggregate amount at
any time outstanding of up to the greater of (A) $150,000,000 or (B) 4.25% of
Consolidated Total Assets at the time of the incurrence of such Indebtedness
(less all Indebtedness as to which the proviso to clause (k)(i)(y) below then
applies, or that constitutes a modification, replacement, refinancing,
refunding, renewal or extension pursuant to subclause (ii) below or subclause
(k)(ii), as applicable) and (II) any Indebtedness of the type that could have
been incurred under Section 10.01(f), and (ii) any modification, replacement,
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i) above, provided that, except to the extent otherwise expressly
permitted hereunder, (X) the principal amount of any such Indebtedness does not
exceed the principal amount thereof outstanding immediately prior to such
modification, replacement, refinancing, refunding, renewal or extension except
by an amount equal to the unpaid accrued interest and premium thereon plus other
reasonable amounts paid and fees and expenses incurred in connection with such
modification, replacement, refinancing, refunding, renewal or extension plus an
amount equal to any existing commitment unutilized and letters of credit undrawn
thereunder and (Y) the direct and contingent obligors with respect to such
Indebtedness are not changed;

(k) (i) Permitted Additional Debt of the Parent or any Restricted Subsidiary of
the Parent, including Permitted Additional Debt incurred to finance a Permitted
Acquisition, provided that (x) if such Indebtedness is incurred by a Restricted
Subsidiary that is not a Credit Party, such Indebtedness is not guaranteed by a
Credit Party except as permitted by Section 10.05(g). and (y) if such
Indebtedness is incurred to finance a Permitted Acquisition, (A) the Parent or
another Credit Party pledges the Equity Interests of such acquired Person to the
Collateral Trustee to the extent required under Section 9.13 and (B) such
acquired Person executes a supplement to the Guarantee and the Security
Agreement (or alternative guarantee and security arrangements in relation to the
Obligations reasonably acceptable to the Administrative Agent) to the extent
required under Section 9.12 or 9.13, as applicable; provided that the
requirements of this subclause (y) shall not apply to an aggregate amount at any
time outstanding of up to the greater of (A) $150,000,000 or (B) 4.25% of
Consolidated Total Assets at the time of the incurrence of such Indebtedness
(less all Indebtedness as to which the proviso to clause (j)(i)(y) above then
applies, or that constitutes a modification, replacement, refinancing,
refunding, renewal or extension pursuant to subclause (ii) below or subclause
(j)(ii), as applicable), and (ii) any modification, replacement, refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause
(i) above, provided that, except to the extent otherwise expressly permitted
hereunder, (x) the principal amount of any such Indebtedness does not exceed the
principal amount thereof outstanding immediately prior to such modification,
replacement, refinancing, refunding, renewal or extension except by an amount
equal to the unpaid accrued interest and premium thereon plus other reasonable
amounts paid and fees and expenses incurred in connection with such
modification, replacement, refinancing, refunding, renewal or extension plus an
amount equal to any existing commitment unutilized and letters of credit undrawn
thereunder and (y) the direct and contingent obligors with respect to such
Indebtedness are not changed;

 

114



--------------------------------------------------------------------------------

(l) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the Ordinary Course of Business,
including those incurred to secure health, safety and environmental obligations
in the Ordinary Course of Business;

(m) (i) Indebtedness incurred in connection with any Permitted Sale Leaseback
(provided that the Net Cash Proceeds thereof are promptly applied to the
prepayment of the Term Loans to the extent required by Section 5.02) and
(ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above, provided that, except to the extent otherwise
permitted hereunder, (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension and (y) the direct and
contingent obligors with respect to such Indebtedness are not changed;

(n) (i) additional Indebtedness and (ii) any refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (i) above; provided that
the aggregate amount of Indebtedness incurred and remaining outstanding pursuant
to this clause (n) shall not at any time exceed an amount equal to the greater
of (x) $150,000,000 and (y) 4.25% of Consolidated Total Assets on the date of
the incurrence of such Indebtedness;

(o) Indebtedness incurred by Restricted Subsidiaries that are Foreign
Subsidiaries; provided that the aggregate amount of Indebtedness incurred and
remaining outstanding pursuant to this clause (o) shall not at any time exceed,
an amount, in the aggregate, at any time outstanding, equal to the greater of
(x) $125,000,000 and (y) 3.5% of Consolidated Total Assets at the time of the
incurrence of such Indebtedness;

(p) Indebtedness incurred by Restricted Subsidiaries that are not Credit Parties
so long as (x) the aggregate amount of Indebtedness incurred and remaining
outstanding pursuant to this clause (p) shall not at any time exceed, an amount,
in the aggregate, at any time outstanding, equal to the greater of (x)
$125,000,000 and (y) 3.5% of Consolidated Total Assets at the time of the
incurrence of such Indebtedness and (y) such Indebtedness matures no earlier
than 91 days subsequent to the maturity of the initial Term Loans;

(q) Indebtedness in respect of overdraft facilities, employee credit card
programs and other cash management arrangements in the Ordinary Course of
Business and, with regard to Restricted Subsidiaries that are not Credit
Parties, Indebtedness in respect of cash pooling arrangements in the Ordinary
Course of Business;

 

115



--------------------------------------------------------------------------------

(r) unsecured Indebtedness in respect of obligations of the Parent or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services, provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 60
days after the incurrence of the related obligation) in the Ordinary Course of
Business and not in connection with the borrowing of money or Hedge Agreements;

(s) Indebtedness arising from agreements of the Parent or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case entered into in connection with Permitted
Acquisitions, other Investments and the disposition of any business, assets, or
Equity Interests permitted hereunder, other than Guarantee Obligations incurred
by any Person acquiring all or any portion of such business, assets or Equity
Interests for the purpose of financing such acquisition, provided that (i) such
Indebtedness is not reflected on the balance sheet of the Parent or any
Restricted Subsidiary (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet will not
be deemed to be reflected on such balance sheet for purposes of this clause (i))
and (ii) the maximum assumable liability in respect of all such Indebtedness
shall at no time exceed the gross proceeds, including non-cash proceeds (the
fair market value of such non-cash proceeds being measured at the time received
and without giving effect to any subsequent changes in value), actually received
by the Parent and the Restricted Subsidiaries in connection with such
disposition;

(t) Indebtedness of the Parent or any Restricted Subsidiary consisting of
(i) obligations to pay insurance premiums or (ii) take or pay obligations
contained in supply agreements, in each case arising in the Ordinary Course of
Business and not in connection with the borrowing of money or Hedge Agreements;

(u) Indebtedness representing deferred compensation, severance and health and
welfare retirement benefits to current and former employees of the Parent (or
any direct or indirect parent thereof) and the Restricted Subsidiaries incurred
in the Ordinary Course of Business;

(v) unsecured, Subordinated Indebtedness consisting of promissory notes issued
by the Parent or any Guarantor to current or former officers, managers,
consultants, directors and employees (or their respective spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees)
to finance the purchase or redemption of Equity Interests of the Parent (or any
direct or indirect parent thereof) permitted by Section 10.06;

(w) Indebtedness consisting of obligations of the Parent or the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with Permitted Acquisitions or any other Investment
expressly permitted hereunder;

(x) cash management obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case in connection with deposit accounts;

(y) Indebtedness arising from advance payments received in the Ordinary Course
of Business from customers for goods and services purchased or rented in the
Ordinary Course of Business and not for borrowed money;

 

116



--------------------------------------------------------------------------------

(z) Indebtedness of any Receivables Entity in respect of any Qualified
Receivables Transaction that is without recourse to any Credit Party or any of
their respective assets;

(aa) to the extent constituting Indebtedness, Indebtedness under a Permitted
Supply Chain Financing Program; provided that the aggregate amount of
Indebtedness incurred and remaining outstanding pursuant to this clause (aa)
shall not at any time exceed $25,000,000; and

(bb) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (aa) above.

Section 10.02. Limitation on Liens. The Parent will not, and will not permit any
of the Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Lien upon any property or assets of any kind (real or personal, tangible or
intangible) of the Parent or any Restricted Subsidiary, whether now owned or
hereafter acquired, except:

(a) Liens arising under the Credit Documents;

(b) Permitted Liens;

(c) (i) Liens securing Indebtedness permitted pursuant to Section 10.01(f),
provided that (x) such Liens attach at all times only to the assets so financed
except for accessions to such property and the proceeds and the products thereof
and (y) that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender,
and (ii) Liens on the assets of Restricted Subsidiaries that are not Credit
Parties securing Indebtedness permitted pursuant to Section 10.01(o), (p) and
(q), provided that the Liens permitted under Section 10.01(p) shall in no event
attach to any Collateral;

(d) Liens existing on the Closing Date and listed on Schedule 10.02(d);

(e) the replacement, extension or renewal of any Lien permitted by clauses
(a) through (d) above and clause (f) of this Section 10.02 upon or in the same
assets (other than after acquired property that is affixed or incorporated into
the property covered by such Lien or financed by Indebtedness permitted under
Section 10.01 and proceeds and products thereof) theretofore subject to such
Lien or the replacement, extension or renewal (without increase in the amount or
change in any direct or contingent obligor except to the extent otherwise
permitted hereunder) of the Indebtedness secured thereby;

(f) Liens existing on the assets of any Person that becomes a Restricted
Subsidiary (or is a Restricted Subsidiary that survives a merger with such
Person), or existing on assets acquired, pursuant to a Permitted Acquisition or
other Investment to the extent the Liens on such assets secure Indebtedness
permitted by Section 10.01(j) or other obligations permitted by this Agreement,
provided that such Liens attach at all times only to the same assets that such
Liens (other than after acquired property that is affixed or incorporated into
the property covered by such Lien or financed by Indebtedness permitted under
Section 10.01 and proceeds and products thereof) attached to, and secure only
the same Indebtedness or obligations (or any modifications, refinancings,
extensions, renewals, refundings or replacements of such Indebtedness permitted
by Section 10.01) that such Liens secured, immediately prior to such Permitted
Acquisition or other Investment, as applicable;

 

117



--------------------------------------------------------------------------------

(g) (i) Liens placed upon the Equity Interests of any Restricted Subsidiary
acquired pursuant to a Permitted Acquisition to secure Indebtedness incurred
pursuant to Section 10.01(k) in connection with such Permitted Acquisition and
(ii) Liens placed upon the assets of such Restricted Subsidiary to secure a
guarantee by, or Indebtedness of, such Restricted Subsidiary of any Indebtedness
of the Parent or any other Restricted Subsidiary incurred pursuant to
Section 10.01(k);

(h) Liens securing Indebtedness or other obligations of the Parent or a
Restricted Subsidiary in favor of the Parent or any Restricted Subsidiary that
is a Credit Party and Liens securing Indebtedness or other obligations of any
Subsidiary that is not a Credit Party in favor of any Restricted Subsidiary that
is not a Credit Party;

(i) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the Ordinary Course of Business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;

(j) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.05 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 10.04, each case, solely to the extent such
Investment or sale, disposition, transfer or lease, as the case may be, would
have been permitted on the date of the creation of such Lien;

(k) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale and purchase of goods entered into by the Parent
or any of the Restricted Subsidiaries in the Ordinary Course of Business
permitted by this Agreement;

(l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.05;

(m) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the Ordinary Course of Business and not for speculative
purposes;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Parent or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the Ordinary Course of Business of the Parent
and its Restricted Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Parent or any of its Restricted
Subsidiaries in the Ordinary Course of Business;

 

118



--------------------------------------------------------------------------------

(o) Liens solely on any cash earnest money deposits made by the Parent or any of
its Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(p) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(q) subject to the terms of the Intercreditor Agreement, (x) Liens securing
obligations under the Revolving Loan Credit Agreement and (y) Liens securing
Bank Product Obligations (as defined in the Intercreditor Agreement);

(r) Liens securing Permitted Additional Debt that consists of Permitted First
Priority Debt or Permitted Junior Priority Debt;

(s) Liens on Equity Interests in joint ventures held by the Parent or any of its
Restricted Subsidiaries provided such joint venture is not a Guarantor;

(t) Liens (i) of a Foreign Subsidiary arising from precautionary security
filings regarding a “true sale” to a Receivables Entity pursuant to a Qualified
Receivables Transaction and (ii) on the Accounts and Related Assets arising in
connection with a Qualified Receivables Transaction;

(u) Liens on Accounts and customary related assets owing to a Credit Party or
any Restricted Subsidiary consisting of precautionary security filings regarding
a “true sale” in connection with a Permitted Supply Chain Financing Program for
such Accounts;

(v) Liens constituting deemed security interests under section 12(3) of the PPSA
Australia or section 17(1)(b) of the PPSA New Zealand (as such terms are defined
in the Revolving Credit Agreement) which do not secure payment or performance of
an obligation and any equivalent arrangement entered into any other
jurisdiction;

(w) Liens on dedicated cash collateral accounts of Foreign Subsidiaries and the
deposits therein not to exceed $50,000,000 in the aggregate securing letters of
credit issued for the account of a Foreign Subsidiary by any financial
institution; and

(x) additional Liens so long as the aggregate principal amount of the
obligations so secured does not exceed the greater of (i) $50,000,000 and (ii)
1.5% of Consolidated Total Assets determined as of the date of the incurrence of
such Liens.

Section 10.03. Limitation on Fundamental Changes. Except as expressly permitted
by Section 10.04 or 10.05, the Parent will not, and will not permit any of its
Restricted Subsidiaries to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:

 

119



--------------------------------------------------------------------------------

(a) so long as no Default or Event of Default would result therefrom, any
Restricted Subsidiary of the Parent or any other Person may be merged or
consolidated with or into a Credit Party, provided that (i) the Credit Party
shall be the continuing or surviving entity or (ii) if the Person formed by or
surviving any such merger or consolidation is not a Credit Party (such Person,
the “Successor Credit Party”), (A) the Successor Credit Party shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, (B) the Successor Credit
Party shall expressly assume all the obligations of the constituent Credit Party
under this Agreement and the other Credit Documents pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent,
(C) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Guarantee confirmed that its
Guarantee shall apply to the Successor Credit Party’s obligations under this
Agreement, (D) each Restricted Subsidiary grantor and each Restricted Subsidiary
pledgor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Security Agreement or the Pledge Agreement, as
applicable, confirmed that its obligations thereunder shall apply to the
Successor Credit Party’s obligations under this Agreement, (E) each mortgagor of
a Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have by an amendment to or restatement of the applicable
Mortgage confirmed that its obligations thereunder shall apply to the Successor
Credit Party’s obligations under this Agreement, and (F) Parent shall have
delivered to the Administrative Agent (x) an officer’s certificate stating that
such merger or consolidation and such supplements to this Agreement preserve the
enforceability of the Guarantee and the perfection and priority of the Liens
under the Security Documents, (y) if reasonably requested by the Administrative
Agent, an opinion of counsel to the effect that such merger or consolidation
does not violate this Agreement or any other Credit Document, and provided
further that if the foregoing are satisfied, the Successor Credit Party will
succeed to, and be substituted for, such constituent Credit Party under this
Agreement and (z) such other documents and information as may be reasonably
requested by the Administrative Agent or any Lender in order for the
Administrative Agent and such Lender to comply with their ongoing obligations
under applicable “know your customer” and anti-money laundering requirements,
including the PATRIOT Act;

(b) any Restricted Subsidiary of the Parent other than a Credit Party or any
other Person may be merged, amalgamated or consolidated with or into any one or
more Restricted Subsidiaries of the Parent other than a Credit Party, provided
that (i) in the case of any merger, amalgamation or consolidation involving one
or more Restricted Subsidiaries, (A) a Restricted Subsidiary shall be the
continuing or surviving entity or (B) the Parent shall take all steps necessary
to cause the Person formed by or surviving any such merger, amalgamation or
consolidation (if other than a Restricted Subsidiary) to become a Restricted
Subsidiary, (ii) no Default or Event of Default would result from the
consummation of such merger, amalgamation or consolidation and (iii) the Parent
shall have delivered to the Administrative Agent an officer’s certificate
stating that such merger, amalgamation or consolidation and such supplements to
any Security Document preserve the enforceability of the Guarantee and the
perfection and priority of the Liens under the Security Documents;

(c) any Restricted Subsidiary that is not a Credit Party may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to any Credit Party or any other Restricted
Subsidiary;

(d) any Guarantor may sell, lease, transfer or otherwise dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to any other Credit
Party; and

 

120



--------------------------------------------------------------------------------

(e) any Restricted Subsidiary (other than the Borrower) may liquidate or
dissolve if (i) the Parent determines in good faith that such liquidation or
dissolution is in the best interests of the Parent and is not materially
disadvantageous to the Lenders and (ii) to the extent such Restricted Subsidiary
is a Credit Party, any assets or business not otherwise disposed of or
transferred in accordance with Section 10.04 or 10.05, or, in the case of any
such business, discontinued, shall be transferred to, or otherwise owned or
conducted by, another Credit Party after giving effect to such liquidation or
dissolution.

Section 10.04. Limitation on Sale of Assets. The Parent will not, and will not
permit any of the Restricted Subsidiaries to, (i) convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including receivables and leasehold interests), whether now owned or hereafter
acquired (other than any such sale, transfer, assignment or other disposition
resulting from any casualty or condemnation, of any assets of the Parent or the
Restricted Subsidiaries) or (ii) sell to any Person (other than a Credit Party)
any shares owned by it of any Restricted Subsidiary’s Equity Interests, except
that:

(b) the Parent and the Restricted Subsidiaries may sell, transfer or otherwise
dispose of (i) inventory in the Ordinary Course of Business, (ii) used or
surplus equipment, vehicles and other assets in the Ordinary Course of Business
and (iii) Permitted Investments;

(c) the Parent and the Restricted Subsidiaries may sell, transfer or otherwise
dispose of other assets (other than Accounts) (each a “Disposition”) for fair
value, provided that:

(i) with respect to any Disposition pursuant to this clause (b) for a purchase
price in excess of $10,000,000, the Parent or a Restricted Subsidiary shall
receive not less than 75% of such consideration in the form of cash or Permitted
Investments; provided that for the purposes of this clause (i):

(A) any liabilities (as shown on the Parent’s or such Restricted Subsidiary’s
most recent balance sheet provided hereunder or in the footnotes thereto) of the
Parent or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which the
Parent and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing,

(B) any securities received by the Parent or such Restricted Subsidiary from
such transferee that are converted by the Parent or such Restricted Subsidiary
into cash (to the extent of the cash received) within 180 days following the
closing of the applicable Disposition, and

(C) any Designated Non-Cash Consideration received by the Parent or such
Restricted Subsidiary in respect of such Disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this Section 10.04(b) and Section 10.04(c) that is at that
time outstanding, shall not exceed an aggregate amount equal to 6% of
Consolidated Total Assets at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value,

 

121



--------------------------------------------------------------------------------

shall in each case under this clause (i) be deemed to be cash;

(ii) any non-cash proceeds received are pledged to the Collateral Trustee to the
extent required under Section 9.13;

(iii) to the extent applicable, the Net Cash Proceeds thereof to the Parent and
the Restricted Subsidiaries are promptly applied to the prepayment as provided
for in Section 5.02; and

(iv) after giving effect to any such sale, transfer or disposition, no Default
or Event of Default shall have occurred and be continuing;

(d) the Parent and the Restricted Subsidiaries may make sales of assets to the
Parent or to any Restricted Subsidiary, provided that with respect to any such
sales to Restricted Subsidiaries that are not Credit Parties:

(i) such sale, transfer or disposition shall be for fair value;

(ii) with respect to any Disposition pursuant to this clause (c) for a purchase
price in excess of $10,000,000, the Parent or a Restricted Subsidiary shall
receive not less than 75% of such consideration in the form of cash or Permitted
Investments; provided that for the purposes of this clause (ii):

(A) any liabilities (as shown on the Parent’s or such Restricted Subsidiary’s
most recent balance sheet provided hereunder or in the footnotes thereto) of the
Parent or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which the
Parent and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing,

(B) any securities received by the Parent or such Restricted Subsidiary from
such transferee that are converted by the Parent or such Restricted Subsidiary
into cash (to the extent of the cash received) within 180 days following the
closing of the applicable Disposition,

(C) any Designated Non-Cash Consideration received by the Parent or such
Restricted Subsidiary in respect of such Disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this Section 10.04(c) and Section 10.04(b) that is at that
time outstanding, shall not exceed an aggregate amount equal to 6% of
Consolidated Total Assets at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value,

 

122



--------------------------------------------------------------------------------

shall in each case under this clause (ii) be deemed to be cash; and

(iii) any non-cash proceeds received are pledged to the Collateral Trustee to
the extent required under Section 9.13.

(e) the Parent and any Restricted Subsidiary may effect any transaction
permitted by Section 10.03, 10.05 or 10.06;

(f) in addition to selling or transferring accounts receivable pursuant to the
other provisions hereof, the Parent and the Restricted Subsidiaries may sell or
discount without recourse accounts receivable arising in the Ordinary Course of
Business in connection with the compromise or collection thereof consistent with
such Person’s current credit and collection practices;

(g) the Parent and the Restricted Subsidiaries may lease, sublease, license or
sublicense (on a non-exclusive basis with respect to any intellectual property)
real, personal or intellectual property in the Ordinary Course of Business;

(h) the Parent and the Restricted Subsidiaries may effect sales, transfers and
other dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(i) the Parent and the Restricted Subsidiaries may effect sales, transfers and
other dispositions of property pursuant to Permitted Sale Leaseback
transactions;

(j) Restricted Subsidiaries that are Foreign Subsidiaries may make Dispositions
of Accounts and Related Assets to a Receivables Entity so long as the
requirements included in the definition of “Qualified Receivables Transaction”
have been satisfied;

(k) [reserved];

(l) the Parent and the Restricted Subsidiaries may effect sales, transfers and
other dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and

(m) any Credit Party and any Restricted Subsidiary may make Dispositions of
Accounts pursuant to a Permitted Supply Chain Financing Program so long as the
requirements included in the definition of “Permitted Supply Chain Financing
Program” have been satisfied.

Section 10.05. Limitation on Investments. The Parent will not, and will not
permit any of its Restricted Subsidiaries to, make any advance, loan, extensions
of credit or capital contribution to, or purchase any stock, bonds, notes,
debentures or other securities of or any assets constituting a division or line
of business of, or make any other Investment in, any Person, except:

 

123



--------------------------------------------------------------------------------

(a) extensions of trade credit and asset purchases in the Ordinary Course of
Business;

(b) Permitted Investments;

(c) loans and advances to officers, directors and employees of the Parent (or
any direct or indirect parent thereof) or any of its Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes (including employee payroll advances), (ii)
in connection with such Person’s purchase of Equity Interests of the Parent (or
any direct or indirect parent thereof) to the extent that the amount of such
loans and advances are contributed to the Parent in cash and (iii) for purposes
not described in the foregoing clauses (i) and (ii), in an aggregate principal
amount outstanding not to exceed $10,000,000;

(d) Investments existing on, or contemplated as of, the Closing Date and listed
on Schedule 10.05(d) and any extensions, renewals or reinvestments thereof, so
long as the aggregate amount of all Investments pursuant to this clause (d) is
not increased at any time above the amount of such Investments existing on the
Closing Date;

(e) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the Ordinary Course of Business or upon
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

(f) Investments to the extent that payment for such Investments is made solely
with Equity Interests of the Parent;

(g) Investments (i) by Parent or any Restricted Subsidiary of Parent in any
Credit Party, (ii) by any Restricted Subsidiary of Parent that is not a Credit
Party in any other Restricted Subsidiary of Parent that is not a Credit Party,
(iii) by any Credit Party in Restricted Subsidiaries that are not Credit
Parties, so long as either (A)(x) the cash, services or securities or other
property transferred to such non-Credit Party Restricted Subsidiaries is
distributed, repaid or otherwise transferred to a Credit Party (including as an
Investment in a Credit Party) within 30 days of such Investment and (y) no
Default or Event of Default shall have occurred and be continuing at the time of
such Investment or would result therefrom or (B) the First Lien Leverage Ratio
at the time such Investment is made would have been no greater than 4.00 to 1.00
determined on a Pro Forma Basis (including a pro forma application of the net
proceeds therefrom), as if such Investment had been made at the beginning of the
most recent Test Period for which financial statements have been delivered
pursuant to clause (a) or(b) of Section 9.01, and (iv) in Restricted
Subsidiaries that are not Credit Parties so long as such Investment is part of a
series of simultaneous Investments by Restricted Subsidiaries in other
Restricted Subsidiaries that result in the proceeds of the initial Investment
being invested in one or more Guarantors;

(h) Investments constituting Permitted Acquisitions;

 

124



--------------------------------------------------------------------------------

(i) (i) Investments in Unrestricted Subsidiaries and (ii) Investments in joint
ventures or similar entities that do not constitute Restricted Subsidiaries, in
each case, as valued at the fair market value of such Investment at the time
each such Investment is made, in an amount that, at the time such Investment is
made, would not exceed, net of all repayments, returns of capital and similar
amounts actually received in cash in respect of any such Investment (which
amount shall not exceed the amount of such Investment valued at the fair market
value of such Investment at the time such Investment was made), the greater of
(x) $100,000,000 and (y) 3% of Consolidated Total Assets as at the date of such
Investment;

(j) Investments constituting non-cash proceeds of sales, transfers and other
dispositions of assets to the extent permitted by Section 10.04;

(k) Investments made to repurchase or retire Equity Interests of the Parent or
any direct or indirect parent thereof owned by any employee stock ownership plan
or key employee stock ownership plan of the Parent in an amount not to exceed
$20,000,000 per annum, provided that such amount shall be increased by 100% of
any unused amount pursuant to this clause (k) for the immediately preceding year
(such amount, a “carry-forward amount”) without giving effect to any
carry-forward amount that was added in such preceding year and assuming any such
carry-forward amount is utilized first, provided further that in no event shall
such aggregate principal amount (after giving effect to the foregoing provisos)
exceed $25,000,000 per annum; provided further that such amount in any calendar
year may further be increased by (x) all amounts obtained by the Parent since
the Closing Date from the sale of such Equity Interests to officers, directors
and employees of Parent and its Restricted Subsidiaries in connection with any
permitted compensation and incentive arrangements and (y) the net proceeds of
key man life insurance policies received by the Parent or its Restricted
Subsidiaries, less the amount of Dividends previously made with the cash
proceeds of referred to in the foregoing clauses (x) and (y) of this proviso;

(l) Investments permitted under Section 10.06;

(m) Investments in any Similar Business in an aggregate amount at any time
outstanding not exceeding the greater of (i) $50,000,000 and (ii) 1.5% of
Consolidated Total Assets determined as of the date of such Investment;

(n) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
Ordinary Course of Business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the Ordinary Course of Business;

(o) Investments in the Ordinary Course of Business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;

(p) advances of payroll payments to employees in the Ordinary Course of
Business;

(q) (i) Investments in a Receivables Entity or any Investment by a Receivables
Entity in any other Person in connection with a Qualified Receivables
Transaction; provided, however, that any such Investment in a Receivables Entity
is in the form of (x) a contribution of Accounts and Related Assets or
(y) Limited Originator Recourse, and (ii) distributions or payments of
Receivables Fees and purchases of Accounts and Related Assets pursuant to a
Receivables Repurchase Obligation in connection with a Qualified Receivables
Transaction;

 

125



--------------------------------------------------------------------------------

(r) Guarantee Obligations of the Parent or any Restricted Subsidiary of leases
(other than Capital Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the Ordinary Course of Business;

(s) so long as the First Lien Leverage Ratio shall be less than 3.75:1.00 on a
Pro Forma Basis, Investments in an aggregate amount not exceeding the Available
Amount determined as at the date of such Investment;

(t) Investments constituting Guarantee Obligations of Indebtedness permitted
under Section 10.01;

(u) Investments pursuant to Hedge Agreements;

(v) to the extent constituting Investments, Permitted Supply Chain Financing
Programs;

(w) Investments constituting advances in the form of a prepayment of expenses,
so long as such expenses are being paid in accordance with customary trade terms
of the Parent or any Restricted Subsidiary;

(x) additional Investments pursuant to this clause (u), so long as the Total
Leverage Ratio at the time such Investment is made would have been no greater
than 3.00 to 1.00 determined on a Pro Forma Basis (including a pro forma
application of the net proceeds therefrom), as if such Investment had been made
at the beginning of the most recent Test Period for which financial statements
have been delivered pursuant to clause (a) or (b) of Section 9.01; and

(y) to the extent not covered by the foregoing subclauses (a) through (x),
Investments in an aggregate amount at any time outstanding not exceeding the
greater of (i) $125,000,000 and (ii) 3.5% of Consolidated Total Assets as at the
date of such Investment.

Section 10.06. Limitation on Dividends. The Parent will not declare or pay any
dividends (other than dividends payable solely in its Equity Interests) or
return any capital to its stockholders or make any other distribution, payment
or delivery of property or cash to its stockholders as such, or redeem, retire,
purchase or otherwise acquire, directly or indirectly, for consideration, any
shares of any class of its Equity Interests or the Equity Interests of any
direct or indirect parent now or hereafter outstanding, or set aside any funds
for any of the foregoing purposes, or permit any of its Restricted Subsidiaries
to purchase or otherwise acquire for consideration (other than in connection
with an Investment permitted by Section 10.05) any Equity Interests of the
Parent, now or hereafter outstanding (all of the foregoing “Dividends”),
provided that, (x) in the case of clause (e) below, no Event of Default under
Section 11.01 or 11.05 exists or would exist after giving effect thereto, and
(y) otherwise, no Event of Default exists or would exist after giving effect
thereto:

 

126



--------------------------------------------------------------------------------

(a) the Parent may redeem in whole or in part any of its Equity Interests for
another class of its Equity Interests or with proceeds from substantially
concurrent equity contributions or issuances of new Equity Interests, provided
that such new Equity Interests contain terms and provisions at least as
advantageous to the Lenders in all respects material to their interests as those
contained in the Equity Interests redeemed thereby;

(b) the Parent may (or may make Dividends to permit any direct or indirect
parent thereof to) (i) repurchase shares of its (or such parent’s) Equity
Interests held by officers, directors and employees of the Parent and its
Subsidiaries, so long as such repurchase is pursuant to, and in accordance with
the terms of, management and/or employee stock plans, stock subscription
agreements or shareholder agreements to the extent permitted under
Section 10.05(k); and (ii) repurchase, redeem or otherwise acquire or retire for
value Equity Interests in lieu of withholding Taxes in connection with any
exercise, vesting, settlement or exchange, as applicable, of stock options,
warrants, restricted stock, restricted stock units or other similar rights;
provided that cancellation of Indebtedness owing to the Parent from members of
management of the Parent, any of the Parent’s direct or indirect parent
companies or any of the Parent’s Restricted Subsidiaries in connection with a
repurchase, redemption or other acquisition or retirement of Equity Interests of
any of the Parent’s direct or indirect parent companies will not be deemed to
constitute a Dividend for purposes of this covenant or any other provision of
this Agreement;

(c) the Parent may pay Dividends with respect to its Equity Interests, provided
that (x) the amount of any such Dividends pursuant to this clause (c) shall not
exceed an amount equal to the Available Amount at such time and (y) the First
Lien Leverage Ratio shall be less than 3.75:1.00 on a Pro Forma Basis (after
giving effect to such Dividend);

(d) the Parent may pay Dividends on its common stock in an amount per share not
exceeding 6.0% per annum of the QIPO Price per share, so long as the
Consolidated Interest Coverage Ratio shall not be less than 2.00:1.00 on a Pro
Forma Basis (after giving effect to such distribution);

(e) the Parent may (i) declare and pay regularly scheduled or accumulated cash
Dividends to the holders of the Preferred Stock on a quarterly basis at a rate
equal to 6.50% per annum and (ii) upon the occurrence of a Fundamental Change
(as defined in the Preferred Certificate of Designation), repurchase any or all
of the Preferred Stock in accordance with Section 5 of the Preferred Certificate
of Designation; provided that, prior to or concurrently with any such
repurchase, the Parent and the Borrower have complied with all obligations
hereunder arising out of such Fundamental Change;

(f) the Parent may pay additional Dividends with respect to its Equity
Interests, provided that the Total Leverage Ratio shall be less than 2.50:1.00
on a Pro Forma Basis (after giving effect to such Dividend); and

(g) to the extent not covered by the foregoing subclauses (a) through (f), the
Parent may pay Dividends with respect to its Equity Interests in an amount not
exceeding the greater of (i) $50,000,000 and (ii) 1.5% of Consolidated Total
Assets as at the date of such Dividend.

 

127



--------------------------------------------------------------------------------

Section 10.07. Prepayments, Etc. of Indebtedness. (a) The Parent will not, and
will not permit any Restricted Subsidiary to (i) prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner any Indebtedness (other than Permitted First Priority Indebtedness,
Indebtedness under the Revolving Loan Credit Agreement and Ordinary Course
Indebtedness) (collectively, together with any Permitted Refinancing of the
foregoing, “Junior Financing”), or make any payment in violation of any
subordination terms of any Junior Financing Documentation, except (x) a
prepayment of Junior Financing made at an aggregate price not in excess of the
Available Amount on the date of such election that the Borrower elects to apply
to this Section 10.07(a)(i), such election to be specified in a written notice
of a Senior Officer of the Borrower calculating in reasonable detail the amount
of Available Amount immediately prior to such election and the amount thereof
elected to be so applied; provided that (A) immediately before and immediately
after giving Pro Forma Effect to any such prepayment, no Default or Event of
Default shall have occurred and be continuing; and (B) immediately after giving
effect to any such prepayment, the First Lien Leverage Ratio determined on a Pro
Forma Basis (including a pro forma application of the net proceeds therefrom),
as if such prepayment had occurred at the beginning of the most recent Test
Period for which financial statements have been delivered pursuant to clause
(a) or (b) of Section 9.01 shall be less than 3.75:1.00, (y) a prepayment of
Junior Financing provided that immediately after giving effect to such
prepayment, the Total Leverage Ratio determined on a Pro Forma Basis (including
a pro forma application of the net proceeds therefrom), as if such prepayment
had occurred at the beginning of the most recent Test Period for which financial
statements have been delivered pursuant to clause (a) or (b) of Section 9.01
shall be less than 2.50:1.00 and (z) the conversion of any Junior Financing to
Equity Interests (other than Disqualified Equity Interests); or (ii) amend,
modify or change in any manner materially adverse to the interests of the
Administrative Agent or the Lenders any term or condition of any Junior
Financing Documentation in respect of any Junior Financing with a principal
amount (individually or when aggregated with any other Junior Financing so
affected as part of a related series of transactions) that exceeds $50,000,000.

(b) The Parent will not waive, amend, modify, terminate or release any Junior
Financing with a principal amount (individually or when aggregated with any
other Junior Financing so affected as part of a related series of transactions)
that exceeds $50,000,000 to the extent that any such waiver, amendment,
modification, termination or release would be adverse to the Lenders in any
material respect.

Section 10.08. Limitations on Sale Leasebacks. The Parent will not, and will not
permit any of its Restricted Subsidiaries to, enter into or effect any Sale
Leasebacks, other than Permitted Sale Leasebacks.

Section 10.09. Changes in Business. The Parent and the Subsidiaries, taken as a
whole, will not fundamentally and substantively alter the character of their
business, taken as a whole, from the business conducted by the Parent and the
Subsidiaries, taken as a whole, on the Closing Date and other business
activities incidental or related to any of the foregoing.

 

128



--------------------------------------------------------------------------------

Section 10.10. Burdensome Agreements. The Parent will not, and will not permit
any of its Restricted Subsidiaries to, enter into or permit to exist any
contractual obligation (other than this Agreement or any other Credit Document)
that limits the ability of (a) any Restricted Subsidiary that is not a Credit
Party to make dividends to any Credit Party or (b) any Credit Party to create,
incur, assume or suffer to exist Liens on property of such Person for the
benefit of the Lenders with respect to the Obligations; provided that the
foregoing clauses (a) and (b) shall not apply to contractual obligations which
(i) (x) exist on the Closing Date and (to the extent not otherwise permitted by
this Section 10.10) are listed on Schedule 10.10 and (y) to the extent
contractual obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
renewal, extension or refinancing of such Indebtedness so long as such renewal,
extension or refinancing does not expand the scope of such contractual
obligation, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of the Parent, so
long as such contractual obligations were not entered into solely in
contemplation of such Person becoming a Restricted Subsidiary of the Parent;
(iii) represent Indebtedness of a Restricted Subsidiary of the Parent which is
not a Credit Party which is permitted by Section 10.01, (iv) arise in connection
with any Disposition permitted by Section 10.04, (v) are customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted under Section 10.05 and applicable solely to such joint
venture entered into in the Ordinary Course of Business, (vi) are negative
pledges and restrictions on Liens in favor of any holder of Indebtedness
permitted under Section 10.01 but solely to the extent any negative pledge
relates to the property financed by or the subject of such Indebtedness,
(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto, (viii) comprise restrictions imposed by any agreement
relating to secured Indebtedness permitted pursuant to Section 10.01 to the
extent that such restrictions apply only to the property or assets securing such
Indebtedness or, in the case of secured Indebtedness incurred pursuant to
Section 10.01(j) or Section 10.01(k)) only, to the Restricted Subsidiaries
incurring or guaranteeing such Indebtedness, (ix) are customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of the Parent or any Restricted Subsidiary, (x) are customary provisions
restricting assignment of any agreement entered into in the Ordinary Course of
Business, (xi) are restrictions on cash or other deposits imposed by customers
under contracts entered into in the Ordinary Course of Business, and (xii) exist
under the Revolving Loan Credit Agreement or any documentation relating to such
debt.

Section 10.11. Amendments of Organization Documents. The Parent will not, and
will not permit the Borrower or any Subsidiary Guarantor to, amend any of its
Organizational Documents in a manner materially adverse to the Administrative
Agent or the Lenders.

ARTICLE 11

EVENTS OF DEFAULT

Upon the occurrence of any of the following specified events (each, if the same
shall occur for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise, an “Event of Default”):

Section 11.01. Payments. The Borrower shall (a) default in the payment when due
of any principal of the Loans or (b) default, and such default shall continue
for five or more days, in the payment when due of any interest or stamping fees
on the Loans or any Fees or any other amounts owing hereunder or under any other
Credit Document; or

Section 11.02. Representations, etc. Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any Security Document or
any certificate, statement, report or other document delivered or required to be
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

 

129



--------------------------------------------------------------------------------

Section 11.03. Covenants. Any Credit Party shall:

(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.01(h) or Article 10; or

(b) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 11.01 or 11.02 or clause
(a) of this Section 11.03) contained in this Agreement or any Security Document
and such default shall continue unremedied for a period of at least thirty
(30) days after receipt by the Borrower of written notice from the
Administrative Agent or the Required Lenders; or

Section 11.04. Default Under Other Agreements. (a) The Parent or any of its
Restricted Subsidiaries shall (i) default in any payment with respect to any
Indebtedness (other than the Obligations) in excess of $50,000,000 in the
aggregate, for the Parent and such Restricted Subsidiaries, beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created or (ii) default in the observance or performance of any
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist (other than, with respect to Indebtedness
consisting of any Hedge Agreements, termination events or equivalent events
pursuant to the terms of such Hedge Agreements), the effect of which default or
other event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, any such Indebtedness to become due prior to its stated maturity; or
(b) without limiting the provisions of clause (a) above, any such Indebtedness
shall be declared to be due and payable, or required to be prepaid other than by
a regularly scheduled required prepayment or as a mandatory prepayment (and,
with respect to Indebtedness consisting of any Hedge Agreements, other than due
to a termination event or equivalent event pursuant to the terms of such Hedge
Agreements), prior to the stated maturity thereof; or

Section 11.05. Bankruptcy, etc. (a) The Parent, the Borrower or any Specified
Subsidiary shall commence a voluntary Insolvency Proceeding; (b) any Foreign
Subsidiary that is a Specified Subsidiary shall commence a voluntary case,
proceeding or action under any domestic or foreign law relating to bankruptcy,
judicial management, insolvency reorganization or relief of debtors legislation
of its jurisdiction of incorporation, in each case as now or hereafter in
effect, or any successor thereto; (c) an involuntary Insolvency Proceeding is
commenced against the Parent, the Borrower any Specified Subsidiary and the
petition is not controverted within 10 days after commencement thereof; (d) an
involuntary Insolvency Proceeding is commenced against the Parent, the Borrower
or any Specified Subsidiary and the petition is not dismissed within 60 days
after commencement thereof; (e) a judicial manager, receiver, receiver manager,
trustee or similar person is appointed for, or takes charge of, all or
substantially all of the Property of the Parent, the Borrower or any Specified
Subsidiary; (f) the Parent, the Borrower or any Specified Subsidiary commences
any other proceeding or action under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Parent, the Borrower or any Specified Subsidiary; (g) there is commenced against
the Parent, the Borrower or any Specified Subsidiary any such proceeding or
action that remains undismissed for a period of 60 days; (h) the Parent, the
Borrower or any Specified Subsidiary is adjudicated insolvent or bankrupt; (i)
any order of relief or other order approving any such case or proceeding or
action is entered; (j) the Parent, the Borrower or any Specified Subsidiary
suffers any appointment of any custodian receiver, receiver manager, trustee or
the like for it or any substantial part of its property to continue undischarged
or unstayed for a period of 60 days; (k) the Parent, the Borrower or any
Specified Subsidiary makes a general assignment for the benefit of creditors;
(l) any corporate action is taken by the Parent, the Borrower or any Specified
Subsidiary for the purpose of effecting any of the foregoing; or (m) any
Specified Subsidiary incorporated in New Zealand (or the New Zealand based
assets or business of any Specified Subsidiary) is declared at risk pursuant to
the Corporations (Investigation and Management) Act 1989 (New Zealand), or a
statutory manager is appointed or any step taken with a view to any such
appointment in respect of it or those assets or business under that Act; or.

 

130



--------------------------------------------------------------------------------

Section 11.06. ERISA. Any ERISA Event shall occur or is reasonably expected to
occur that, either individually or in the aggregate with any other ERISA Event
that has occurred or is reasonably expected to occur, could be reasonably likely
to result in a Material Adverse Effect; or

Section 11.07. Guarantee. Any Guarantee provided by the Parent or by any
Material Subsidiary or any material provision thereof shall cease to be in full
force or effect or any such Guarantor thereunder or any Credit Party shall deny
or disaffirm in writing any such Guarantor’s obligations under the Guarantee (or
any of the foregoing shall occur with respect to a Guarantee provided by a
Subsidiary that is not a Material Subsidiary and shall continue unremedied for a
period of at least 5 Business Days after receipt of written notice by the
Borrower from the Administrative Agent or the Required Lenders); or

Section 11.08. Pledge Agreement. The Pledge Agreement pursuant to which the
Equity Interests of any Material Subsidiary is pledged or any material provision
thereof shall cease to be in full force or effect (other than pursuant to the
terms hereof or thereof or as a result of acts or omissions of the Collateral
Trustee or any Lender) or any pledgor thereunder or any Credit Party shall deny
or disaffirm in writing any pledgor’s obligations under the Pledge Agreement (or
any of the foregoing shall occur with respect to a pledge of the Equity
Interests of a Subsidiary that is not a Material Subsidiary and shall continue
unremedied for a period of at least 5 Business Days after receipt of written
notice by the Borrower from the Administrative Agent or the Required Lenders);
or

Section 11.09. Security Agreement. The Security Agreement pursuant to which the
assets of the Parent, the Borrower or any Material Subsidiary are pledged as
Collateral or any material provision thereof shall cease to be in full force or
effect (other than pursuant to the terms hereof or thereof or as a result of
acts or omissions of the Collateral Trustee or any Lender) or any grantor
thereunder or any Credit Party shall deny or disaffirm in writing any grantor’s
obligations under the Security Agreement (or any of the foregoing shall occur
with respect to Collateral provided by a Subsidiary that is not a Material
Subsidiary and shall continue unremedied for a period of at least 5 Business
Days after receipt of written notice by the Borrower from the Administrative
Agent or the Required Lenders); or

 

131



--------------------------------------------------------------------------------

Section 11.10. Mortgages. Any Mortgage or any material provision of any Mortgage
relating to any material portion of the Collateral shall cease to be in full
force or effect (other than pursuant to the terms hereof or thereof or as a
result of acts or omissions of the Collateral Trustee or any Lender) or any
mortgagor thereunder or any Credit Party shall deny or disaffirm in writing any
mortgagor’s obligations under any Mortgage; or

Section 11.11. Judgments. One or more judgments or decrees shall be entered
against the Parent or any of the Restricted Subsidiaries involving a liability
of $50,000,000 or more in the aggregate for all such judgments and decrees for
the Parent and the Restricted Subsidiaries (to the extent not paid or fully
covered by insurance provided by a carrier not disputing coverage) and any such
judgments or decrees shall not have been satisfied, vacated, discharged or
stayed or bonded pending appeal within 60 days from the entry thereof; or

Section 11.12. Change of Control. A Change of Control shall occur; or

Section 11.13. Intercreditor; Subordination. The Intercreditor Agreement shall
be invalidated or otherwise cease to constitute the legal, valid and binding
obligations of the Revolving Credit Agent, enforceable in accordance with its
terms (to the extent that any Indebtedness held by such party remains
outstanding) or the subordination provisions of any document or instrument
evidencing any Permitted Additional Debt having a principal amount in excess of
$15,000,000 that are subordinated shall be invalidated or otherwise cease to be
legal, valid and binding obligations of the holders of such Permitted Additional
Debt, enforceable in accordance with their terms.

ARTICLE 12

REMEDIES UPON AN EVENT OF DEFAULT

Section 12.01. Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Credit Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Credit Documents, under any document
evidencing Indebtedness in respect of which the Loans have been designated as
“Designated Senior Debt,” and/or under Applicable Law;

provided, however, that upon the occurrence of an Event of Default under
Section 11.05, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

 

132



--------------------------------------------------------------------------------

Section 12.02. Application of Funds. After the exercise of remedies provided for
in Section 12.01 (or after the Loans have automatically become immediately due
and payable), any amounts received on account of the Obligations shall, subject
to the provisions of Section 5.09, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, disbursements and other
charges of counsel payable under Section 14.04 and amounts payable under
Sections 5.04, 2.10 and 2.11) payable to the Administrative Agent and the
Collateral Trustee in their respective capacities as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, disbursements and other charges of counsel payable
under Section 14.05) arising under the Credit Documents and amounts payable
under Sections 5.04, 2.10 and 2.11, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third held by them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third held by them;

Fifth, to the payment of all other Obligations of the Credit Parties owing under
or in respect of the Credit Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

ARTICLE 13

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 13.01. Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes JPMorgan
as successor Administrative Agent to the Prior Administrative Agent and, as the
Administrative Agent hereunder and under the other Credit Documents, to take
such action on its behalf under the provisions of this Agreement and each other
Credit Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Credit
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Credit Document, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, in the Collateral Trust Agreement or in
any other Credit Document to which such Agent is a party, nor shall any Agent
have or be deemed to have any fiduciary relationship with any other Agent, any
Lender or Participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Credit Document or otherwise exist against any Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Credit Documents with reference to any Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

133



--------------------------------------------------------------------------------

(b) Each of the Lenders hereby irrevocably appoints, designates, and authorizes
the Collateral Trustee to act as its agent under the Collateral Trust Agreement
and the other Credit Documents for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Credit Parties to secure
any of the Obligations, including to (i) take such action on its behalf under
the provisions of the Collateral Trust Agreement and the other Credit Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Collateral Trustee by the terms of the Collateral Trust Agreement and the
other Credit Documents, together with such other powers and discretion as are
reasonably incidental thereto and (ii) to enter into any and all Security
Documents and the Collateral Trust Agreement and such other documents and
instruments as shall be necessary to give effect to (A) the ranking and priority
of the Obligations, (B) the security interests in the Collateral purported to be
created by the Security Documents and (C) other terms and conditions of the
Collateral Trust Agreement. Each Lender further agrees to be bound by the terms
of the Collateral Trust Agreement to the same extent as if it were a party
thereto and authorizes the Administrative Agent to enter into the Collateral
Trust Agreement on its behalf. The Collateral Trustee (and any co-trustees,
co-agents, sub-agents and attorneys-in- fact appointed by the Administrative
Agent or the Collateral Trustee pursuant to Section 13.2 for purposes of holding
or enforcing any Lien on the Collateral (or any portion thereof) granted under
the Security Documents, or for exercising any rights and remedies thereunder at
the direction of the Collateral Trustee), shall be entitled to the benefits of
all provisions of this Article 13 (including, without limitation, Section 13.07
as though such co-agents, sub- agents and attorneys-in-fact were the Collateral
Trustee under the Credit Documents) as if set forth in full herein with respect
thereto.

Section 13.02. Delegation of Duties. Each Agent may execute any of its duties
under this Agreement or any other Credit Document (including for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.

 

134



--------------------------------------------------------------------------------

Section 13.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Credit Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein, to the extent
determined in a final, nonappealable judgment by a court of competent
jurisdiction) or (b) be responsible in any manner to any Lender or Participant
for any recital, statement, representation or warranty made by any Credit Party
or any officer thereof, contained herein or in any other Credit Document, or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Credit Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Credit
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Security Documents, or for any failure of
any Credit Party or any other party to any Credit Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or Participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Credit Document, or to inspect the properties,
books or records of any Credit Party or any Affiliate thereof.

Section 13.04. Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Credit Party), independent accountants
and other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Credit Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Credit Document in accordance
with a request or consent of the Required Lenders (or such greater number of
Lenders as may be expressly required hereby in any instance) and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Article 6, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Closing Date specifying its objection
thereto.

Section 13.05. Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to any Event of
Default as may be directed by the Required Lenders in accordance with Article
12; provided, however, that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.

 

135



--------------------------------------------------------------------------------

Section 13.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any
Credit Party or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to each Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal and investigation into the business, prospects, operations, property,
financial and other condition and creditworthiness of the Credit Parties and
their respective Subsidiaries, and all applicable bank or other regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower and the other
Credit Parties hereunder. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Credit Documents, and to
make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Credit Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Credit Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

Section 13.07. Indemnification of Agents. Whether or not the Transactions are
consummated, the Lenders shall indemnify upon demand each Agent-Related Person
(to the extent not reimbursed by or on behalf of any Credit Party and without
limiting the obligation of any Credit Party to do so), ratably based on their
respective Pro Rata Shares in effect on the date such indemnification is sought
under this Section, and hold harmless each Agent- Related Person from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 13.07. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 13.07 applies whether any such investigation, litigation or proceeding
is brought by any Lender or any other Person. Without limitation of the
foregoing, each Lender shall reimburse each Agent upon demand, ratably based on
its Pro Rata Share, of any costs or out-of-pocket expenses (including the
documented fees, disbursements and other charges of counsel) incurred by such
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that such Agent is
not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section 13.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of such
Agent.

 

136



--------------------------------------------------------------------------------

Section 13.08. Agents in their Individual Capacities. Any Agent and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Credit Parties and their respective Affiliates as though it were not an
Agent hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, an Agent or its Affiliates may
receive information regarding any Credit Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Credit Party or such Affiliate) and acknowledge that such Agent shall be under
no obligation to provide such information to them. With respect to its Loans,
such Agent shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not an
Agent, and the terms “Lender” and “Lenders” include such Agent in its individual
capacity.

Section 13.09. Successor Agents. (a) The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders. If the
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be consented to by the Borrower at all times other than
during the existence of an Event of Default under Section 11.5 (which consent of
the Borrower shall not be unreasonably withheld or delayed). If no successor
agent is appointed prior to the effective date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrower, a successor agent from among the Lenders.
Upon the acceptance of its appointment as successor agent hereunder, the Person
acting as such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent,”
shall mean such successor administrative agent and/or supplemental
administrative agent, as the case may be, and the retiring Administrative
Agent’s appointment, powers and duties as the Administrative Agent shall be
terminated. After the retiring Administrative Agent’s resignation hereunder as
the Administrative Agent, the provisions of this Article 13 and Sections 14.04
and 14.05 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement. If no
successor agent has accepted appointment as the Administrative Agent by the date
which is thirty (30) days following the retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. Upon the
acceptance of any appointment as the Administrative Agent hereunder by a
successor and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to preserve the
effectiveness of the Guarantee or continue the perfection of the Liens granted
or purported to be granted by the Security Documents, the Administrative Agent
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under the Credit Documents. After the retiring Administrative
Agent’s resignation hereunder as the Administrative Agent, the provisions of
this Article 13 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the
Administrative Agent.

 

137



--------------------------------------------------------------------------------

Section 13.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.10 and 14.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 14.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 13.11. Collateral and Guaranty Matters. Each of the Lenders irrevocably
authorize the Administrative Agent and/or the Collateral Trustee, as applicable
at its option and in its discretion,

 

138



--------------------------------------------------------------------------------

(a) to release any Lien on any property granted to or held by the Collateral
Trustee under any Credit Document (1) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations not yet accrued and payable), (2) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Credit Document, or if such Collateral constituting Equity Interests
or Indebtedness ceases to be required to be pledged under the Credit Agreement
as a result of becoming Equity Interests of an Excluded Pledge Subsidiary of the
type referred to in clause (b) or (c) of the definition thereof or Indebtedness
owing to an Excluded Subsidiary or (3) subject to Section 14.01, if approved,
authorized or ratified in writing by the Required Lenders;

(b) to subordinate any Lien on any property granted to or held by the Collateral
Trustee under any Credit Document to the holder of any Lien on such property
that is permitted by Section 10.01(f);

(c) to release any Subsidiary Guarantor from its obligations under the Guarantee
if such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder; and

(d) to release the lien on the Equity Collateral in connection with the issuance
of any registered secured notes (or secured notes issued with registration
rights) (such notes, the “Registered Notes”) by the Parent, the Borrower or any
Credit Party if and to the same extent the holders of such Registered Notes or
trustee is not granted a lien on such Equity Collateral, provided that any
release of Liens pursuant to this clause (d) shall only be to such extent as is
necessary to enable the Borrower and the Guarantors not to have to comply with
reporting obligations under Rule 3-16 of Regulation S-X of the Securities Act;
provided further that any request for a release of Liens under this clause (d),
shall be accompanied by a certificate of a Senior Officer of the Parent
certifying that (x) the issuance of such Registered Notes is permitted under
this Agreement, (y) such Registered Notes shall not be secured by a Lien on the
Equity Collateral and (z) a release of the Liens of the Collateral Trustee on
the Equity Collateral is necessary to enable the Credit Parties not to have to
comply with reporting obligations under Rule 3-16 of Regulation S-X of the
Securities Act.

At any time, upon request of (x) the Collateral Trustee through the
Administrative Agent or (y) the Administrative Agent directly, the Required
Lenders will confirm in writing such Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor (other
than the Parent) from its obligations under the Guarantee pursuant to this
Section 13.11. In each case as specified in this Section 13.11, the Collateral
Trustee or the Administrative Agent, as applicable, will, at the Borrower’s
expense, execute and deliver to the applicable Credit Party such documents as
such Credit Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents, or to release such Guarantor from its obligations under the
Guarantee, in each case in accordance with the terms of the Credit Documents and
this Section 13.11.

Section 13.12. Other Agents; Arranger and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “co-documentation agent,” “joint lead arranger,”
“bookrunner” or “co-manager” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, if such Person is a
Lender, those applicable to all Lenders as such. Without limiting the foregoing,
none of the Lenders or other Persons so identified shall have or be deemed to
have any fiduciary relationship with any Lender. Each Lender acknowledges that
it has not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

139



--------------------------------------------------------------------------------

Section 13.13. Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Credit Documents that
there shall be no violation of any law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Credit Documents, and in
particular in case of the enforcement of any of the Credit Documents, or in case
the Administrative Agent deems that by reason of any present or future law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Credit Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to the Guarantee or any Collateral, (i) each
and every right, power, privilege or duty expressed or intended by this
Agreement or any of the other Credit Documents to be exercised by or vested in
or conveyed to the Administrative Agent or Collateral Trustee with respect to
such Collateral shall be exercisable by and vest in such Supplemental
Administrative Agent to the extent, and only to the extent, necessary to enable
such Supplemental Administrative Agent to exercise such rights, powers and
privileges with respect to the Guarantee or such Collateral and to perform such
duties with respect to the Guarantee or such Collateral, and every covenant and
obligation contained in the Credit Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent, the Collateral Trustee or
such Supplemental Administrative Agent, and (ii) the provisions of this Article
13 and of Sections 14.04 and 14.05 (obligating the Credit Parties to pay the
Administrative Agent’s and Collateral Trustee’s expenses and to indemnify the
Administrative Agent and Collateral Trustee) that refer to the Administrative
Agent or Collateral Trustee shall inure to the benefit of such Supplemental
Administrative Agent and all references therein to an Agent, the Administrative
Agent or Collateral Trustee shall be deemed to be references to the
Administrative Agent or Collateral Trustee, as applicable, and/or such
Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from the Borrower, or any other Credit
Party be required by any Supplemental Administrative Agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
such Person such rights, powers, privileges and duties, the Borrower or the
Parent, shall, or shall cause such Credit Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. In case any Supplemental Administrative Agent, or a successor thereto,
shall die, become incapable of acting, resign or be removed, all the rights,
powers, privileges and duties of such Supplemental Administrative Agent, to the
extent permitted by law, shall vest in and be exercised by the Administrative
Agent or Collateral Trustee, as applicable, until the appointment of a new
Supplemental Administrative Agent.

 

140



--------------------------------------------------------------------------------

ARTICLE 14

MISCELLANEOUS

Section 14.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Credit Document, and no consent to any departure by the
Borrower or any other Credit Party therefrom, shall be effective unless in
writing signed by the Required Lenders (other than with respect to any amendment
or waiver contemplated in clause (h) below, which shall only require the consent
of the Required Facility Lenders under the applicable Class of New Term Loans
instead of the Required Lenders) (or by the Administrative Agent with the
consent of the Required Lenders) and the Borrower or the applicable Credit
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Article 6 or the waiver of any Event of
Default, mandatory prepayment or mandatory reduction of the Commitments shall
not constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for any payment of principal of, or interest on,
any Loan or any fees or other amounts payable hereunder, without the written
consent of each Lender directly affected thereby, it being understood that the
waiver of any mandatory prepayment of the Loans shall not constitute a
postponement of any date scheduled for the payment of principal or interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iii) of the second proviso to this Section 14.01)
any fees or other amounts payable hereunder or under any other Credit Document
without the written consent of each Lender directly affected thereby, it being
understood that any change to the definition of Total Leverage Ratio or in the
component definitions thereof shall not constitute a reduction in the rate;
provided, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;

(d) change any provision of this Section 14.01 or the definition of “Required
Lenders”, or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;

(e) other than in a transaction permitted under Section 10.03 or 10.04, release
all or substantially all of the Collateral in any transaction or series of
related transactions, without the written consent of each Lender;

 

141



--------------------------------------------------------------------------------

(f) other than in connection with a transaction permitted under Section 10.03 or
10.04 release all or substantially all of the value of the Guarantee, without
the written consent of each Lender;

(g) amend, modify, terminate or waive any provision of the Credit Documents as
the same applies to any Agent or Arranger, Article 13 or any other provision
hereof as the same applies to the rights or obligations of any Agent or
Arranger, in each case without the consent of such Agent or Arranger, as
applicable; or

(h) amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.14 with respect to New
Term Loans and New Term Loan Commitments and the rate of interest applicable
thereto) which directly affects Lenders of one or more Incremental Term Loans
and does not directly affect Lenders under any other Class of Term Loans, in
each case, without the written consent of the holders of a majority of the New
Term Loans of such affected Class (the “Required Facility Lenders”); provided,
however, that the waivers described in this clause (h) shall not require the
consent of any Lenders other than the Required Facility Lenders under such
applicable New Term Loans or New Term Loan Commitments.

and provided, further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Credit
Document; and (ii) Section 14.07(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (iii) the Engagement Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended, the
maturity of any of its Loans may not be extended and the principal amount of any
of its Loans may not be reduced or forgiven, in each case without the consent of
such Defaulting Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

Notwithstanding anything to the contrary contained herein, in connection with
any “Required Lender” votes, Lenders that are Debt Fund Affiliates shall not be
permitted, in the aggregate, to account for more than 50% of the amounts
includable in determining whether the “Required Lenders” have consented to any
amendment, modification, waiver, consent or other action that is subject to such
vote. The voting power of each Lender that is a Debt Fund Affiliate shall be
reduced, pro rata, to the extent necessary in order to comply with the
immediately preceding sentence.

 

142



--------------------------------------------------------------------------------

Notwithstanding the foregoing: (I) no Lender consent is required to effect any
amendment or supplement to the Intercreditor Agreement, Collateral Trust
Agreement or other intercreditor agreement or arrangement permitted under this
Agreement that is for the purpose of adding the holders of Permitted First
Priority Debt, Permitted Junior Priority Debt, Permitted First Priority
Refinancing Debt or Permitted Junior Priority Refinancing Debt, as expressly
contemplated by the terms of such Intercreditor Agreement, such Collateral Trust
Agreement or such other intercreditor agreement or arrangement permitted under
this Agreement, as applicable (it being understood that any such amendment or
supplement may make such other changes to the applicable intercreditor agreement
as, in the good faith determination of the Administrative Agent, are required to
effectuate the foregoing and provided that such other changes are not adverse,
in any material respect, to the interests of the Lenders); provided, further,
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent hereunder or under any other Credit Document
without the prior written consent of the Administrative Agent; (II) this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Parent (a) to add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Credit Documents with the Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders; and (III) if at any
time (A) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in
Section 2.10(d) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in Section 2.10(d) have not arisen, but the
supervisor for the administrator of the ICE Benchmark Administration LIBOR Rate
(or the successor thereto with respect to LIBOR), or a Governmental Authority
having jurisdiction over the Administrative Agent, has made a public statement
identifying a specific date after which LIBOR shall no longer be used for
determining interest rates for loans or (B) the Required Lenders (including
pursuant to Section 2.10(d)) request an amendment to this Agreement as a result
of the discontinuation of LIBOR, then, in each case, the Administrative Agent
and the Borrower shall endeavor to establish an alternate rate of interest to
the LIBOR Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and may enter into an amendment to this Agreement and the
other Credit Documents to amend and/or replace the definition of “LIBOR Rate”
(and the ancillary terms and other provisions with respect thereto) to reflect
such alternate rate of interest and such other related changes to this Agreement
(and such other Credit Documents as may be applicable) with the consent of only
the Borrower and the Administrative Agent, in each case, only so long as the
Administrative Agent provides the Lenders with written notice of the terms
thereof at least five (5) Business Days prior to the effectiveness of any such
amendment and the Required Lenders do not object thereto during such notice
period.

Section 14.02. Notices; Effectiveness; Electronic Communications.

(a) General. Unless otherwise expressly provide herein, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

143



--------------------------------------------------------------------------------

(i) if to the Parent or the Borrower or the Administrative Agent, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 14.02; or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties
and.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article 2 if such Lender has notified the Administrative
Agent that it is incapable of receiving, or is unwilling to receive, notices
under such Article 2 by electronic communication. The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

144



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON- INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall the Administrative Agent or any of its Agent-Related Persons
or any Arranger (collectively, the “Agent Parties”) have any liability to the
Parent, the Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Parent, the Borrower, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d) Change of Address, Etc. Each of the Parent, the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

Section 14.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Credit Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Credit Document, are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by Law.

 

145



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article 11 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Credit Documents, (b) any Lender from exercising
setoff rights in accordance with Section 14.09 (subject to the terms of
Section 5.05), or (c) except as otherwise provided in the Intercreditor
Agreement, any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Credit Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Credit Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article 11 and
(ii) in addition to the matters set forth in clauses (a), (b) and (c) of the
preceding proviso and subject to Section 5.08, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders

Section 14.04. Expenses. Each Credit Party agrees (a) to pay or reimburse the
Administrative Agent and the Collateral Trustee for all reasonable costs and
expenses incurred in connection with the preparation, negotiation, syndication
and execution of this Agreement and the other Credit Documents, and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated thereby are consummated),
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable and documented out- of-pocket fees,
disbursements and other charges of counsel (limited, in the case of the
Administrative Agent, to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel and, if necessary, of one local
counsel in each relevant jurisdiction and of special counsel), and (b) to pay or
reimburse the Administrative Agent, the Collateral Trustee and each Lender for
all out-of-pocket costs and expenses incurred in connection with the enforcement
of any rights or remedies under this Agreement or the other Credit Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law or in connection with any
workout or restructuring), including the fees, disbursements and other charges
of counsel (limited, in the case of the Administrative Agent and the Lenders, to
the reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel each to the Administrative Agent and the Lenders taken as
a whole, and, if necessary, of one local counsel in each relevant jurisdiction
and of special counsel and, in the event of any actual or potential conflict of
interest, one additional counsel for each Lender subject to such conflict), in
each case without duplication for any amounts paid (or indemnified) under
Section 14.05. The foregoing costs and expenses shall include all search,
filing, recording, title insurance and appraisal charges and fees and taxes
related thereto, and other out-of-pocket expenses incurred by any Agent. All
amounts due under this Section 14.04 shall be paid promptly, and in any event
within twenty (20) Business Days after invoiced or demand therefor. The
agreements in this Section 14.04 are intended to be in addition to, and not in
limitation of, any reimbursement obligation of the Borrower or any Credit Party
to the Collateral Trustee under the Collateral Trust Agreement or any other
Credit Document and shall survive the termination of the Aggregate Commitments
and repayment of all other Obligations. If any Credit Party fails to pay when
due any costs, expenses or other amounts payable by it hereunder or under any
Credit Document, such amount may be paid on behalf of such Credit Party by the
Administrative Agent or any Lender, in its sole discretion.

 

146



--------------------------------------------------------------------------------

Section 14.05. Indemnification by the Credit Parties. Whether or not the
transactions contemplated hereby are consummated, each Credit Party shall
indemnify and hold harmless each Arranger, each Agent-Related Person, each
Lender and their respective Affiliates, partners, directors, officers,
employees, counsel, agents and, in the case of any funds, trustees and advisors
and attorneys-in-fact (collectively the “Indemnitees”) from and against (and
will reimburse each Indemnitee as the same are incurred for) any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs (including settlement costs), expenses and disbursements
(including the fees, disbursements and other charges of (i) one counsel to the
Collateral Trustee and one counsel to the Administrative Agent and the other
Indemnitees taken as a whole, (ii) in the case of any conflict of interest,
additional counsel to the affected Lender or group of Lenders, limited to one
such additional counsel so long as representation of each such party by a single
counsel is consistent with and permitted by professional responsibility rules,
and (iii) if necessary, one local counsel in each relevant jurisdiction and
special counsel) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted or awarded against any such Indemnitee in
any way relating to or arising out of or in connection with or by reason of
(a) the execution, delivery, enforcement, performance or administration of any
Credit Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment or Loan or the use or
proposed use of the proceeds therefrom, (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Credit Party or
any Environmental Liability related in any way to the Borrower, any Subsidiary
or any other Credit Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding in any way relating to, arising out of, in
connection with or by reason of any of the foregoing, whether based on contract,
tort or any other theory (including any investigation of, preparation for, or
defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (x) the gross negligence or willful
misconduct of such Indemnitee or material breach of its express obligations
under the Credit Documents by such Indemnitee, (y) a material breach of any
obligations under any Credit Document by such Indemnitee or of any of its
Affiliates or their respective directors, officers, employees, partners,
advisors or other representatives, as determined by a final non-appealable
judgment of a court of competent jurisdiction or (z) any dispute solely among
Indemnitees other than any claims against an Indemnitee in its capacity or in
fulfilling its role as an administrative agent, collateral trustee, or arranger
or any similar role under this Agreement and other than any claims arising out
of any act or omission of the Parent or any of its Affiliates. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other information
transmission systems (including electronic telecommunications) in connection
with this Agreement, nor shall any Indemnitee or any Credit Party have any
liability for any special, punitive, indirect or consequential damages relating
to this Agreement or any other Credit Document or arising out of its activities
in connection herewith or therewith (whether before or after the Closing Date);
provided further, that each Credit Party shall indemnify and hold harmless each
Indemnitee from and against any and all claims by any third party claim for any
such special, punitive, indirect or consequential damages relating to this
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date). In
the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 14.05 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Credit Party, its directors, shareholders or creditors or an Indemnitee or any
other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Credit Documents is consummated. The Borrower will not be required to
indemnify any Indemnitee for any amount paid or payable by such Indemnitee in
the settlement of any action, investigation, litigation or proceeding without
the Borrower’s written consent, which consent shall not be unreasonably withheld
or delayed; provided that the foregoing indemnity will apply to any such
settlement in the event that (x) the Borrower was offered the ability to assume
the defense of the action that was the subject matter of such settlement and
elected not to so assume or the Borrower consented to such settlement, (y) there
is a final judgment in such action, investigation, litigation or proceeding or
(z) the Borrower has failed to provide counsel, or the expense reimbursement in
respect thereof, to such Indemnitee on the terms set forth herein in a timely
manner. Without limitation of the foregoing, the Borrower shall not, without the
prior written consent of the applicable Indemnitee (which consent shall not be
unreasonably withheld), effect any settlement of any pending or threatened
action, investigation, litigation or proceeding in respect of which indemnity
could have been sought hereunder by such Indemnitee unless such settlement
(a) includes an unconditional release of such Indemnitee in form and substance
reasonably satisfactory to such Indemnitee from all liability on claims that are
the subject matter of such action, investigation, litigation or proceeding and
(b) does not include any statement as to or any admission of fault, culpability
or a failure to act by or on behalf of any Indemnitee or any injunctive relief
or other non-monetary remedy. All amounts due under this Section 14.05 shall be
promptly, and in any event within twenty (20) Business Days after demand
therefor. The agreements in this Section 14.05 are intended to be in addition
to, and not in limitation of, any indemnification obligation of the Borrower or
any Credit Party to the Collateral Trustee or its related Indemnitees under the
Collateral Trust Agreement or any other Credit Document and shall survive the
resignation of the Administrative Agent or Collateral Trustee, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations. This Section 14.05 shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

 

147



--------------------------------------------------------------------------------

Section 14.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

Section 14.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 14.07(b), (ii) by way of
participation in accordance with the provisions of Section 14.07(d), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 14.07(f) or (iv) to an SPC in accordance with the provisions of
Section 14.07(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 14.07(d) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 

148



--------------------------------------------------------------------------------

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment(s) and the Loans at the time owing to it); provided, that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and Loans at the time owing to it or in the case
of an assignment to a Lender or an Affiliate of a Lender or an Approved Fund
with respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the outstanding principal balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance, as of the Trade Date, shall not be less than $250,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed) provided, however, that concurrent assignments
to members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met; (ii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement with respect
to the Loans or the Commitment assigned; (iii) no consent shall be required for
any assignment except to the extent required by subsection (b)(i) of this
Section and, in addition (A) the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default under Section 11.01 or Section 11.05 has occurred and is continuing at
the time of such assignment, or (2) such assignment is to a Lender, an Affiliate
of a Lender or an Approved Fund, provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; (B) the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required, unless
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (except the Administrative Agent, in its sole
discretion, may elect to waive such processing and recording fee in the case of
any assignment); (v) no such assignment shall be made to (A) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (A) or (B) a natural person; (vi) the assigning Lender shall deliver any
Notes evidencing such Loans to the Borrower or the Administrative Agent; and
(vii) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its Pro
Rata Share; provided that notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs. Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 14.07(c), from and after the effective date specified in
each Assignment and Acceptance, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 5.04, 2.10, 2.11, 14.04 and 14.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (b) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 14.07(d). Each Lender
hereby represents and warrants that is a “Qualified Purchaser” within the
meaning of Section 3(c)(7) of the Investment Company Act of 1940, as amended.

 

149



--------------------------------------------------------------------------------

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans owing to each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as
Defaulting Lender. The Register shall be available for inspection by the
Borrower, any Agent and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or a Defaulting Lender) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided, that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 14.01 that directly affects such
Participant. Subject to Section 14.07(e), the Borrower agrees that each
Participant shall be entitled to the benefits of Section 5.04, 2.10 and 2.11 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 14.07(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 14.09 as though it
were a Lender, provided that, such Participant agrees to be subject to 5.08 as
though it were a Lender.

 

150



--------------------------------------------------------------------------------

(e) A Participant shall not be entitled to receive any greater payment under
Section 5.04, 2.10 or 2.11 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent, or to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. A Participant shall not be entitled to the benefits of
Section 5.04, 2.10 or 2.11 unless the Borrower is notified of the participation
sold to such Participant, and such Participant agrees, for the benefit of the
Borrower, to comply with obligations, restrictions and limitations under
Section 5.04 as though it were a Lender (it being understood that the
documentation required under Section 5.04(g) shall be delivered by the
Participant to the participating Lender).

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided, that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided, that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof or if it fails
to do so, to make such payment to the Administrative Agent required under
Section 2.04(b), and (iii) such SPC and the applicable Loan or any applicable
part thereof, shall be appropriately reflected in the Participant Register. Each
party hereto hereby agrees that an SPC shall be entitled to the benefits of
Section 5.04, 2.10 and 2.11 (subject to the requirements and the limitations of
such Sections and the obligations to provide the forms and certifications
pursuant to Section 5.04 as if it were a Lender); provided, that neither the
grant to any SPC nor the exercise by any SPC of such option shall increase the
costs or expenses or otherwise increase or change the obligations of the
Borrower under this Agreement (including its obligations under Section 5.04,
2.10 or 2.11). Each party hereto further agrees that (i) no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (ii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Credit Document, remain the lender of record hereunder. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not, other
than in respect of matters unrelated to this Agreement or the transactions
contemplated hereby, institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Borrower and the Administrative
Agent and with the payment of a processing fee of $3,500, assign all or any
portion of its rights hereunder with respect to any Loan to the Granting Lender
and (ii) disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or Guarantee or credit or liquidity enhancement to such SPC.

 

151



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided, that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 14.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Credit Documents, and (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Credit Documents even though
such trustee may have acquired ownership rights with respect to the pledged
interest through foreclosure or otherwise (unless such trustee is an Eligible
Assignee which has complied with the requirements of Section 14.07(b)).

(i) Notwithstanding anything to the contrary contained herein, any Lender may,
so long as no Default or Event of Default has occurred and is continuing, at any
time, assign all or a portion of its rights and obligations with respect to Term
Loans under this Agreement to a Person who is or will become, after such
assignment, a Non-Debt Fund Affiliate through (x) Dutch auctions open to all
Lenders on a pro rata basis or (y) open market purchases on a non-pro rata
basis, in each case subject to the following limitations:

(i) the assigning Lender and Non-Debt Fund Affiliate purchasing such Lender’s
Term Loans, as applicable, shall execute and deliver to the Administrative Agent
an assignment agreement substantially in the form of Exhibit O hereto (an
“Affiliate Lender Assignment and Acceptance”) in lieu of an Assignment and
Acceptance;

(ii) after giving effect to such assignment, the Non-Debt Fund Affiliates shall
not, in the aggregate, own or hold Term Loans with an aggregate principal amount
in excess of 20% of the principal amount of all Term Loans then outstanding
(and, for purposes of maintaining compliance with this subsection 14.07(i)(ii),
the relevant Non-Debt Fund Affiliate shall confirm to the Administrative Agent
and/or such relevant Non-Debt Fund Affiliate, the aggregate principal amount of
Loans held by all Non-Debt Fund Affiliates as of the date of such assignment);
provided that it is understood and agreed that neither the Administrative Agent
nor any other Agent shall have any responsibility or liability for maintaining
or monitoring the Term Loan ownership or holdings of Non-Debt Fund Affiliates;

(iii) such Non-Debt Fund Affiliate shall at the time of such assignment affirm
the No Undisclosed Information Representation and shall at all times thereafter
be subject to the restrictions specified in the second last paragraph of
Section 14.01;

(iv) each Non-Debt Fund Affiliate, solely in its capacity as a Lender, hereby
agrees, and each Affiliate Lender Assignment and Acceptance shall provide, that:

 

152



--------------------------------------------------------------------------------

(A) any Loans held by a Lender who is a Non-Debt Fund Affiliate shall be
excluded in the determination of any “Required Lender” votes and no such Lender
shall have any right to (i) attend (including by telephone) any meeting or
discussions (or portion thereof) among the Administrative Agent or any Lender to
which representatives of the Borrower are not then present or (ii) receive any
information or material prepared by the Administrative Agent or any Lender or
any communication by or among Administrative Agent and one or more Lenders,
except to the extent such information or materials have been made available to
the Borrower or its representatives; and

(B) such Non-Debt Fund Affiliate shall have no right whatsoever so long as such
Person is a Non-Debt Fund Affiliate to make or bring any claim, in its capacity
as Lender, against the Administrative Agent, any other Agent or any Lender with
respect to the duties and obligations of such Persons under the Credit
Documents; and

(v) each Non-Debt Fund Affiliate hereby agrees that, and each Affiliated Lender
Assignment and Assumption shall provide a confirmation that, if a proceeding
under any Debtor Relief Law shall be commenced by or against the Borrower or any
other Credit Party at a time when such Lender is a Non-Debt Fund Affiliate:

(A) each Non-Debt Fund Affiliate irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Term Loans held by such Non-Debt Fund Affiliate in any manner in the
Administrative Agent’s sole discretion, unless the Administrative Agent
instructs such Non-Debt Fund Affiliate to vote, in which case such Non-Debt Fund
Affiliate shall vote with respect to the Term Loans held by it as the
Administrative Agent directs; provided that such Non-Debt Fund Affiliate shall
be entitled to vote in accordance with its sole discretion (and not in
accordance with the direction of the Administrative Agent) in connection with
any plan of reorganization to the extent any such plan of reorganization
proposes to treat any Obligations held by such Non- Debt Fund Affiliate in a
disproportionately adverse manner to such Non- Debt Fund Affiliate than the
proposed treatment of similar Obligations held by Term Lenders that are not
Non-Debt Fund Affiliate; and

(B) each Non-Debt Fund Affiliate shall not take any step or action (whether
directly or indirectly) in any such proceeding to object to, impede, or delay
the exercise of any right or the taking of any action by the Administrative
Agent (or the taking of any action by a third party to which the Administrative
Agent has consented with respect to any disposition of assets by the Borrower or
any equity or debt financing to be made to the Borrower, including, without
limitation, the filing of any pleading by the Administrative Agent) in (or with
respect to any matters related to) the proceeding so long as the Administrative
Agent is not taking any action to treat such Non-Debt Fund Affiliate’s Loans in
a disproportionately adverse manner to such Non-Debt Fund Affiliate than the
proposed treatment of similar Obligations held by Term Lenders that are not
Non-Debt Fund Affiliates (including, without limitation, objecting to any
debtor-in- possession financing, use of cash collateral, grant of adequate
protection, sale or disposition, compromise or plan of reorganization).

 

153



--------------------------------------------------------------------------------

(j) Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Loans hereunder to the Parent or the Borrower
(provided that any such Loans acquired by the Parent or the Borrower shall not
be deemed a repayment of Loans for purposes of calculating Excess Cash Flow),
but only if:

(i) such assignment is made pursuant to (x) a Dutch Auction open to all Lenders
on a pro rata basis or (y) notwithstanding Section 5.08 or any other provision
in this Agreement, an open market purchase on a non-pro rata basis;

(ii) no Default or Event of Default has occurred or is continuing or would
result therefrom;

(iii) the Parent or its Subsidiary, as applicable, shall at the time of such
assignment affirm the No Undisclosed Information Representation; and

(iv) any such Loans shall be automatically and permanently cancelled immediately
upon acquisition thereof by the Parent or any of its Subsidiaries.

(k) Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Term Loans hereunder to any Debt Fund
Affiliate, but only if:

(i) such assignment is made pursuant to an open market purchase; and

(ii) such Debt Fund Affiliate shall at all times after such assignment be
subject to the restrictions specified in the final paragraph of Section 14.01.

(l) [Reserved].

(m) The applicable Lender, acting solely for this purpose as an agent of the
Borrower, shall maintain a register on which it enters the name and address of
(i) each SPC (other than any SPC that is treated as a disregarded entity of the
Granting Lender for U.S. federal income tax purposes) that has exercised its
option pursuant to Section 14.07(g) and (ii) each Participant, and the amount of
each such SPC’s and Participant’s interest in such Lender’s rights and/or
obligations under this Agreement, including principal amount (and stated
interest) (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of the
applicable rights and/or obligations of such Lender under this Agreement.

 

154



--------------------------------------------------------------------------------

Section 14.08. Confidentiality. The Administrative Agent and each of the Lenders
agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its directors, officers, employees and
agents, including accountants, legal counsel and other advisors, and other
Affiliates (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential in accordance with customary practices);
(b) to the extent requested by any regulatory authority having jurisdiction over
such Agent, Lender or its respective Affiliates or in connection with any pledge
or assignment permitted under Section 14.07(f); (c) in any legal, judicial,
administrative proceeding or other compulsory process or otherwise as required
by applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 14.08 (or
as may otherwise be reasonably acceptable to the Borrower), to any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement; (g) with
the consent of the Borrower; (h) to the extent such Information becomes publicly
available other than as a result of a breach of this Section 14.08; (i) to any
state, Federal or foreign authority or examiner (including the National
Association of Insurance Commissioners or any other similar organization)
regulating any Lender; (j) to the extent disclosures of such Information is
reasonably required by any direct or indirect contractual counterparties (or the
professional advisors thereto), to any swap or derivative transaction relating
to the Borrower and its obligations (provided, such counterparties and advisors
are advised of and agree to be bound by either the provisions of this
Section 14.08 or other provisions at least as restrictive as this
Section 14.08), (k) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Credit Parties received by it from such Lender) or (l) disclosure on a
confidential basis to the CUSIP Service Bureau or similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Term
Loans. In addition, the Administrative Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement, the other Credit Documents, the
Commitments, and the Credit Extensions. For the purposes of this Section 14.08,
“Information” means all information received from any Credit Party or any
Subsidiary thereof relating to any Credit Party or any Subsidiary thereof
relating to any Credit Party or its business, other than (x) any such
information that is publicly available to any Agent or any Lender prior to
disclosure by any Credit Party other than as a result of a breach of this
Section 14.08 and (y) information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided, that, in the case of
information received from a Credit Party after the Closing Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 14.08 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (i) the
Information may include material non-public information concerning the Borrower,
or a Subsidiary of the Parent, as the case may be, (ii) it has developed
compliance procedures regarding the use of material non-public information and
(iii) it will handle such material non-public information in accordance with
applicable law, including United States Federal and state securities Laws.

 

155



--------------------------------------------------------------------------------

Section 14.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Borrower or any other Credit Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Credit Party) to
the fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other Indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Credit Parties against any and all Obligations
owing to such Lender hereunder or under any other Credit Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender
shall have made demand under this Agreement or any other Credit Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.18 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of the
Administrative Agent and each Lender under this Section 14.09 are in addition to
other rights and remedies (including, without limitation, other rights of
setoff) that the Administrative Agent and such Lender may have.

Section 14.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Credit Document, the interest paid or agreed to be
paid under the Credit Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”). If any
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by an Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

Section 14.11. Counterparts. This Agreement and each other Credit Document may
be executed in one or more counterparts (and by different parties hereto in
different counterparts), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
telecopier or other electronic transmission of an executed counterpart of a
signature page to this Agreement and each other Credit Document shall be
effective as delivery of an original executed counterpart of this Agreement and
such other Credit Document. The Agents may also require that any such documents
and signatures delivered by telecopier or other electronic transmission be
confirmed by a manually-signed original thereof; provided, that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier or other electronic transmission.

 

156



--------------------------------------------------------------------------------

Section 14.12. Integration; Effectiveness. This Agreement and the other Credit
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. In the
event of any conflict between the provisions of this Agreement and those of any
other Credit Document, the provisions of this Agreement shall control; provided,
that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Credit Document shall not be
deemed a conflict with this Agreement. Each Credit Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof. Except as provided in Article 6, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the Lenders and the relevant
Credit Parties party hereto.

Section 14.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied.

Section 14.14. Severability. If any provision of this Agreement or the other
Credit Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Credit Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 14.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited

Section 14.15. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND EACH OTHER CREDIT DOCUMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

157



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST THE BORROWER OR ANY OTHER
CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 14.16. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY CREDIT DOCUMENT OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO ANY CREDIT DOCUMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 14.16 WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL
BY JURY.

 

158



--------------------------------------------------------------------------------

Section 14.17. Binding Effect. This Agreement shall become effective when it
shall have been executed by the relevant Credit Parties and the Administrative
Agent shall have been notified by each Lender that each such Lender has executed
it and thereafter shall be binding upon and inure to the benefit of the relevant
Credit Parties, each Agent and each Lender and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders.

Section 14.18. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), the Borrower acknowledges and agrees, and acknowledges and agrees
that it has informed its other Affiliates, that: (i) (A) no fiduciary, advisory
or agency relationship between any of the Borrower and its Subsidiaries and any
Lender, Agent or any Arranger is intended to be or has been created in respect
of any of the transactions contemplated hereby and by the other Credit
Documents, irrespective of whether any Agent or any Arranger has advised or is
advising any of the Borrower, and its Subsidiaries on other matters, (B) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arrangers are arm’s-length commercial transactions
between the Borrower and its Subsidiaries, on the one hand, and the
Administrative Agent and the Arrangers, on the other hand, (C) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (D) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (ii) (A) the
Administrative Agent and the Arrangers each is and has been acting solely as a
principal and, except as may otherwise be expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates or any other Person
and (B) neither any Agent nor any Arranger has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; and (iii) the Lenders, Agents and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
any Agent nor any Arranger has any obligation to disclose any of such interests
and transactions to the Borrower or any of its Affiliates. To the fullest extent
permitted by law the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and the Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

159



--------------------------------------------------------------------------------

Section 14.19. Affiliate Activities. The Borrower acknowledge that each Agent
and each Arranger (and their respective Affiliates) is a full service securities
firm engaged, either directly or through affiliates, in various activities,
including securities trading, investment banking and financial advisory,
investment management, principal investment, hedging, financing and brokerage
activities and financial planning and benefits counseling for both companies and
individuals. In the ordinary course of these activities, it may make or hold a
broad array of investments and actively trade debt and equity securities (or
related derivative securities) and/or financial instruments (including bank
loans) for its own account and for the accounts of its customers and may at any
time hold long and short positions in such securities and/or instruments. Such
investment and other activities may involve securities and instruments of the
Borrower and its Affiliates, as well as of other entities and persons and their
Affiliates which may (i) be involved in transactions arising from or relating to
the engagement contemplated hereby and by the other Credit Documents (ii) be
customers or competitors of the Borrower and its Affiliates, or (iii) have other
relationships with the Borrower and its Affiliates. In addition, it may provide
investment banking, underwriting and financial advisory services to such other
entities and persons. It may also co-invest with, make direct investments in,
and invest or co-invest client monies in or with funds or other investment
vehicles managed by other parties, and such funds or other investment vehicles
may trade or make investments in securities of the Borrower and its Affiliates
or such other entities. The transactions contemplated hereby and by the other
Credit Documents may have a direct or indirect impact on the investments,
securities or instruments referred to in this paragraph.

Section 14.20. Judgment Currency. If, for the purpose of obtaining judgment in
any court or obtaining an order enforcing a judgment, it becomes necessary to
convert any amount due under this Agreement in any a currency (hereinafter in
this Section 14.21 called the “first currency”) into any other currency
(hereinafter in this Section 14.21 called the “second currency”), then the
conversion shall be made at the Administrative Agent’s spot rate of exchange for
buying the first currency with the second currency prevailing at the
Administrative Agent’s close of business on the Business Day next preceding the
day on which the judgment is given or (as the case may be) the order is made.
Any payment made by a Credit Party to the Administrative Agent or any Lender
pursuant to this Agreement in the second currency shall constitute a discharge
of the obligations of any applicable Credit Parties to pay to the Administrative
Agent or such Lender any amount originally due in the first currency under this
Agreement only to the extent of the amount of the first currency which the
Administrative Agent or such Lender is able, on the date of the receipt by it of
such payment in any second currency, to purchase, in accordance with the
Administrative Agent or such Lender’s normal banking procedures, with the amount
of such second currency so received. If the amount of the first currency falls
short of the amount originally due in the first currency under this Agreement,
the Credit Parties agree that they will indemnify the Administrative Agent and
each Lender, as applicable, against and save such party harmless from any
shortfall so arising. This indemnity shall constitute an obligation of each such
Credit Party separate and independent from the other obligations contained in
this Agreement, shall give rise to a separate and independent cause of action
and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum or sums in respect of amounts due to the
Administrative Agent or any Lender under any Credit Documents or under any such
judgment or order. Any such shortfall shall be deemed to constitute a loss
suffered by the Administrative Agent or such Lender and the Credit Parties shall
not be entitled to require any proof or evidence of any actual loss. If the
amount of the first currency exceeds the amount originally due in the first
currency under this Agreement, the Administrative Agent or such Lender shall
promptly remit such excess to the Credit Parties. The covenants contained in
this 14.21 shall survive the Full Payment of the Obligations under this
Agreement.

 

160



--------------------------------------------------------------------------------

Section 14.21. Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including, without limitation, Assignment and
Acceptance, amendments or other modifications, any Notice of Borrowing, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary,
the Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

Section 14.22. PATRIOT Act. Each Lender that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Credit Party in accordance with the PATRIOT Act.
The Borrower shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
requirements, including the PATRIOT Act.

Section 14.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

 

161



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 14.24. No Novation. Each of the parties hereto acknowledges and agrees
that neither the 20172018 Refinancing Amendment, this Agreement nor any other
Credit Document constitutes a novation of the Obligations under the Existing
Credit Agreement or the other Credit Document as in effect prior to the 20172018
Refinancing Amendment Effective Date and which remain outstanding as of the
20172018 Refinancing Amendment Effective Date. This amendment and restatement of
this Agreement and the other Amended Credit Documents (as defined in the 2017
Refinancing Amendment) is limited as written herein and therein and is not a
consent to any other amendment, restatement or waiver or other modification,
whether or not similar and, except as expressly provided herein or in such other
Amended Credit Documents, all terms and conditions of the Existing Credit
Agreement and the other Credit Documents remain in full force and effect as
amended herein and by the 20172018 Refinancing Amendment, whether executed and
delivered in connection herewith, therewith or otherwise.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

162



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

MRC GLOBAL (US) INC. By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a
Lender By:  

 

  Name:   Title: U.S. Bank National Association, as Collateral Trustee By:  

 

  Name:   Title: